Exhibit 10.1
 
Published CUSIP Number:                     
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of February 10, 2010
among
CROSSTEX ENERGY, L.P.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
L/C Issuer,
WELLS FARGO BANK, N.A.,
ROYAL BANK OF CANADA,
and
BNP PARIBAS,
as Co-Syndication Agents,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    26  
1.03 Accounting Terms
    27  
1.04 Rounding
    27  
1.05 Times of Day
    27  
1.06 Letter of Credit Amounts
    27  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    28  
2.01 Committed Loans
    28  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    28  
2.03 Letters of Credit
    30  
2.04 Optional Prepayments
    40  
2.05 Mandatory Prepayments
    40  
2.06 Termination or Reduction of Commitments
    42  
2.07 Repayment of Loans
    42  
2.08 Interest
    42  
2.09 Fees
    43  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    44  
2.11 Evidence of Indebtedness
    44  
2.12 Payments Generally; Administrative Agent’s Clawback
    45  
2.13 Sharing of Payments by Lenders
    47  
2.14 Increase in Commitments
    48  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    49  
3.01 Taxes
    49  
3.02 Illegality
    53  
3.03 Inability to Determine Rates
    53  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    54  
3.05 Compensation for Losses
    55  
3.06 Mitigation Obligations; Replacement of Lenders
    56  
3.07 Survival
    56  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO Credit Extensions
    57  
4.01 Conditions of Initial Credit Extension
    57  
4.02 Conditions to all Credit Extensions
    60  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    61  
5.01 Existence, Qualification and Power
    61  
5.02 Authorization; No Contravention
    61  
5.03 Governmental Authorization; Other Consents
    61  

 

-i-



--------------------------------------------------------------------------------



 



         
 
       
5.04 Binding Effect
    62  
5.05 Financial Statements; No Material Adverse Effect
    62  
5.06 Litigation
    63  
5.07 No Default
    63  
5.08 Ownership of Property; Liens
    63  
5.09 Environmental Compliance
    63  
5.10 Insurance
    63  
5.11 Taxes
    63  
5.12 ERISA Compliance
    64  
5.13 Subsidiaries; Equity Interests
    64  
5.14 Margin Regulations; Investment Company Act
    64  
5.15 Disclosure
    65  
5.16 Compliance with Laws
    65  
5.17 Taxpayer Identification Number
    65  
5.18 Intellectual Property; Licenses, Etc.
    65  
5.19 Solvency
    65  
5.20 Ownership
    66  
5.21 Real Property Interests; Description of Real Property Interests
    66  
5.22 Use of Proceeds
    66  
5.23 Commodity Contracts
    66  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    66  
6.01 Financial Statements
    66  
6.02 Certificates; Other Information
    67  
6.03 Notices
    69  
6.04 Payment of Taxes, Etc.
    70  
6.05 Preservation of Existence, Etc.
    70  
6.06 Maintenance of Properties
    70  
6.07 Maintenance of Insurance
    71  
6.08 Compliance with Laws
    71  
6.09 Books and Records
    71  
6.10 Inspection Rights
    71  
6.11 Use of Proceeds
    71  
6.12 Additional Material Subsidiaries; Additional Security
    72  
6.13 Compliance with Environmental Laws
    72  
6.14 Environmental Remediation and Indemnification
    73  
6.15 Newly Acquired Real Property
    73  
6.16 Deposit Accounts, Disbursement Accounts and Other Cash Management Accounts
    74  
6.17 Clean Down Period
    74  
6.18 Post-Closing Requirements
    74  
 
       
ARTICLE VII NEGATIVE COVENANTS
    75  
7.01 Liens
    75  
7.02 Investments
    78  
7.03 Indebtedness
    79  
7.04 Fundamental Changes; Acquisitions
    80  

 

-ii-



--------------------------------------------------------------------------------



 



 
       
7.05 Dispositions
    82  
7.06 Restricted Payments
    83  
7.07 Change in Nature of Business
    84  
7.08 Transactions with Affiliates
    84  
7.09 Burdensome Agreements
    84  
7.10 Use of Proceeds
    85  
7.11 Financial Covenants
    86  
7.12 Capital Expenditures
    86  
7.13 ERISA Plans
    86  
7.14 Accounting Changes; Fiscal Year
    87  
7.15 Amendment of Organization Documents; Partnership Agreements
    87  
7.16 Prepayments and Modifications of Certain Indebtedness
    87  
7.17 Hydrocarbon Hedge Agreements and Swap Contracts
    87  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    88  
8.01 Events of Default
    88  
8.02 Remedies Upon Event of Default
    90  
8.03 Application of Funds
    91  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    92  
9.01 Appointment and Authority
    92  
9.02 Rights as a Lender
    93  
9.03 Exculpatory Provisions
    93  
9.04 Reliance by Administrative Agent
    94  
9.05 Delegation of Duties
    94  
9.06 Resignation of Administrative Agent
    94  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    95  
9.08 No Other Duties, Etc.
    95  
9.09 Administrative Agent May File Proofs of Claim
    95  
9.10 Collateral and Guaranty Matters
    96  
9.11 Secured Cash Management Agreements and Secured Hedge Agreements
    97  
 
       
ARTICLE X MISCELLANEOUS
    97  
10.01 Amendments, Etc.
    97  
10.02 Notices; Effectiveness; Electronic Communication
    99  
10.03 No Waiver; Cumulative Remedies; Enforcement
    101  
10.04 Expenses; Indemnity; Damage Waiver
    102  
10.05 Payments Set Aside
    104  
10.06 Successors and Assigns
    104  
10.07 Treatment of Certain Information; Confidentiality
    108  
10.08 Right of Setoff
    109  
10.09 Interest Rate Limitation
    109  
10.10 Counterparts; Integration; Effectiveness
    109  
10.11 Survival of Representations and Warranties
    110  
10.12 Severability
    110  
10.13 Replacement of Lenders
    110  

 

-iii-



--------------------------------------------------------------------------------



 



 
       
10.14 Governing Law; Jurisdiction; Etc.
    111  
10.15 Waiver of Jury Trial
    112  
10.16 No Advisory or Fiduciary Responsibility
    112  
10.17 Electronic Execution of Assignments and Certain Other Documents
    113  
10.18 USA PATRIOT Act
    113  
10.19 Time of the Essence
    113  
10.20 Amendment and Restatement; Existing Indebtedness
    113  
10.21 ENTIRE AGREEMENT
    113  
 
  SIGNATURES     S-1  

 

-iv-



--------------------------------------------------------------------------------



 



 
SCHEDULES
 
2.01 Commitments and Applicable Percentages
5.06 Litigation
5.13 Subsidiaries; Other Equity Investments
7.01 Existing Liens
7.02 Existing Investments
7.03 Existing Indebtedness
10.02 Administrative Agent’s Office; Certain Addresses for Notices
 
EXHIBITS
 
Form of
 
A Committed Loan Notice
B Note
C Compliance Certificate
D Assignment and Assumption
E Guaranty
F Security Agreement

 

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of February 10, 2010, among CROSSTEX ENERGY, L.P., a Delaware limited
partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer, and WELLS FARGO BANK, N.A., ROYAL
BANK OF CANADA, and BNP PARIBAS as Co-Syndication Agents.
R E C I T A L S:
The Borrower, the Administrative Agent, and the other lenders party thereto,
executed that certain Fourth Amended and Restated Credit Agreement dated as of
November 1, 2005 (as amended, the “Existing Credit Agreement”).
The Borrower, the Administrative Agent and the Lenders desire to amend and
restate the Existing Credit Agreement. To evidence the credit facility requested
hereunder, the Borrower, the Administrative Agent and the Lenders have agreed
that this Agreement is an amendment and restatement of the Existing Credit
Agreement, not a new or substitute credit agreement or novation of the Existing
Credit Agreement, and each reference to “Loan” or “Letter of Credit” shall
include each Advance and Letter of Credit (as such terms are defined in the
Existing Credit Agreement) issued under the Existing Credit Agreement as well as
each Loan made and each Letter of Credit issued hereafter under this Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2010 Equity Issuance” means the issuance of convertible preferred Equity
Interests in the Borrower on January 19, 2010.
“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all other Liens, except liens permitted by Section 7.01, (c) secures
the Secured Obligations, and (d) is perfected and enforceable.
“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, by the Borrower or any of its Subsidiaries of
any Person or group of Persons (or any equity interest in any Person or group of
Persons) or any related group of assets, liabilities, or securities of any
Person or group of Persons, other than acquisitions of Property in the ordinary
course of business.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 1



--------------------------------------------------------------------------------



 



“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account of which the Administrative Agent may from time to time notify the
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, as of any date of determination, the
following percentages determined as a function of the Consolidated Leverage
Ratio for the Borrower and its Subsidiaries:

                                                  Consolidated                  
        Letter of   Pricing     Leverage   Eurodollar     Base Rate    
Commitment     Credit   Level     Ratio   Rate Loans     Loans     Fees     Fees
    1    
> 5.00
    4.25 %     3.25 %     0.50 %     4.25 %   2    
> 4.50 and < 5.00
    4.00 %     3.00 %     0.50 %     4.00 %   3    
> 4.00 and < 4.50
    3.75 %     2.75 %     0.50 %     3.75 %   4    
> 3.50 and < 4.00
    3.50 %     2.50 %     0.50 %     3.50 %   5    
< 3.50
    3.25 %     2.25 %     0.50 %     3.25 %

 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 2



--------------------------------------------------------------------------------



 



The foregoing ratio shall be determined from the Compliance Certificate of the
Borrower and its Subsidiaries most recently delivered pursuant to
Section 6.02(a). Any increase or decrease in the Applicable Rate shall be
effective upon the first Business Day immediately following the date of delivery
of the Compliance Certificate required by such Section; provided, however, that
if a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders Pricing Level 1 shall
apply, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
Beginning on the Closing Date until delivery of the Compliance Certificate for
the period ending December 31, 2009, the Applicable Rate shall be at the Pricing
Level associated with the Consolidated Leverage Ratio as calculated in the pro
forma Compliance Certificate delivered pursuant to Section 4.01(a)(xiii).
“Approved Consultant’s Report” means a report by Barnes & Click, Inc., Purvin &
Gertz, Oil & Gas Advisors, Inc. or another consultant selected by the Borrower
and reasonably acceptable to the Administrative Agent confirming that the
assumptions used by the Borrower in the adjustments to Consolidated EBITDA in
connection with any Acquisition are reasonable.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2008,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 3



--------------------------------------------------------------------------------



 



“Available Cash” for any fiscal quarter has the meaning set forth in the
Borrower Partnership Agreement without giving effect to any amendments or
restatements not otherwise permitted herein.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurodollar Rate with
respect to Interest Periods of one month determined as of approximately
11:00 a.m. (London time) on such day plus 1%, and (c) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change (i) in such rate announced by Bank of America shall take effect
at the opening of business on the day specified in the public announcement of
such change and (ii) in the Eurodollar Rate described in clause (b) above shall
take effect on the date of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Partnership Agreement” means the Sixth Amended and Restated Agreement
of Limited Partnership of Crosstex Energy, L.P., dated as of March 23, 2007, as
amended by Amendment No. 1 to Sixth Amended and Restated Agreement of Limited
Partnership of Crosstex Energy, L.P. dated December 20, 2007, as further amended
by Amendment No. 2 to Sixth Amended and Restated Agreement of Limited
Partnership of Crosstex Energy, L.P. dated effective as of January 1, 2007, and
as further amended by Amendment No. 3 to Sixth Amended and Restated Agreement of
Limited Partnership of Crosstex Energy, L.P. dated effective as of January 19,
2010, as the same may be further amended, modified or supplemented from
time-to-time as permitted by this Agreement.
“Borrowing” means a Committed Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 4



--------------------------------------------------------------------------------



 



“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement with the Borrower or any of its Subsidiaries, is a Lender,
or an Affiliate of a Lender, in its capacity as a party to a Cash Management
Agreement, and any Lender or Affiliate of a Lender that was a Lender or an
Affiliate of a Lender on the Closing Date that is also a party to a Cash
Management Agreement with the Borrower or any of its Subsidiaries, provided,
however, that if such Person ceases to be a Lender or an Affiliate of a Lender,
such Person shall only be a Cash Management Bank with respect to those certain
Cash Management Agreements executed during such time such Person was a Lender or
an Affiliate of a Lender, such agreements not to extend past their written
terms.
“Cash Management Obligations” means all obligations, indebtedness, and
liabilities of the Borrower and its Subsidiaries, arising under any Secured Cash
Management Agreement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and other amounts that accrue
after the commencement by or against the Borrower or any of its Subsidiaries, of
any proceeding under any Debtor Relief Law naming the Borrower or any such
Subsidiary as the debtor in such proceeding, regardless of whether such
interest, fees or other amounts are allowed claims in such proceeding.
“CESL Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Crosstex Energy Services, L.P., dated as of April 1,
2004, among Crosstex Operating GP, LLC, Crosstex Energy, L.P. and the other
parties thereto, as the same may be amended, modified or supplemented from
time-to-time as permitted by this Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Qualifying Owners, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of 50% or more of the equity securities of the Ultimate
General Partner entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis; or
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 5



--------------------------------------------------------------------------------



 



(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Ultimate General
Partner cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Co-Syndication Agents” means, collectively, Wells Fargo Bank, N.A., Royal Bank
of Canada, and BNP Paribas.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all Collateral as defined in the Security Agreement, in each
of the Mortgages and each other document or agreement executed by the Borrower,
any Guarantor or any other Person granting a Lien in the Property described
therein as security for the Secured Obligations.
“Collateral Documents” means, collectively, (a) the Security Agreement, (b) the
Mortgages, (c) each other agreement, instrument or document executed at any time
in connection with the Security Agreement or the Mortgages, and (d) each other
agreement, instrument, control agreement, security document, assignment,
supplement or document executed at any time in connection with securing the
Secured Obligations.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01 and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 6



--------------------------------------------------------------------------------



 



“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash items of the Borrower and its Subsidiaries
reducing such Consolidated Net Income, (v) other non-recurring items of the
Borrower and its Subsidiaries reducing such Consolidated Net Income, and
(vi) without duplication, the Transaction Costs in an amount not to exceed
$35,000,000 properly allocated to such period, if applicable, and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period and (ii) all non-cash items increasing Consolidated
Net Income for such period.
For purposes of calculating the Consolidated Leverage Ratio, Consolidated Senior
Leverage Ratio and Consolidated Interest Coverage Ratio, Consolidated EBITDA
shall be calculated, on a pro forma basis, after giving effect to, without
duplication, any permitted Acquisition occurring during the period commencing on
the first day of such period to and including the date of such Acquisition (the
“Reference Period”), as if such Acquisition occurred on the first day of the
Reference Period. In making the calculation contemplated by the preceding
sentence, EBITDA generated or to be generated by such acquired Person or by such
acquired Property shall be determined in good faith by the Borrower based on
reasonable assumptions and may take into account pro forma expenses that would
have been incurred by the Borrower and its Subsidiaries in the operation of such
acquired Person or acquired Property, during such period computed on the basis
of personnel expenses for employees retained or to be retained by the Borrower
and its Subsidiaries in the operation of such acquired Person or acquired
Property and non-personnel costs and expenses incurred by the Borrower and its
Subsidiaries in the operation of the Borrower’s and its Subsidiaries’ business
at similarly situated facilities of the Borrower or any of its Subsidiaries;
provided, however, that such pro forma calculations shall be reasonably
acceptable to the Administrative Agent if the Borrower does not provide the
Administrative Agent with an Approved Consultant’s Report supporting such pro
forma calculations.
For purposes of calculating the Consolidated Leverage Ratio, Consolidated Senior
Leverage Ratio and the Consolidated Interest Coverage Ratio, Consolidated EBITDA
shall be calculated by deducting, to the extent previously included in the
calculation for any relevant period, Consolidated EBITDA attributable to a
particular asset subject to a Disposition prepayment required by Section 2.05(a)
after giving effect to such Disposition occurring during the period commencing
on the first day of such period to and including the date of such Disposition
(the “Disposition Reference Period”), as if such Disposition occurred on the
first day of the Disposition Reference Period.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 7



--------------------------------------------------------------------------------



 



Notwithstanding any provision of this Agreement which may otherwise be to the
contrary, if any lease pursuant to the Eunice Lease Documents is treated under
GAAP as a capital lease, then, for all computations of Consolidated EBITDA
hereunder, such lease shall be treated as an operating lease and Consolidated
Net Income, Consolidated Interest Charges, provision for Federal, state, local
and foreign taxes, depreciation, amortization and other non-cash items, for all
purposes of determining Consolidated EBITDA under this Agreement for any period,
shall be adjusted as though such lease was accounted for as an operating lease.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including outstanding Committed Loans) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all matured obligations
then owed under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (i.e.,
excluding letters of credit, bankers’ acceptances, bank guaranties, surety bonds
and similar instruments that have not been drawn upon), (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
“Consolidated Secured Funded Indebtedness” means, as of any date of
determination, Consolidated Funded Indebtedness that is secured by Liens on any
Property of the Borrower or its Subsidiaries including any secured Indebtedness
from any permitted Acquisition.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all cash interest, premium
payments, commitment fees described in Section 2.09(a) and Letter of Credit Fees
of the Borrower and its Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower and its
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP; provided that Transaction Costs shall be
excluded from Consolidated Interest Charges to the extent that such Transaction
Costs would have otherwise been included in the calculation of Consolidated
Interest Charges.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period; provided, that for purposes of any determination of the Consolidated
Interest Coverage Ratio with respect to the fiscal quarter ending on
(i) March 31, 2010, the Consolidated Interest Coverage Ratio shall be the ratio
of (A) Consolidated EBITDA for such fiscal quarter to (B) Consolidated Interest
Charges for such fiscal quarter, (ii) June 30, 2010, the Consolidated Interest
Coverage shall be the ratio of (A) Consolidated EBITDA for the period of the two
prior fiscal quarters ending on such date to (B) Consolidated Interest Charges
for the period of the two prior fiscal quarters ending on such date, and
(iii) September 30, 2010, the Consolidated Interest Coverage Ratio shall be the
ratio of (A) Consolidated EBITDA for the period of the three prior fiscal
quarters ending on such date to (B) Consolidated Interest Charges for the period
of the three prior fiscal quarters ending on such date.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 8



--------------------------------------------------------------------------------



 



“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Secured Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the four fiscal quarters most recently ended.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 9



--------------------------------------------------------------------------------



 



“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding, in each case reasonably determined by the Administrative
Agent.
“Disposition or Dispose” means any sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
any series of related dispositions of property by any Person (in each case other
than any issuance of Equity Interests), including any sale, assignment, transfer
or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith in which the property disposed
either (a) generates EBITDA greater than or equal to 2.5% of EBITDA for the four
fiscal quarter period ending as of the most recent fiscal quarter for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b)
or (b) has an aggregate book value greater than 1% of the book value of the
consolidated assets of the Borrower and its Subsidiaries as of the end of the
most recent fiscal quarter for which the Borrower has delivered financial
statements pursuant to Section 6.01(a) or (b); provided, that the term
“Disposition” for purposes of Section 2.05(a) shall not include any transaction
permitted by Section 7.05(a) through (k), inclusive.
“Distribution Loan” means a Loan which is made in whole or in part for the
purpose of paying a Quarterly Distribution.
“Dollar” and “$” mean lawful money of the United States.
“East Texas Sale” means the sale of certain Property as evidenced by that
certain Asset Purchase and Sale Agreement by and between Crosstex North Texas
Gathering, L.P., as seller, and Waskom Gas Processing Company, as buyer, dated
December 11, 2009 and that certain Assignment and Assumption Agreement by and
among Crosstex North Texas Gathering, L.P., Crosstex Gulf Coast Marketing Ltd.,
Crosstex NGL Marketing, L.P., and Crosstex Energy Services, L.P., as assignors,
and Waskom Gas Processing Company, Waskom Midstream LLC, and Olin Gathering LLC,
as assignees, dated January 15, 2010 and effective as of 9:00 a.m. Dallas, Texas
time January 1, 2010.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“El Paso Purchase and Sale Agreement” means the Purchase and Sale Agreement
dated as of August 8, 2005, between the Borrower and El Paso Corporation, a
Delaware corporation.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 10



--------------------------------------------------------------------------------



 



“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means any issuance of Equity Interests (including any
preferred equity securities) by the Borrower or any of its Subsidiaries other
than Equity Interests issued (a) to the Borrower or any of its Subsidiaries;
(b) pursuant to employee or director and officer benefit or dividend or
distribution reinvestment plans or unit option, unit incentive or purchaser
plans in the ordinary course of business; (c) as consideration in connection
with any investment by the Borrower or any of its Subsidiaries in any other
Person pursuant to which such Person shall become a Subsidiary or shall be
merged into or consolidated with the Borrower or any of its Subsidiaries; and
(d) as consideration in connection with an Acquisition or Investment by the
Borrower or any of its Subsidiaries.
“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalents received by the Borrower or any of its Subsidiaries from
such Equity Issuance after payment of, or provision for, all brokerage
commissions and other reasonable out-of-pocket fees and expenses actually
incurred.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 11



--------------------------------------------------------------------------------



 



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Eunice Lease Documents” has the meaning assigned to such term in the El Paso
Purchase and Sale Agreement including any amendments, restatements and
supplements thereto.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Loan Party hereunder or under any other Loan Documents,
(a) taxes imposed on or measured by all or part of its net income (however
denominated), gross margin, profits or gains and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States (or any political subdivision thereof) or any similar tax
imposed by any other jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which such recipient’s
applicable principal office is located or, in the case of a Lender, in which its
applicable Lending Office is located, (c) any backup withholding tax that is
required by the Code to be withheld from amounts payable to it, and (d) in the
case of a Foreign Lender, any withholding tax that (i) is required to be imposed
on amounts payable to such Foreign Lender pursuant to the Laws in force at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or (ii) is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law occurring after such Foreign Lender
becomes a party hereto) to comply with Section 3.01(e), except (in either case)
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment, as
applicable), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii).
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 12



--------------------------------------------------------------------------------



 



“Existing Credit Agreement” has the meaning specified in the first Recital
hereto.
“Extraordinary Receipt” means any cash and cash equivalents received by or paid
to or for the account of any Person not in the ordinary course of business,
including tax refunds, pension plan reversions, proceeds of insurance (other
than business interruption insurance to the extent the proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated as of December 31, 2009, among
the Borrower, the Administrative Agent and the Arranger.
“Finance Entity” means any Subsidiary of the Borrower that is not also a
Subsidiary of Crosstex Energy Services, L.P. and that is formed for the purpose
of issuing Indebtedness specifically permitted by Section 7.03(i).
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 13



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Action” means any authorization, approval, consent, waiver,
exception, license, filing, registration, permit, notarization or other
requirement of any Governmental Person.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien), but limited to the
fair market value of the assets securing such Indebtedness or other obligation.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) the Material Subsidiaries of the Borrower
identified as such on Schedule 5.13, (b) each other Material Subsidiary of the
Borrower that shall be required to execute and deliver a Guaranty or supplement
thereto pursuant to Section 6.12 and (c) each other Subsidiary of the Borrower
that chooses to execute and deliver a Guaranty or supplement thereto.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 14



--------------------------------------------------------------------------------



 



“Guaranty” means, collectively, any Guaranty made by the Guarantors in favor of
the Administrative Agent and the Secured Parties, substantially in the form of
Exhibit E, which shall include any supplements thereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement Obligations” means all obligations, indebtedness and
liabilities of the Borrower and its Subsidiaries arising under any Secured Hedge
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and other amounts that accrue after the
commencement by or against the Borrower or any of its Subsidiaries, of any
proceeding under any Debtor Relief Law naming the Borrower or any such
Subsidiary as the debtor in such proceeding, regardless of whether such
interest, fees or other amounts are allowed claims in such proceeding.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
with the Borrower or any of its Subsidiaries, is a Lender or any Affiliate of a
Lender, in its capacity as a party to such Swap Contract, and any Lender or
Affiliate of a Lender that was a Lender or an Affiliate of a Lender on the
Closing Date that is also a party to a Secured Hedge Agreement with the Borrower
or any of its Subsidiaries provided, however, that if such Person ceases to be a
Lender or an Affiliate of a Lender, such Person shall only be a Hedge Bank with
respect to those certain Swap Contracts executed during such time such Person
was a Lender or an Affiliate of a Lender, such contracts not to extend past
their written terms.
“Hydrocarbon Cash Collateral” means the amount of cash and Permitted Investments
pledged and deposited with or delivered to a Person by the Borrower or any
Subsidiary as collateral for obligations of the Borrower or any Subsidiary under
any Hydrocarbon Hedge Agreements.
“Hydrocarbon Hedge Agreement” means a swap, collar, floor, cap, option or other
derivative contract which is intended to reduce or eliminate the risk of
fluctuations in the price of Hydrocarbons.
“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 15



--------------------------------------------------------------------------------



 



“Impacted Lender” means (a) any Lender that is a Defaulting Lender and (b) any
Lender as to which (i) the Borrower, the Administrative Agent or the L/C Issuer
has a good faith belief that such Lender has defaulted in its obligations under
one or more other syndicated credit facilities or (ii) any entity that controls
such Lender has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding, in each case reasonably determined by the Administrative
Agent.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations (excluding earnout obligations that do not constitute
indebtedness in accordance with GAAP) of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, but limited to the value of the property secured by such indebtedness;
(f) capital leases and Synthetic Lease Obligations;
(g) all mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in cash in respect of any Equity Interest
in such Person or any other Person prior to one year after the Maturity Date,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 16



--------------------------------------------------------------------------------



 



“Indemnitee” has the meaning specified in Section 10.04(b).
“Indenture” means the Indenture dated as of February 10, 2010, among the
Borrower, the Subsidiaries of the Borrower party thereto as guarantors and Wells
Fargo Bank, National Association, as trustee, as the same may be amended,
modified or supplemented from time-to-time as permitted by this Agreement.
“Information” has the meaning specified in Section 10.07.
“Intra-coastal Acquisition” means the Acquisition of that certain Property as
evidenced by that certain Asset Sale and Purchase Agreement between Chevron
Midstream Pipelines LLC, as seller, and Crosstex Energy Services, L.P., as buyer
dated effective December 28, 2009.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the original cost of such
Investment, minus the amount of any portion of such Investment repaid to the
investor as a dividend, repayment of loan or advance, release or discharge of a
guarantee or other obligation or other transfer of property or return of
capital, as the case may be, but without any other adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment or interest earned on such Investment. In determining the amount of
any Investment involving a transfer of property other than cash, such property
shall be valued at its fair market value at the time of such transfer.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 17



--------------------------------------------------------------------------------



 



“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or reinstatement thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 18



--------------------------------------------------------------------------------



 



“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Fee Letter, and the Guaranty.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or
the ability of any Loan Party to perform its material obligations under this
Agreement or any other material Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of this Agreement or any other material
Loan Document to which it is a party.
“Material Subsidiary” shall mean a Subsidiary of the Borrower having: either
(a) 2.5% or more of consolidated EBITDA for the four fiscal quarter period
ending as of the most recent fiscal quarter for which the Borrower has delivered
financial statements pursuant to Section 6.01(a) or (b); or (b) 1% of the book
value of the consolidated assets of the Borrower and its Subsidiaries as of the
end of the most recent fiscal quarter for which the Borrower has delivered
financial statements pursuant to Section 6.01(a) or (b); provided, however, to
the extent that executing a Guaranty would result in adverse tax consequences
with respect to any non- operating Subsidiary (as reasonably determined by the
Borrower), such non-operating Subsidiary shall not be considered a “Material
Subsidiary” unless such non-operating Subsidiary has either (i) 5% or more of
consolidated EBITDA for the four fiscal quarter period ending as of the most
recent fiscal quarter for which the Borrower has delivered financial statements
pursuant to Section 6.01(a) or (b) or (ii) 5% or more of the book value of the
consolidated assets of the Borrower and its Subsidiaries as of the end of the
most recent fiscal quarter for which the Borrower has delivered financial
statements pursuant to Section 6.01(a) or (b).
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 19



--------------------------------------------------------------------------------



 



“Maturity Date” means February 10, 2014, provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means, collectively, each of the Deed of Trust, Security Agreement,
Financing Statement and Assignments or similar document executed by the Borrower
or any Subsidiary in favor of the Administrative Agent for the benefit of the
Secured Parties in form and substance reasonably satisfactory to the
Administrative Agent, as the same may be amended, modified or supplemented from
time-to-time.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means in connection with any Disposition or Extraordinary
Receipt, the proceeds thereof in the form of cash and cash equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Disposition or
Extraordinary Receipt, net of attorneys’ fees, accountants’ fees, investment
banking fees and insurance consultant fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien permitted hereunder on any asset
which is the subject of such Disposition or Extraordinary Receipt (other than
any Lien pursuant to a Collateral Document) and other customary fees, expenses
and other amounts reasonably incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof within two years
of the date of the relevant Disposition or Extraordinary Receipt as a result of
any gain recognized in connection therewith (after taking into account any
applicable tax credits or deductions and any tax sharing arrangements).
“Newly Acquired Real Property Report” has the meaning specified in Section
6.02(f).
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 20



--------------------------------------------------------------------------------



 



“Omnibus Agreement” means the Omnibus Agreement, dated December 17, 2002, among
the Borrower, the General Partner, the Ultimate General Partner, Crosstex
Energy, Inc. and Crosstex Energy Services, L.P.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 21



--------------------------------------------------------------------------------



 



“Permitted Investments” means any of the following types of investments:
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
(c) commercial paper in an aggregate amount of no more than $10,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and
(d) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by the Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Public Lender” has the meaning specified in Section 6.02.
“Qualifying Owners” means collectively, (a) the Borrower and its Subsidiaries,
(b) Barry E. Davis or any of his Affiliates, (c) Crosstex Energy, Inc. and its
Subsidiaries and (d) any transferee of any of the foregoing to the extent such
transferee is approved by a majority of the ownership interests of the
then-existing Qualifying Owners (other than the transferor) or any Affiliate of
the foregoing.
“Quarterly Distributions” means cash distributions by the Borrower during any
fiscal quarter in amounts that do not exceed the Available Cash.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 22



--------------------------------------------------------------------------------



 



“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, vice
president of finance, treasurer, assistant treasurer or controller of a Loan
Party (or its general partner or other governing body, as applicable) and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party (or its general partner or other
governing body, as applicable) so designated by any of the foregoing officers in
a notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party (or its general partner or other
governing body, as applicable) shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 23



--------------------------------------------------------------------------------



 



“Secured Cash Management Agreement” means any Cash Management Agreement that is
between the Borrower or any of its Subsidiaries, on the one hand, and any Cash
Management Bank, on the other hand.
“Secured Hedge Agreement” means any Swap Contract that is between the Borrower
or any of its Subsidiaries, on the one hand, and any Hedge Bank, on the other
hand.
“Secured Obligations” means, collectively, the Obligations, the Cash Management
Obligations, and the Hedge Agreement Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the L/C Issuer,
the Lenders, the Hedge Banks, the Cash Management Banks, each co-agent, or sub
agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05 and the other Persons the Secured Obligations owing to which are or
are purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreements” means, collectively, any Security Agreement made by any
Loan Party in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit F which shall include any
supplements thereto.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 24



--------------------------------------------------------------------------------



 



“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $20,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transaction Costs” means all (a) upfront, original issue discount, legal,
professional and advisory fees paid by the Borrower (whether or not incurred by
the Borrower) in connection with the negotiation and execution, delivery and
performance of the Borrower’s obligations under (i) this Agreement, (ii) the
Indenture (and the Borrower’s issuance of Indebtedness governed thereby) and
(iii) the 2010 Equity Issuance, (b) payments made by the Borrower to any
counterparty to any Swap Contract in connection with the termination of such
Swap Contract as a result of the transactions contemplated by this Agreement and
the Indenture, and (c) make-whole amounts, prepayment premiums and interest paid
in kind with respect to Indebtedness prepaid on or before the Closing Date with
the proceeds of the Indebtedness incurred pursuant to this Agreement and the
Indenture.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 25



--------------------------------------------------------------------------------



 



“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“Ultimate General Partner” means Crosstex Energy GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns as general partner
of the General Partner or as the business entity with the ultimate authority to
manage the business and operations of the Borrower.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 26



--------------------------------------------------------------------------------



 



(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b) Changes in GAAP; Adoption of IFRS. If at any time any change in GAAP or the
required adoption by the Borrower of international financial reporting standards
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP or the adoption of such international
financial reporting standards (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein or the adoption
of such international financial reporting standards and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or the
adoption of such international financial reporting standards.
1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 27



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Committed Loans.
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to, or continuation of, Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 12:00 p.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 12:00 p.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to, or
continuation of, Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of, or conversion to, Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans,
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 28



--------------------------------------------------------------------------------



 



(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of, Eurodollar Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to, or continued as, Eurodollar Rate Loans without the consent of the Required
Lenders.
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 29



--------------------------------------------------------------------------------



 



(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
2.03 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, and (y) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations shall not exceed such Lender’s Commitment. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
(ii) The L/C Issuer shall not issue, increase or extend any Letter of Credit if:
(A) unless such issuance, increase, or extension would not cause the Letter of
Credit Obligations to exceed the Aggregate Commitments less the aggregate
outstanding principal amount of all Loans.
(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twenty-four months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 30



--------------------------------------------------------------------------------



 



(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
(E) subject to Section 2.03(b)(iv), such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or
(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time an Impacted Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 31



--------------------------------------------------------------------------------



 



(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 p.m. at least one Business Day (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be; provided, however,
amendments to Letters of Credit backstopping margin requirements shall be issued
on the same Business Day as requested so long as the Letter of Credit
Application is received by 12:00 p.m. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 32



--------------------------------------------------------------------------------



 



(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 33



--------------------------------------------------------------------------------



 



(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 p.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 34



--------------------------------------------------------------------------------



 



(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 35



--------------------------------------------------------------------------------



 



(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
(d) Repayment of Participations.
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 36



--------------------------------------------------------------------------------



 



(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. To the extent permitted by
applicable Law, the Borrower shall be conclusively deemed to have waived any
such claim against the L/C Issuer and its correspondents unless such notice is
given as aforesaid.
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 37



--------------------------------------------------------------------------------



 



Credit or Issuer Document. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Section 8.02(c) sets forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 38



--------------------------------------------------------------------------------



 



(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender (except for any Defaulting Lender) in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit (but excluding that
portion of any Letter of Credit that has been Cash Collateralized by the
Borrower). For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and the L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (ii) with
respect to each Letter of Credit, at the rate per annum specified in the Fee
Letter, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 39



--------------------------------------------------------------------------------



 



2.04 Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by the Administrative Agent not later than 12:00 p.m. (i) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(ii) on the date of prepayment of Base Rate Committed Loans; (b) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (c) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.
2.05 Mandatory Prepayments.
(a) Dispositions. Upon the occurrence of any Disposition by Borrower or any of
its Subsidiaries which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay the Loans by an amount equal to 100% of such
Net Cash Proceeds immediately upon receipt thereof by such Person, provided,
however, that (i) so long as no Default or Event of Default has occurred and is
continuing, the first $5,000,000 of such Net Cash Proceeds received in any
fiscal year (the “Exempt Proceeds”) shall not be subject to the mandatory
prepayment requirements set forth in this Section 2.05(a), and (ii) with respect
to any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(a) in excess of the Exempt Proceeds, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of such Disposition), and so long as no Default shall have occurred and
be continuing, the Borrower or such Subsidiary may reinvest all or any portion
of such Net Cash Proceeds in operating assets so long as within six months after
the receipt of such Net Cash Proceeds, such reinvestment shall have been
consummated (as certified by the Borrower in writing to the Administrative
Agent), provided, further, however, that (x) any Net Cash Proceeds not so
reinvested within such six month period shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(a) and (y) if a
Default has occurred and is continuing at any time that a Borrower or a
Subsidiary receives or is holding any Net Cash Proceeds which have not yet been
reinvested, such Net Cash Proceeds shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(a). The provisions of
this section do not constitute consent to any Dispositions by the Borrower or
any of its Subsidiaries not otherwise permitted hereunder.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 40



--------------------------------------------------------------------------------



 



(b) Extraordinary Receipts. Upon the occurrence of any event that results in the
realization by the Borrower or any Subsidiary of any Extraordinary Receipt not
otherwise included in Section 2.05(a), the Borrower shall prepay the Loans by an
amount equal to 100% of the Net Cash Proceeds from such Extraordinary Receipt
immediately upon receipt thereof by such Person, provided, however, that (i) so
long as no Default or Event of Default has occurred and is continuing, the first
$5,000,000 of such Extraordinary Receipts received in any fiscal year (the
“Exempt Receipts”) shall not be subject to the mandatory prepayment requirements
set forth in this Section 2.05(b) and (ii) with respect to any proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments in excess of the Exempt Receipts, at the election of the Borrower (as
notified by the Borrower to the Administrative Agent on or prior to the date of
receipt of such insurance proceeds, condemnation awards or indemnity payments),
and so long as no Default shall have occurred and be continuing, the Borrower or
such Subsidiary may replace or repair the Property in respect of which such Net
Cash Proceeds were received so long as within six months after the receipt of
such Net Cash Proceeds, such repair or replacement shall have been consummated,
provided, further, however, that (x) any Net Cash Proceeds not so applied within
such six month period shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b) and (y) if a Default has occurred and
is continuing at any time that the Borrower or such Subsidiary receives or is
holding any Net Cash Proceeds which have not yet been applied to replace or
repair the Property in respect of which such cash proceeds were received, such
Net Cash Proceeds shall be immediately applied to the prepayment of the Loans as
set forth in this Section 2.05(b).
(c) Indebtedness Issuance. If any Indebtedness for borrowed money shall be
issued or incurred by the Borrower or any of its Subsidiaries (excluding any
Debt issued or incurred as permitted by Section 7.03), then on the date of such
issuance or incurrence, the Loans shall be prepaid by an amount equal to 100% of
the amount of the Net Cash Proceeds of such issuance or incurrence. The
provisions of this Section do not constitute consent to the issuance or
incurrence of any Indebtedness by the Borrower or any of its Subsidiaries not
otherwise permitted hereunder.
(d) Equity Issuance. Upon receipt by the Borrower or any Subsidiary of Equity
Issuance Proceeds from any Equity Issuance by the Borrower or any Subsidiary,
the Borrower shall prepay the Loans by an amount equal to (i) if the
Consolidated Leverage Ratio is greater than 5.00 to 1.00, 100% of such Equity
Issuance Proceeds and (ii) if the Consolidated Leverage Ratio is greater than
4.00 to 1.00 but less than or equal to 5.00 to 1.00, 50% of such Equity Issuance
Proceeds.
(e) Accrued Interest. Each prepayment under this Section 2.05 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 3.05 as
a result of such prepayment.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 41



--------------------------------------------------------------------------------



 



(f) Commitment Reductions. Notwithstanding anything to the contrary herein, the
Aggregate Commitments shall not be permanently reduced by any mandatory
prepayments required by Section 2.05(a), (b), (c) or (d).
(g) Total Outstandings Exceed Aggregate Commitments. If for any reason the Total
Outstandings at any time exceed the Aggregate Commitments then in effect,
including the reduction of Aggregate Commitments pursuant to Section 2.06, the
Borrower shall immediately prepay the Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(g) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitments then in effect.
2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 p.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Committed Loans outstanding on such date.
2.08 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 42



--------------------------------------------------------------------------------



 



(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender (except for any Defaulting Lender) in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments (excluding the
Commitments of any and all Defaulting Lenders) exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the last day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 43



--------------------------------------------------------------------------------



 



2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Required
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
2.11 Evidence of Indebtedness.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 44



--------------------------------------------------------------------------------



 



(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 45



--------------------------------------------------------------------------------



 



(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 46



--------------------------------------------------------------------------------



 



2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).
Notwithstanding the foregoing or anything to the contrary contained herein,
(A) if any Defaulting Lender shall have failed to fund all or any portion of any
Committed Loan or any participation with respect to a Letter of Credit (each
such Committed Loan or participation interest, an “Affected Loan”), each payment
by the Borrower hereunder shall be applied first to such Affected Loan and the
principal amount and interest with respect to such payment shall be distributed
(I) to each Lender that is not a Defaulting Lender (each, a “Non-Defaulting
Lender”) pro rata based on the outstanding principal amount of Affected Loans
owing to all Non-Defaulting Lenders, until the principal amount of all Affected
Loans has been repaid in full and (II) to the extent of any remaining amount of
such payment, to each Lender pro rata in accordance with such Lender’s
Applicable Percentage, and (B) each payment made by the Borrower on account of
the interest on any Affected Loans shall be distributed to each Non-Defaulting
Lender pro rata based on the outstanding principal amount of Affected Loans
owing to all Non-Defaulting Lenders. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 47



--------------------------------------------------------------------------------



 



2.14 Increase in Commitments.
(a) Request for Increase. Provided there exists no Default, upon notice to and
the approval of the Administrative Agent (which shall promptly notify the
Lenders), which approval will not be unreasonably withheld or delayed, the
Borrower may from time to time, request an increase in the Aggregate Commitments
by an amount (for all such requests) not exceeding $100,000,000; provided that
(i) any such request for an increase shall be in a minimum amount of
$10,000,000, and (ii) the Borrower may make a maximum of three such requests
(excluding any such requests that are denied by the Administrative Agent or are
not consummated). At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 48



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Taxes, such Taxes shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment made hereunder or under any
other Loan Document, then (A) the Borrower or the Administrative Agent, as the
case may be, shall withhold or make such deductions as are reasonably determined
by the Administrative Agent or the Borrower, as applicable, to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent or the Borrower, as the case may be,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction for Indemnified Taxes or Other Taxes been made.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 49



--------------------------------------------------------------------------------



 



(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, with
respect to the obligations hereunder and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate setting forth
in reasonable detail (without disclosing any confidential information) the
calculation of the amount of such payment or liability delivered to the Borrower
by a Lender or the L/C Issuer (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, the Loan Parties are
not indemnifying any Person for Excluded Taxes.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Loan Parties and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against any Loan Party or the Administrative
Agent by any Governmental Authority as a result of the failure by such Lender or
the L/C Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the
applicable Loan Party or the Administrative Agent pursuant to subsection (e).
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.
(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 50



--------------------------------------------------------------------------------



 



(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement, two (2) executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter promptly upon the request
of the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
(I) two (2) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) two (2) executed originals of Internal Revenue Service Form W-8ECI,
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 51



--------------------------------------------------------------------------------



 



(III) two (2) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
(2) executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section, it shall pay to the
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that such Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to a Loan
Party or any other Person.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 52



--------------------------------------------------------------------------------



 



3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Notwithstanding the foregoing and despite the illegality
for such a Lender to make, maintain or fund Eurodollar Rate Loans or Base Rate
Loans as to which the interest rate is determined with reference to the
Eurodollar Rate, that Lender shall remain committed to make Base Rate Loans and,
subject to applicable Law, shall be entitled to recover interest at the Base
Rate plus the Applicable Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 53



--------------------------------------------------------------------------------



 



3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by, or imposed with
respect to payments to, such Lender or the L/C Issuer); or
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 54



--------------------------------------------------------------------------------



 



(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 55



--------------------------------------------------------------------------------



 



(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is an Impacted Lender, the Borrower may replace
such Lender in accordance with Section 10.13.
3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 56



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) a Guaranty executed by each Material Subsidiary;
(iv) a Security Agreement, executed by Borrower and each Material Subsidiary,
together with:
(A) to the extent required under the Security Agreement certificates
representing the pledged Equity Interests referred to therein which certificates
should not contain any restrictions on transfer not acceptable to the
Administrative Agent, and accompanied by undated stock powers executed in blank
and instruments evidencing the pledged Indebtedness (if any) in an amount in
excess of $500,000 in the aggregate endorsed in blank, and
(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary in order to perfect Liens created under the Security Agreement,
covering the collateral described in the Security Agreement.
(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 57



--------------------------------------------------------------------------------



 



(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(vii) evidence that the Borrower’s and each Guarantor’s Organization Documents
contain no restrictions prohibiting the Borrower or such Guarantor from
executing any Loan Documents to which such Person is a party;
(viii) evidence that all restrictions on transfer of any Equity Interest of each
Subsidiary contained in such Subsidiary’s Organization Documents, voting rights,
warrant, option, or similar agreement related to such entity are waived or
modified in form and substance satisfactory to the Required Lenders;
(ix) a favorable opinion of Baker Botts L.L.P., counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;
(x) a favorable opinion of Taylor, Porter, Brooks & Phillips, L.L.P., special
Louisiana counsel to Borrower, Crosstex LIG, LLC, Crosstex LIG Liquids, LLC and
Crosstex Tuscaloosa, LLC;
(xi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
(xii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements not otherwise disclosed by the Borrower in a
public filing that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(xiii) a duly completed pro forma Compliance Certificate as of December 31,
2009, in form and substance acceptable to the Administrative Agent giving pro
forma effect to the notes to be issued pursuant to the Indenture, the 2010
Equity Issuance, the East Texas Sale, and the Intra-coastal Acquisition signed
by a Responsible Officer of the Borrower;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 58



--------------------------------------------------------------------------------



 



(xiv) results of lien, tax, judgment and UCC searches in the secretary of state
of each jurisdiction of organization of each Loan Party and applicable counties
as reasonably determined by the Administrative Agent from a source acceptable to
the Administrative Agent and reflecting no Liens against any of the Collateral
as to which perfection of a Lien is accomplished by the filing of a financing
statement other than in favor of the Administrative Agent and Liens permitted by
Section 7.01;
(xv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect together with the certificates of
insurance naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitute Collateral;
(xvi) evidence of the consummation, extension and issuance of the (A) notes to
be issued pursuant to the Indenture (which notes may be issued contemporaneously
with the closing of this Agreement) and (B) the 2010 Equity Issuance, in form
and substance satisfactory to the Administrative Agent, the Arranger and the
Lenders and the combined gross proceeds shall not be less than $650,000,000;
(xvii) pro forma balance sheets of the Borrower and its Subsidiaries in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;
and
(xviii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.
(b) The Lenders shall have completed a due diligence investigation of the Loan
Parties’ respective assets which constitute Collateral and financial condition
in scope, and with results, reasonably satisfactory to the Lenders, and shall
have been given such access to the management, records, books of account,
properties and contracts of the Loan Parties and shall have received such
financial and business information regarding each of the Loan Parties and
businesses as shall have been reasonably requested, including, without
limitation, information as to possible contingent liabilities, tax matters,
collective bargaining agreement and other arrangements with employees, the
Audited Financial Statements, interim financial statements of the Borrower and
its Subsidiaries dated the end of the most recent fiscal quarter for which
financial statements are available and the Borrower’s financial projections
covering the term of this Agreement.
(c) All of the Borrower’s senior notes issued under the Note Agreement (as
defined in the Existing Credit Agreement) shall have been repaid in full prior
to, or contemporaneously with, the closing of this Agreement.
(d) After taking into account the initial Credit Extension, the Borrower shall
have not less than $75,000,000 of combined availability under the Aggregate
Commitments and cash on hand.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 59



--------------------------------------------------------------------------------



 



(e) All of the information provided (other than projections) to the
Administrative Agent and the Lenders shall be complete and correct in all
material respects, no changes or developments shall have occurred, and no new or
additional information, shall have been received or discovered by the
Administrative Agent or the Lenders regarding the Borrower or its Subsidiaries
or the transactions contemplated hereby, after the date such due diligence
investigation has been completed that (i) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(ii) purports to materially adversely affect this Agreement or any other aspect
of the transactions contemplated thereby, and nothing shall have come to the
attention of the Lenders to lead them to reasonably believe that (A) the
information memorandum was or has become misleading, incorrect or incomplete in
any material respect or (B) transactions contemplated hereby will have a
Material Adverse Effect.
(f) (i) Any fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
and expenses (other than fees and expenses of any counsel for any Lender)
required to be paid to the Lenders on or before the Closing Date shall have been
paid, in each case, pursuant to the Fee Letter and the commitment letter
described therein.
(g) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 60



--------------------------------------------------------------------------------



 



(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than Liens created
under the Loan Documents), or require any payment to be made (other than
payments required under any Loan Document) under (i) any Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law; except in each case referred
to in clause (b), to the extent that such conflict, breach, contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 61



--------------------------------------------------------------------------------



 



5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
such approvals, consents, exemptions, authorizations, other actions, notices and
filings as have been obtained, taken, given or made and are in full force and
effect and with which the Borrower and its Subsidiaries are in compliance in all
material respects or which the failure to have would not result in a Material
Adverse Effect.
5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally or by general principles of
equity (regardless of whether such enforceability is considered in any
proceeding in law or in equity).
5.05 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.
(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 30, 2009, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, not otherwise disclosed by the Borrower in a public filing
prior to the Closing Date, that has had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
(d) The consolidated pro forma balance sheet[s] of the Borrower and its
Subsidiaries as at December 31, 2009, certified by a Responsible Officer of the
Borrower, copies of which have been furnished to each Lender, fairly present in
all material respects the consolidated pro forma financial condition of the
Borrower and its Subsidiaries as at such date and the consolidated pro forma
results of operations of the Borrower and its Subsidiaries for the period ended
on such date.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 62



--------------------------------------------------------------------------------



 



5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to pertain to this
Agreement or any other Loan Document, or the making of Credit Extensions
hereunder, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Subsidiary thereof
of the matters described on Schedule 5.06, that could reasonably be expected to
have a Material Adverse Effect.
5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred that is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good title in fee simple to, or valid easements or leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates and, to the extent available to the Borrower on commercially reasonable
terms, providing for not less than 30 days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance.
5.11 Taxes. The Borrower and its Subsidiaries have filed or caused to be filed,
or an extension has been obtained for the filing of, all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties or assets
that are due and payable, except (a) those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, there is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement that is not with any other Loan Party.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 63



--------------------------------------------------------------------------------



 



5.12 ERISA Compliance.
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except as would
not reasonably be expected to have a Material Adverse Effect. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification, except as would not reasonably be expected to
have a Material Adverse Effect. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Person or Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; and (iii) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned by the
Borrower or a Subsidiary in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens other than Liens permitted by Section 7.01. As of
the Closing Date, the Borrower does not have any Material Subsidiaries other
than as indicated by noting them as “Material” on Part (a) of Schedule 5.13. As
of the Closing Date, the Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.
5.14 Margin Regulations; Investment Company Act.
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 64



--------------------------------------------------------------------------------



 



(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.
5.15 Disclosure. The Borrower has provided access or disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No written
report, financial statement, certificate or other written information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender for
use in connection with the transactions contemplated hereby and the negotiation
of this Agreement or delivered hereunder or under any other Loan Document (in
each case, taken as a whole and as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time.
5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
5.18 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, or can acquire on reasonable terms, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person that would
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
5.19 Solvency. The Borrower is, together with its Subsidiaries on a consolidated
basis, Solvent.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 65



--------------------------------------------------------------------------------



 



5.20 Ownership. The General Partner is the sole general partner of the Borrower
with, as of the date hereof, a 2% general partner interest in the Borrower. No
part of the partnership interests in the Borrower is subject to any Lien granted
by the General Partner or Crosstex Holdings, L.P., other than preferential
rights of the partners under the Borrower Partnership Agreement.
5.21 Real Property Interests; Description of Real Property Interests. As of the
Closing Date, the Borrower has disclosed to the Administrative Agent a complete
and correct list of substantially all interests of each Loan Party in real
property, including recording information and a full legal description
(sufficient for recording in the real estate records in the jurisdiction in
which such real property is located) to the extent available of substantially
all real property owned or leased by such Loan Party as of December 31, 2009
(other than any such real property that has been Disposed of since such date,
but including all real property owned by the Loan Parties that was acquired in
the Intra-Coastal Acquisition), including, but not limited to, substantially all
land, servitudes, easements, rights of way and prescriptions and substantially
all of the transportation, gathering, storage, treating, processing,
terminalling and transmission assets owned by such Loan Party.
5.22 Use of Proceeds. The Borrower has, or has caused, all proceeds from the
Loans to be used in compliance with Section 6.11 of this Agreement.
5.23 Commodity Contracts. The Borrower has not entered into, assumed, or
acquired any interest in, nor has it permitted any Subsidiary to enter into,
assume or acquire any interest in, a contract or obligation not in compliance
with Section 7.17 of this Agreement.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
6.01 Financial Statements. Deliver to the Administrative Agent:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2009), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or any
qualification as to the scope of such audit; and
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 66



--------------------------------------------------------------------------------



 



(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending March 31, 2010), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02 Certificates; Other Information. Deliver to the Administrative Agent:
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2009), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;
(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 67



--------------------------------------------------------------------------------



 



(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
(f) promptly, and in any event within 60 days after each June 30 and December 31
of each year, commencing with the period ending June 30, 2010, a summary of
substantially all new real property interests (including owned and leased
properties, easements and other property interests) acquired and/or recorded by
the Borrower or any Subsidiary (“Newly Acquired Real Property Report”) during
the preceding six month period ending on such June 30 or December 31, as
applicable;
(g) as soon as available, but in any event within 45 days after the end of the
first three fiscal quarters of each fiscal year of the Borrower and within
90 days after the end of the last fiscal quarter of each fiscal year of the
Borrower, commencing with the fiscal quarter ending March 31, 2010, a report
detailing capital expenditures (i) actually made during such fiscal year of the
Borrower compared to the budgeted amount therefor and (ii) projected for the
remainder of such fiscal year;
(h) as soon as available, but in any event within 60 days after the end of each
fiscal year of the Borrower, an annual business plan and budget of the Borrower
and its Subsidiaries on a consolidated basis, prepared on a basis consistent
with past practices, including forecasts prepared by management of the Borrower,
in form reasonably satisfactory to the Administrative Agent;
(i) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower commencing with the fiscal year ending December 31,
2010, updated schedules to the Security Agreement as required therein (which
schedules shall restate (and not supplement) such prior schedules in their
entirety), prepared on a basis consistent with past practices, in form
reasonably satisfactory to the Administrative Agent; and
(j) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 68



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) if requested by the Administrative Agent, the Borrower shall provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform that is
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”
6.03 Notices. Promptly notify the Administrative Agent and each Lender:
(a) of the occurrence of any Default;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 69



--------------------------------------------------------------------------------



 



(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c) of the occurrence of any ERISA Event with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of the Borrower or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $5,000,000;
(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b); and
(e) of any event or occurrence that requires a mandatory prepayment under
Section 2.05, unless the Borrower has made such mandatory prepayment.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04 Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, all lawful governmental claims, taxes, assessments, charges and
levies, except where (a) contested in good faith, by proper proceedings and
adequate reserves therefor have been established on the books of the Borrower or
the appropriate Subsidiary in conformity with GAAP or (b) the failure to so pay
and discharge would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof, except in each
case referred to in clause (a) or (b) where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) in all
material respects, use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 70



--------------------------------------------------------------------------------



 



6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and, to the extent
available to the Borrower on commercially reasonable terms, providing for not
less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance.
6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct in all material respects entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors and officers, and, provided that the Borrower has
been given reasonable opportunity to be present, with its independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and upon reasonable advance notice
to the Borrower; provided, however, that unless an Event of Default has occurred
and is continuing, the Administrative Agent and each Lender’s visitation rights
shall be limited to no more than two occasions in any calendar year by the
Administrative or such Lender; provided further, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for (a) general
corporate purposes not in contravention of any Law or of any Loan Document
including working capital and any other transactions permitted in this
Agreement, (b) to refinance existing Indebtedness and to pay related expenses at
closing, and (c) as Hydrocarbon Cash Collateral provided to a Person who is not
a Hedge Bank; provided, however, Credit Extensions for Hydrocarbon Cash
Collateral shall not exceed $50,000,000 at any time outstanding.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 71



--------------------------------------------------------------------------------



 



6.12 Additional Material Subsidiaries; Additional Security. (a) Upon the
formation or Acquisition of any new direct or indirect Material Subsidiary
(including any Subsidiary that becomes a Material Subsidiary) by any Loan Party,
then the Borrower shall, at the Borrower’s expense:
(i) within 30 Business Days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or Acquisition
or such Subsidiary becoming a Material Subsidiary, cause such Subsidiary to duly
execute and deliver to the Administrative Agent a supplement to the Guaranty
substantially in the form attached thereto; and
(ii) within 30 Business Days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or Acquisition
or such Subsidiary becoming a Material Subsidiary, cause such Subsidiary to duly
execute and deliver to the Administrative Agent Collateral Documents, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent securing payment of all the Secured Obligations of such
Subsidiary under the Loan Documents.
(b) At any time upon the request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may reasonably deem necessary or
desirable in order to perfect, protect, and preserve the Liens of, such
Collateral Documents. In connection with the delivery of any Mortgages to the
Administrative Agent as required under this Agreement, as promptly as
practicable after the reasonable request of the Administrative Agent, deliver to
the Administrative Agent real property title reports, surveys and engineering,
and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to Administrative Agent.
6.13 Compliance with Environmental Laws. The Borrower will (a) comply, and cause
each Subsidiary to comply with all applicable Environmental Laws except in such
instances in which (i) such requirement of law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect, (b) obtain and renew, and cause each
Subsidiary to obtain and renew, when needed, all material environmental permits
necessary for its current operations and currently owned and operated properties
that, if not obtained and renewed, would reasonably be expected to have a
Material Adverse Effect, (c) conduct, and cause each Subsidiary to conduct, any
investigation, study, sampling and testing at properties currently owned and
operated by the Borrower or any Subsidiary as required and in accordance with
the requirements of all applicable Environmental Laws and (d) undertake, and
cause each Subsidiary to undertake, any cleanup, removal, remedial and other
action necessary to remove and clean up all Hazardous Materials from any of its
currently owned or operated properties, in accordance with the material
requirements of all applicable Environmental Laws, the noncompliance with which
would reasonably be expected to have a Material Adverse Effect.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 72



--------------------------------------------------------------------------------



 



6.14 Environmental Remediation and Indemnification. If at any time any Hazardous
Material is discovered on, under or about any Property subject to a Mortgage or
any other property owned or operated by the Borrower or any Subsidiary (“Other
Property”) and failure to remediate the same would cause the Borrower or any
Subsidiary to be in violation of any Environmental Law that would reasonably be
expected to have a Material Adverse Effect, the Borrower will inform the
Administrative Agent of the same and of the Borrower’s proposed remediation
program, and the Borrower or such Subsidiary will, at no cost and expense to the
Administrative Agent or the Lenders, and only to the extent of any legal
requirement under applicable Environmental Laws for the Borrower or such
Subsidiary to do so, remediate or remove such Hazardous Materials from such
Property subject to a Mortgage or Other Property or the groundwater underlying
such Property subject to a Mortgage or Other Property in accordance with
(a) such remediation program as a prudent operator would undertake, (b) the
approval of the appropriate Governmental Authority, if any such approval is
required under the applicable Environmental Laws, and (c) all applicable
Environmental Laws the noncompliance with which would reasonably be expected to
have a Material Adverse Effect. The Borrower and any Subsidiary shall have the
right to contest any notice or directive by any appropriate Governmental
Authority to remediate or remove Hazardous Materials from any Property subject
to a Mortgage or Other Property so long as the Borrower or such Subsidiary
diligently prosecutes such contest to completion and complies with any final
order or determination. The Borrower shall be solely responsible for, and will
indemnify and hold harmless the Administrative Agent, the Bookrunner, the Lead
Arranger, and the Lenders and their respective directors, officers, employees,
agents, successors and assigns from and against, any and all losses, damages,
demands, claims, causes of action, judgments, actions, assessments, penalties,
costs, expenses and liabilities to the extent that they directly or indirectly
arise out of or are attributable to the release of any Hazardous Materials at
any Property subject to a Mortgage or Other Property, including the following:
(i) all foreseeable and unforeseeable consequential damages; (ii) the costs of
any repair, cleanup or detoxification of any Property subject to a Mortgage or
Other Property required by any applicable Environmental Laws, and the
preparation and implementation of any closure, remedial or other plans required
by any applicable Environmental Laws; and (iii) all reasonable costs and
expenses incurred by the Administrative Agent or any Lender in connection with
clauses (i) and (ii) above, including reasonable attorneys’ fees; provided,
however, that the Borrower shall not be liable for any of the foregoing if a
final, nonappealable judgment by a court of competent jurisdiction finds that
such losses, damages, demands, claims, causes of action, judgments, actions,
assessments, penalties, costs, expenses or liabilities resulted from the gross
negligence or willful misconduct of an indemnified party. The indemnities
provided in this section shall survive the repayment or any other satisfaction
of the Obligations of the Borrower under the Loan Documents.
6.15 Newly Acquired Real Property. Within 90 days (or such longer period as
permitted by the Administrative Agent in its sole discretion) after each Newly
Acquired Real Property Report is due but in any event within 180 days after each
Newly Acquired Real Property Report is due, the Administrative Agent shall have
received deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages and leasehold deeds of trust, in form reasonably satisfactory to the
Administrative Agent and its counsel, covering substantially all real property
interests owned by the Borrower and each Guarantor as reflected on the Newly
Acquired Real Property Report (other than any such real property that the
Administrative Agent shall determine a perfected Lien is unnecessary due to the
cost in relation to the benefit.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 73



--------------------------------------------------------------------------------



 



6.16 Deposit Accounts, Disbursement Accounts and Other Cash Management Accounts.
The Borrower shall and cause its Subsidiaries to maintain its deposit accounts,
disbursement accounts and other cash management accounts (other than (i) any
such account serving as cash collateral to the extent permitted by Section 7.01,
(ii) accounts that, in the aggregate, have no more than $500,000 on deposit
therein for more than five (5) consecutive Business Days, and (iii) accounts
maintained with JPMorgan Chase, N.A., Union Bank of California and their
Affiliates that are closed within one year after the Closing Date, all such
non-excluded accounts, collectively, the “Cash Management Accounts”) with a
Lender or an Affiliate of a Lender, provided, however, to the extent that a Cash
Management Account is with a Lender or an Affiliate of a Lender that ceases to
be a party to the Loan Documents, the Borrower shall cause such account to be
transferred to another Lender or Affiliate of a Lender or closed within 30 days
(or such longer period as permitted by the Administrative Agent in its sole
discretion) after such Lender ceases to be a party to the Loan Documents.
6.17 Clean Down Period. During each calendar year during the term of this
Agreement, there shall be a period of fifteen (15) consecutive days during which
(a) there are no Distribution Loans outstanding and (b) no Distributions Loans
will be made.
6.18 Post-Closing Requirements.
(a) Within 60 days after the Closing Date (or such later date as is acceptable
to the Administrative Agent in its sole discretion), the Borrower shall deliver
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent, securities account control agreements as required by
the Security Agreement with respect to the material pledged securities accounts
described therein and duly executed by the appropriate parties.
(b) Within 270 days after the Closing Date (or such later date as is acceptable
to the Administrative Agent in its sole discretion), the Borrower shall deliver
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent, deposit account control agreements as required by the
Security Agreement with respect to the material pledged deposit accounts
described therein and duly executed by the appropriate parties.
(c) Within 60 days after the Closing Date (or such later date as is acceptable
to the Administrative Agent in its sole discretion), the Borrower shall deliver
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent, (i) Mortgages with respect to substantially all real
property owned by the Loan Parties as of December 31, 2009 (other than any such
real property that has been Disposed of since such date, but including all real
property owned by the Loan Parties that was acquired in the Intra-Coastal
Acquisition) and (ii) a favorable opinion of Baker Botts L.L.P., counsel to the
Loan Parties and where appropriate, local counsel, addressed to the
Administrative Agent and each Lender as to the matters concerning the Mortgages
required herein.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 74



--------------------------------------------------------------------------------



 



(d) No later than 60 days (or such longer period permitted by the Administrative
Agent in its sole discretion) after the earliest of (i) payment in full of the
obligations owed to the bondholders pursuant to the Eunice lease documents
regarding the property referred to as the Eunice Plant (collectively, “Eunice
Lease Documents”), (ii) the termination or waiver of the prohibition in the
Eunice Lease Documents against the creation of any Lien in the trust estate and
(iii) May 20, 2011, the Borrower shall deliver:
(i) deed of trust, trust deeds, deed to secure debt, mortgages, leasehold
mortgages, leasehold deed of trust, and security agreements, in form reasonably
satisfactory to the Administrative Agent and its counsel, and covering the trust
estate, the facility and site; and
(ii) environmental reports, insurance certificates, title reports, releases and
other agreements related to the trust estate and the facility as reasonably
requested by the Administrative Agent to, among other things, evidence an
Acceptable Security Interest in such collateral.
(e) To the extent that the Eunice Lease Documents prohibit Crosstex Eunice, LLC
from granting a Lien on its interest in the trust estate, the Borrower shall use
commercially reasonable effort to obtain the consent of the bondholders to
permit Crosstex Eunice, LLC to grant a Lien on its interest in the trust estate.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);
(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 75



--------------------------------------------------------------------------------



 



(e) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of banking institutions
encumbering deposits (including the right of set-off) and that are within the
general parameters customary in the banking industry, or (iv) in connection with
Cash Management Agreements and other obligations in respect of netting services,
overdraft protections and similar arrangements, in each case in the ordinary
course of business and that are limited to Liens customary in such arrangements;
(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or the Code and (ii) pledges
and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the applicable
Person;
(g) Liens securing insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any property other
than the insurance being acquired with such financing, the proceeds thereof and
any unearned or refunded insurance premiums related thereto;
(h) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, public or statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(i) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that do not materially and adversely affect the value to
the Borrower or applicable Subsidiary of the Property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
(j) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(i) or securing appeal or other surety
bonds related to such judgments;
(k) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, improvements and accessions thereto and proceeds
thereof and (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 76



--------------------------------------------------------------------------------



 



(l) options, put and call arrangements, rights of first refusal, setoff rights
and customary limitations and restrictions constituting negative pledges
contained in, and limited to, specific leases, licenses, conveyances,
partnership agreements and co owners’ agreements, and similar conveyances and
agreements to the extent that any such Lien referred to in this clause does not
materially impair the use of the Property covered by such Lien for the purposes
for which such Property is held or materially impair the value of such Property
to the Borrower or applicable Subsidiary subject thereto;
(m) Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary with respect to obligations (other than Indebtedness for borrowed
money) that do not exceed $10,000,000 at any one time outstanding;
(n) licenses or leases or subleases as licensor, lessor or sublessor of any of
its Property, including intellectual property, in the ordinary course of
business;
(o) Liens reserved in or exercisable under any operating lease or operating
sublease to which the Borrower or any Subsidiary is a lessee that secure the
payment of rent or compliance with the terms of such lease or sublease; provided
that the rent under such lease or sublease is not then overdue and the Borrower
or Subsidiary is in material compliance with the terms and conditions thereof;
(p) Liens represented by the escrow of cash or Investments permitted hereunder
securing the obligations of the Borrower or any Subsidiary under any agreement
to acquire, or pursuant to which it acquired, any Property, which Liens secure
the obligations of the Borrower or such Subsidiary to the seller of such
Property, provided that such acquisition is permitted pursuant to the terms of
this Agreement;
(q) any Lien permitted by any Mortgage;
(r) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets,
provided that such merger agreement, stock or asset purchase agreement or
similar agreement in respect of the disposition of such asset is permitted
pursuant to the terms of this Agreement;
(s) the negative pledge contained in the Promissory Note of Crosstex Louisiana
Energy, L.P. dated April 2, 2004, payable to the order of Borrower;
(t) Liens on Property of a Person existing at the time such Person or such
Property is acquired or such Person is merged with or into or consolidated with
the Borrower or any Subsidiary (and not created in anticipation or contemplation
thereof) and any renewals or extensions thereof; provided that such Liens do not
extend to property not subject to such Liens at the time of acquisition (other
than improvements thereon, accessions thereto and proceeds thereof);
(u) Liens on any Hydrocarbon Cash Collateral permitted under Section 6.11(c).
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 77



--------------------------------------------------------------------------------



 



7.02 Investments. Make any Investments, except:
(a) Investments existing on the date of this Agreement and described on Schedule
7.02;
(b) Investments in the Borrower and its Subsidiaries existing on the Closing
Date;
(c) Investments held by the Borrower and its Subsidiaries in the form of
Permitted Investments;
(d) (i) loans and advances to officers, directors and employees of the Borrower
or any Subsidiary, provided that the aggregate principal amount of such loans
and advances, other than loans for the purpose of financing the purchase of
common units, subordinated units or other equity securities in the Borrower,
shall not exceed $1,000,000 in aggregate principal amount at any time
outstanding and (ii) the repurchase, redemption or other acquisition or
retirement of Equity Interests deemed to occur upon the exercise or exchange of
unit options, unit incentives or similar rights to the extent that such Equity
Interests represent a portion of the exercise or exchange price of these unit
options, unit incentives or similar rights, and the repurchase, redemption or
other acquisition or retirement of Equity Interests made in satisfaction of
obligations for withholding taxes resulting from the exercise or exchange of
unit options, unit incentives or similar rights; and
(e) Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or in another Guarantor and (ii) Investments of any
Subsidiary that is not a Guarantor in the Borrower or any Subsidiary;
(f) other Investments in an amount not to exceed $20,000,000 at any time
outstanding;
(g) Investments representing non-cash consideration in connection with
Dispositions permitted by Section 7.05;
(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(i) Investments permitted in Section 7.04;
(j) Guarantees permitted by Section 7.03; and
(k) Investments in Swap Contracts and Hydrocarbon Hedge Agreements, provided
that such Swap Contracts and Hydrocarbon Hedge Agreements are permitted by
Section 7.17.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 78



--------------------------------------------------------------------------------



 



7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness or
other obligations otherwise permitted hereunder of the Borrower or any other
Guarantor;
(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under Swap Contracts and Hydrocarbon Hedge Agreements,
provided that such Swap Contracts and Hydrocarbon Hedge Agreements are permitted
by Section 7.17;
(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(k); provided, however, that the aggregate amount
equivalent to principal of all such Indebtedness at any one time outstanding
shall not exceed $70,000,000;
(f) if any lease pursuant to the Eunice Lease Documents is treated under GAAP as
a capital lease, then, any such Indebtedness which may be attributable to the
Eunice Lease Documents;
(g) unsecured Indebtedness in addition to Indebtedness otherwise permitted
herein, not exceeding $30,000,000 in aggregate principal amount at any time
outstanding;
(h) Indebtedness under the notes issued pursuant to the Indenture in an
aggregate principal amount not to exceed $750,000,000 as such amount shall be
reduced by the scheduled amortization repayments of principal;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 79



--------------------------------------------------------------------------------



 



(i) unsecured Indebtedness of the Borrower and/or a Finance Entity and/or any
unsecured guaranty by the Borrower or any Guarantor of such Indebtedness of the
Borrower or any Affiliate of the Borrower; provided that (i) the Borrower is in
compliance with Section 7.11(b) and (c) immediately after giving effect to the
incurrence of any such Indebtedness or guaranty determined based upon the
outstanding amount of Consolidated Funded Indebtedness immediately after giving
effect to such incurrence, Consolidated EBITDA for the four fiscal quarters most
recently ended on or before the date of such incurrence and the maximum
Consolidated Leverage Ratio or the maximum Consolidated Senior Leverage Ratio,
as applicable, allowed as of the end of the fiscal quarter most recently ended
on or prior to the date of such incurrence (and in the case of any guaranty of
Indebtedness of the Borrower or any other Affiliate of the Borrower, the
aggregate amount of such Indebtedness so guaranteed shall be “Consolidated
Funded Indebtedness” of the Borrower for purposes of calculating the
Consolidated Leverage Ratio and Consolidated Senior Leverage Ratio), (ii) such
Indebtedness does not impose any financial or other “maintenance” covenants on
the Borrower or any of the Subsidiaries that are more onerous than the covenants
set forth in this Agreement, (iii) such Indebtedness shall not require any
scheduled payment on account of principal (whether by redemption, purchase,
retirement, defeasance, set-off or otherwise) prior to the Maturity Date and
(iv) such Indebtedness shall contain terms and conditions that are customary for
such transactions;
(j) Indebtedness acquired in any Acquisition permitted by this Agreement;
provided that (i) such Indebtedness was not incurred in contemplation of such
Acquisition, (ii) such Indebtedness is unsecured except to the extent such
Indebtedness is secured by Liens permitted by Section 7.01(t), and (iii) no
Person, other than the obligor or obligors thereon at the time of such
Acquisition, shall become liable for such Indebtedness;
(k) Indebtedness in connection with the endorsement of negotiable instruments,
Cash Management Agreements and other similar obligations in respect of netting
services, overdraft protection and similar arrangements, in each case in the
ordinary course of business;
(l) Indebtedness between the Borrower and any Subsidiary or between
Subsidiaries, provided that (i) such Indebtedness is noted on the books and
records of the Borrower and its Subsidiaries and (ii) in the case of any
Indebtedness owed by the Borrower to any Subsidiary that is not a Guarantor,
such Indebtedness is subordinated to the Obligations on terms and conditions,
and pursuant to documentation, in form and substance satisfactory to the
Administrative Agent in its sole reasonable discretion; and
(m) Indebtedness in respect of insurance premium financing for insurance being
acquired by the Borrower or any Subsidiary under customary terms and conditions.
7.04 Fundamental Changes; Acquisitions. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person or make any
Acquisition, except that, so long as no Default exists or would result
therefrom:
(a) any Subsidiary may merge or consolidate with or into (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries, provided that when any Guarantor is
merging or consolidating with or into another Subsidiary, the Guarantor shall be
the continuing or surviving Person;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 80



--------------------------------------------------------------------------------



 



(b) (i) any Subsidiary may dissolve or Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor; and
(ii) any Subsidiary may Dispose all or substantially all of its assets to, or
merge into or consolidate with, any other Person in a transaction permitted by
Section 7.05;
(c) the Borrower may merge or consolidate with or into Crosstex Energy, Inc. or
a Subsidiary of Crosstex Energy, Inc., so long as (i) the surviving entity (the
“New Parent”) is an entity organized under the laws of the United States and
assumes the Obligations, (ii) immediately after giving effect thereto, all
references herein to the Borrower shall mean and be a reference to the New
Parent and the ratios in Section 7.11 shall be no less favorable than the ratios
of the Borrower and its Subsidiaries prior to such merger, (iii) the Secured
Obligations remain secured by substantially the same Collateral and Guaranteed
by substantially the same Persons as immediately before such merger (other than
any new Guarantors or new Collateral that are added as part of such merger or
consolidation) and (iv) prior to or contemporaneously with such merger or
consolidation, each Lender shall have received such reasonable documentation and
other information with respect to the surviving entity required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act (as
defined in Section 10.18), to the extent reasonably requested by such Lender;
provided, however, upon any consolidation or merger in a transaction that is
subject to, and that complies with the provisions of this Section 7.04(c), the
successor New Parent formed by such consolidation or into or with which the
Borrower is merged shall succeed to, and be substituted for (so that from and
after the date of such consolidation or merger, the provisions of this Agreement
and the other Loan Documents referring to the “Borrower” shall refer instead to
the successor New Parent and not to Borrower), and may exercise every right and
power of the Borrower under this Agreement and the other Loan Documents with the
same effect as if such successor New Parent had been named as the Borrower
herein and therein; provided, however, that the predecessor Borrower shall not
be relieved from the obligation to pay the Obligations except when the successor
New Parent assumes all of the Borrower’s obligations under this Agreement. If
the successor New Parent assumes all of the Borrower’s obligations under this
Agreement and the other Loan Documents, the Borrower shall be discharged from
those obligations.
(d) the Borrower or any Subsidiary may make any Acquisition; provided, however,
that any such Acquisition shall be permitted only if, (i) the Borrower complies
with Section 6.12; (ii) the Borrower or a Subsidiary is the acquiring or
surviving entity; (iii) after giving effect to such Acquisition on a pro forma
basis (including any Indebtedness of the acquired Person or related to the
acquired assets), the Borrower would have been in compliance with all of the
covenants contained in this Agreement, including, without limitation,
Section 7.11 as of the end of the most recent fiscal quarter, (iv) the
acquisition target is in the same or similar line of business as Borrower and
its Subsidiaries and the Borrower and its Subsidiaries shall be in full
compliance with Section 7.07 after giving effect to such Acquisition, and
(v) the aggregate amount of the Borrower’s and its Subsidiaries’ cash, Permitted
Investments and the remaining unused portion of the Aggregate Commitments is
sufficient to fund such Acquisition and, after funding such Acquisition, the
unused portion of the Aggregate Commitments shall not be less than $50,000,000;
and
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 81



--------------------------------------------------------------------------------



 



(e) the Borrower and its Subsidiaries may acquire Property in the ordinary
course of business.
7.05 Dispositions. Make any Disposition, except:
(a) Dispositions of obsolete or worn out Property, and Dispositions in the
ordinary course of business of Property that is no longer used or useful in the
conduct of the business of the Borrower or any Subsidiary;
(b) Dispositions of inventory and Hydrocarbons in the ordinary course of
business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions of property by the Borrower or any Subsidiary to the Borrower
or to a Subsidiary; provided that if the transferor of such property is the
Borrower or a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;
(e) Liens permitted by Section 7.01, Investments permitted by Section 7.02
Dispositions permitted by Section 7.04 and Restricted Payments permitted by
Section 7.06;
(f) leases, subleases, licenses, sublicenses, easements, rights of way or
similar rights or encumbrances in each case in the ordinary course of business
and that do not materially interfere with the business of the Borrower or its
Subsidiaries;
(g) liquidations or other dispositions of cash and Permitted Investments;
(h) Dispositions of Property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such Property) upon or after receipt of the Extraordinary Receipts
of such casualty;
(i) sales or discounts of overdue accounts receivable in the ordinary course of
business, in connection with the compromise or collection thereof;
(j) sales or transfers of new equipment by the Borrower or any Subsidiary in the
ordinary course of business consistent with historical practice to any Person
whereby the Borrower or any Subsidiary shall then or thereafter rent or lease as
lessee such new equipment or any part thereof to use for substantially the same
purpose or purposes as such new equipment sold or transferred;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 82



--------------------------------------------------------------------------------



 



(k) relatively contemporaneous like-kind exchanges in the ordinary course of
business and consistent with historical practice not to exceed $10,000,000 in
the aggregate in any fiscal year;
(l) Dispositions of the natural gas processing facility called Bear Creek;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the Disposition is for at least 75%
cash or cash equivalents, (iii) such Disposition is for fair market value and
(iv) the Borrower shall make the prepayment or reinvestment of Net Cash Proceeds
of such Disposition to the extent required by Section 2.05(a); and
(m) Dispositions not otherwise permitted by this Section 7.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the aggregate book value of all Property Disposed of in
reliance on this clause (m) in any calendar year shall not exceed five percent
(5%) of the book value of the consolidated assets of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b),
(iii) the Disposition is for at least 75% cash or cash equivalents, (iv) such
Disposition is for fair market value and (v) the Borrower shall make the
prepayment or reinvestment of Net Cash Proceeds of such Disposition to the
extent required by Section 2.05(a).
7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or pay any management or similar fee to any Affiliate of the Borrower (other
than any such payments to the Borrower or a Subsidiary of the Borrower), except
that:
(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, provided
that if any such Restricted Payment is made to a Person that is not a Guarantor,
such Restricted Payment shall be made ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests of such Person;
(c) (i) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new Equity Interests and (ii) the Borrower may
repurchase, redeem or otherwise acquire or retire Equity Interests in a
transaction deemed to occur upon the exercise or exchange of unit options, unit
incentives or similar rights to the extent that such Equity Interests represent
a portion of the exercise or exchange price of these unit options, unit
incentives or similar rights, and the Borrower may repurchase, redeem or
otherwise acquire or retire Equity Interests in satisfaction of obligations for
withholding taxes resulting from the exercise or exchange of unit options, unit
incentives or similar rights;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 83



--------------------------------------------------------------------------------



 



(d) provided that no Default has occurred and is continuing or would result from
such payment, the Borrower may declare and pay Quarterly Distributions;
(e) the Borrower may pay Quarterly Distributions within 60 days after the date
of declaration thereof if, at the date of declaration, such payment would comply
with clause (d) of this Section 7.06; and
(f) provided that no Default has occurred and is continuing or would result from
such payment, the Borrower and any Subsidiary may pay any management fee or
similar fee of any sort to any Affiliate of the Borrower or its Subsidiaries
pursuant to the Borrower Partnership Agreement, the CESL Partnership Agreement
or the Omnibus Agreement.
7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, except (a) transactions among the Borrower and its Subsidiaries and
not involving any other Affiliate, (b) Restricted Payments permitted by
Section 7.06, (c) transactions in the ordinary course of business that are on
fair and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtained by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person not an Affiliate, and
(d) other transactions approved by the Ultimate General Partner’s conflicts
committee.
7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create the Liens created by the Collateral
Documents; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure the Obligations, except:
(a) clause (a)(iii) shall not prohibit any negative pledge incurred or provided
in favor of any holder of Indebtedness permitted under Section 7.03 solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness;
(b) as required by applicable Law;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 84



--------------------------------------------------------------------------------



 



(c) any agreement or instrument governing Indebtedness or Equity Interests of a
Person acquired by the Borrower or any of its Subsidiaries as in effect at the
time of such acquisition, which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person, or
the property or assets of the Person, so acquired, provided that such
Acquisition is permitted by this Agreement and, in the case of Indebtedness,
such Indebtedness is permitted by this Agreement, and any refinancings,
refundings, renewals or extensions of such Indebtedness, provided that the
restrictions contained in the instruments or agreements governing such
Indebtedness are no more restrictive, taken as a whole, than those contained in
the agreements or instruments governing the Indebtedness being refinanced;
(d) customary non-assignment provisions in Hydrocarbon purchase and sale or
exchange agreements or similar operational agreements or in licenses, easements
or leases, in each case entered into in the ordinary course of business and
consistent with past practices;
(e) any agreement for the Disposition of a Subsidiary that restricts Restricted
Payments by that Subsidiary pending its Disposition;
(f) Liens securing Indebtedness otherwise permitted by this Agreement that limit
the right of the debtor to Dispose of the assets subject to such Liens;
(g) provisions with respect to the Disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business;
(h) any agreement or instrument relating to any Property acquired after the
Closing Date, so long as such encumbrance or restriction relates only to the
Property so acquired and is not and was not created in anticipation of such
acquisitions;
(i) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(j) any other agreement governing Indebtedness that is permitted by this
Agreement; provided, that such encumbrances or restrictions are not materially
more restrictive, taken as a whole, than those contained in this Agreement, as
it exists on the Closing Date.
7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 85



--------------------------------------------------------------------------------



 



7.11 Financial Covenants.
(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than the ratio set forth below opposite such fiscal quarter:

          Minimum     Consolidated     Interest Coverage Fiscal Quarters Ending
  Ratio
March 31, 2010
  1.50 to 1.00
June 30, 2010 through December 31, 2010
  1.75 to 1.00
March 31, 2011
  2.00 to 1.00
June 30, 2011
  2.25 to 1.00
September 30, 2011 and each fiscal quarter thereafter
  2.50 to 1.00

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower set forth below to be greater than
the ratio set forth below opposite such period:

          Maximum     Consolidated Fiscal Quarters Ending   Leverage Ratio
March 31, 2010 and June 30, 2010
  5.75 to 1.00
September 30, 2010
  5.50 to 1.00
December 31, 2010
  5.25 to 1.00
March 31, 2011
  5.00 to 1.00
June 30, 2011
  4.75 to 1.00
September 30, 2011 and each fiscal quarter thereafter
  4.50 to 1.00

(c) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as of the end of any fiscal quarter of the Borrower, commencing with the
fiscal quarter ending March 31, 2010, to be greater than 2.50 to 1.00.
7.12 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures made in
connection with a business of the Borrower and its Subsidiaries permitted by
Section 7.07.
7.13 ERISA Plans. Establish, maintain or contribute to, or permit any ERISA
Affiliate to establish, maintain or contribute to, any Pension Plan with
Unfunded Pension Liabilities in excess of the Threshold Amount, and the Borrower
will not become obligated to, or permit any Subsidiary to become obligated to,
contribute to any Multiemployer Plan if such contribution obligation could
reasonably be expected to result in withdrawal liability in excess of the
Threshold Amount.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 86



--------------------------------------------------------------------------------



 



7.14 Accounting Changes; Fiscal Year. Make or permit, or permit any Subsidiary
to make or permit, any change in (a) any of its accounting policies affecting
the presentation of financial statements or reporting practices, except as
required or permitted by GAAP, or (b) its fiscal year.
7.15 Amendment of Organization Documents; Partnership Agreements. Amend, modify
or supplement, or permit any Subsidiary to amend, modify or supplement, (a) its
Organizational Documents in any way that would be materially adverse to the
interests of the Lenders, (b) the definition of “Available Cash” in the Borrower
Partnership Agreement or the CESL Partnership Agreement or increase the amount
of any management fee or similar fee of any sort payable to any Affiliate of the
Borrower or its Subsidiaries (other than the Borrower and its Subsidiaries), (c)
any other provision of the Borrower Partnership Agreement or the CESL
Partnership Agreement if such amendment, modification or supplement would be
materially adverse to the interests of the Lenders or (d) the Omnibus Agreement
in any way that would increase the amount of any management fee or similar fee
of any sort payable to any Affiliate of the Borrower or its Subsidiaries (other
than the Borrower and its Subsidiaries) under the Omnibus Agreement.
7.16 Prepayments and Modifications of Certain Indebtedness. Make any optional or
scheduled payments or prepayments on account of principal (whether by
redemption, purchase, retirement, defeasance, set-off or otherwise) of any
Indebtedness permitted by Section 7.03(h) or Section 7.03(i) prior to the
Maturity Date, except, provided that no Default has occurred and is continuing
or would result from such payment, (a) prepayments, redemptions or purchases of
up to 35% of the original principal amount of such Indebtedness with Equity
Issuance Proceeds and (b) other prepayments, redemptions, purchases and
defeasances of such Indebtedness in an aggregate amount not to exceed $7,500,000
during the term of this Agreement. The Borrower shall not amend, supplement or
otherwise modify the terms of any Indebtedness permitted by Section 7.03(h) or
Section 7.03(i) if such amendment, supplement or other modification would not be
permitted by the terms of Section 7.03(i) without the prior written consent of
the Required Lenders, which consent will not be unreasonably withheld.
7.17 Hydrocarbon Hedge Agreements and Swap Contracts. The Borrower shall not and
will not permit any Subsidiary to be a party to or in any manner liable on any
Hydrocarbon Hedge Agreement or Swap Contract except:
(a) Hydrocarbon Hedge Agreements with the purpose and effect of hedging prices
on Hydrocarbons that are (i) consistent in all material respects with the
Borrower’s risk management policies and historical practices, which risk
management policies shall at all times prohibit maintaining an “open” position
in natural gas or other commodities or goods, or in any derivative of any
thereof and (ii) not speculative in nature; and
(b) Swap Contracts with respect to the interest rates on a principal amount of
Indebtedness of the Borrower that are (i) consistent with the Borrower’s risk
management policies and historical practices, which risk management policies
shall at all times prohibit maintaining an “open” position in natural gas or
other commodities or goods, or in any derivative of any thereof and (ii) not
speculative in nature.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 87



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an Event of
Default:
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05, 6.10, 6.11, or
6.12 or Article VII; or
(c) Deliverables Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, or 6.16 and such
failure continues for 15 days after the earlier of (i) written notice thereof
being given to the Borrower by the Administrative Agent, and (ii) such time as a
Responsible Officer of the Borrower knows or reasonably should have known of
such failure; or
(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) written notice thereof
being given to the Borrower by the Administrative Agent, and (ii) such time as a
Responsible Officer of the Borrower knows or reasonably should have known of
such failure; or
(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(f) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 88



--------------------------------------------------------------------------------



 



more than the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
(g) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(h) Inability to Pay Indebtedness; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(i) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 89



--------------------------------------------------------------------------------



 



(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or an ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(k) Invalidity of Loan Documents. Any provision of the Credit Agreement or any
material provision of any other Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations or any action or
inaction by any Secured Party, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(l) Change of Control. There occurs any Change of Control, provided, however,
the merger or consolidation permitted by Section 7.04(c) shall not constitute a
Change in Control.
8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment or other notice of any kind, all of which are hereby
expressly waived by the Borrower for itself, its successors and assigns;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 90



--------------------------------------------------------------------------------



 



8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Secured Obligations then owing
under any Secured Cash Management Agreement and Secured Hedge Agreements,
ratably among the Lenders, the L/C Issuer, the Cash Management Banks, and the
Hedge Banks in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof two Business Days (or such shorter time
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 91



--------------------------------------------------------------------------------



 



as may be acceptable to the Administrative Agent) prior to the date that the
Administrative Agent sets (by written notice to the Lenders) for such
application, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank and Hedge Bank, as
the case may be. The Administrative Agent shall be entitled to rely on, and
shall not bear any liability for relying upon, any notice received from a Cash
Management Bank or a Hedge Bank regarding Secured Cash Management Agreements or
Secured Hedge Agreements and shall not be responsible for or have any duty to
ascertain or inquire into the validity, authenticity, or accuracy of any
statement or representation contained therein or otherwise with respect thereto.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01 Appointment and Authority.
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Administrative Agent is further authorized on behalf of
all the Lenders, without the necessity of any notice to or further consent from
the Lenders, from time to time to take any action, or permit the any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 92



--------------------------------------------------------------------------------



 



9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 93



--------------------------------------------------------------------------------



 



9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 94



--------------------------------------------------------------------------------



 



Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or Co-Syndication Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 95



--------------------------------------------------------------------------------



 



(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9.10 Collateral and Guaranty Matters. The Lenders (including in their capacity
as a potential Cash Management Bank and a potential Hedge Bank, and on behalf of
their Affiliates in such capacities) and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion,
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;
(b) to subordinate or release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01, and to enter into any intercreditor
agreement, subordination agreement or similar agreement with respect to any such
property; and
(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 96



--------------------------------------------------------------------------------



 



9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
ARTICLE X
MISCELLANEOUS
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 97



--------------------------------------------------------------------------------



 



(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) or waive any Default or Event of
Default related to a financial covenant;
(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby;
(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone); or
(h) release all or substantially all of the value of the Collateral without
written consent of each Lender, except to the extent the release of such
Collateral is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent alone).
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender. If any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this sentence). Notwithstanding anything to the contrary contained in this
Section, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the applicable Loan Parties shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 98



--------------------------------------------------------------------------------



 



10.02 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 99



--------------------------------------------------------------------------------



 



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 100



--------------------------------------------------------------------------------



 



(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law
(but in no event shall the Administrative Agent, L/C Issuer or any Lender be
entitled to recover for the same loss more than once).
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 101



--------------------------------------------------------------------------------



 



10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), any Lender or the L/C Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 102



--------------------------------------------------------------------------------



 



INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from claims solely between or among the Indemnitees.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 103



--------------------------------------------------------------------------------



 



10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as permitted by
Section 7.04(c), the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 104



--------------------------------------------------------------------------------



 



(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments, if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 105



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein, any Lender may
assign, as security, all or a part of its rights under the Loan Documents to any
Federal Reserve Bank.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (A) such fee shall not be payable for any assignment from a Lender to an
Affiliate of such Lender and (B) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 106



--------------------------------------------------------------------------------



 



(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) and Section 3.01(f) as though it were a
Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 107



--------------------------------------------------------------------------------



 



(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c),
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, or
(iii) any insurance provider of the Administrative Agent, the Lenders and the
L/C Issuer relating to the Loan Parties and the Obligations, (g) with the
consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 108



--------------------------------------------------------------------------------



 



Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 109



--------------------------------------------------------------------------------



 



10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, if the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 110



--------------------------------------------------------------------------------



 



(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 111



--------------------------------------------------------------------------------



 



(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. THIS SECTION 10.14 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT, AND ANY SATISFACTION AND DISCHARGE OF EACH LOAN
PARTY BY VIRTUE OF ANY PAYMENT, COURT ORDER, OR LAW.
10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THIS SECTION 10.15 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT, AND ANY SATISFACTION AND DISCHARGE OF
EACH LOAN PARTY BY VIRTUE OF ANY PAYMENT, COURT ORDER, OR LAW.
10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger, and the other Lead
Arranger(s) are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger, and
the other Lead Arranger(s), on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger, and each other Lead Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arranger nor any other Lead Arranger
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and the other Lead Arranger(s) and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
the Arranger nor any other Lead Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arranger, with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 112



--------------------------------------------------------------------------------



 



10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.19 Time of the Essence. Time is of the essence of the Loan Documents.
10.20 Amendment and Restatement; Existing Indebtedness. The Borrower, the
Administrative Agent and the Lenders have agreed that this Agreement is an
amendment and restatement of the Existing Credit Agreement in its entirety and
the terms and provisions hereof supersede the terms and provisions thereof, and
this Agreement is not a new or substitute credit agreement or novation of the
Existing Credit Agreement. The Indebtedness of the Borrower evidenced under this
Agreement and the other Loan Documents is given in renewal, extension,
modification but not in extinguishment or discharge of the Indebtedness under
the Existing Credit Agreement.
10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT —  Page 113



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            CROSSTEX ENERGY, L.P.
      By:   Crosstex Energy GP, L.P.,         its general partner           
By:   Crosstex Energy GP, LLC,         its general partner            By:   /s/
Michael J. Garberding         Michael J. Garberding        Senior Vice President
— Finance   

 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT - Signature Page 1



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Tyler D. Levings         Tyler D. Levings        Senior Vice
President   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer
      By:   /s/ Tyler D. Levings         Tyler D. Levings        Senior Vice
President   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Greg Smothers         Name:   Greg Smothers        Title:  
Director            By:   /s/ Andrew Ostrov         Name:   Andrew Ostrov       
Title:   Director   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:   /s/ V. Mark Fuqua         Name:   V. Mark Fuqua        Title:  
Senior Vice President   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:   /s/ Greg Determann         Name:   Greg Determann        Title:  
Senior Vice President   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as successor in interest to
GUARANTY BANK
      By:   /s/ Greg Determann         Name:   Greg Determann        Title:  
Senior Vice President   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING
CORPORATION
      By:   /s/ Yoshihiro Hyakutome         Name:   Yoshihiro Hyakutome       
Title:   General Manager   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Justin M. Alexander         Name:   Justin M. Alexander       
Title:   Vice President   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as a Lender and a Co-Syndication Agent
      By:   /s/ Charles D. Kirkham         Name:   Charles D. Kirkham       
Title:   Senior Vice President   

 

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, N.A.
      By:   /s/ Charles D. Kirkham         Name:   Charles D. Kirkham       
Title:   Senior Vice President   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ Marie Haddad         Name:   Marie
Haddad        Title:   Associate Director   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.
      By:   /s/ Michael Higgins         Name:   Michael Higgins        Title:  
Vice President   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA
      By:   /s/ Alexis Maged         Name:   Alexis Maged        Title:  
Authorized Signatory   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:  
Authorized Signatory   

 

 
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable   Lender   Commitment     Percentage  
 
 
Bank of America, N.A.
    50,000,000.00       11.904761905 %
BNP Paribas
    50,000,000.00       11.904761905 %
Royal Bank of Canada
    50,000,000.00       11.904761905 %
Wells Fargo Bank, N.A.
    20,017,629.00       4.766102143 %
UBS Loan Finance LLC
    40,000,000.00       9.523809524 %
Capital One, N.A.
    35,000,000.00       8.333333333 %
Compass Bank
    13,600,000.00       3.238095238 %
Compass Bank, as successor in interest to Guaranty Bank
    16,400,000.00       3.904761905 %
Comerica Bank
    25,000,000.00       5.952380952 %
Goldman Sachs Bank USA
    25,000,000.00       5.952380952 %
Morgan Stanley Bank, N.A.
    25,000,000.00       5.952380952 %
Wachovia Bank, N.A.
    29,982,371.00       7.138659762 %
U.S. Bank National Association
    25,000,000.00       5.952380952 %
Sumitomo Mitsui Banking Corporation
    15,000,000.00       3.571428571 %
 
               
Total
  $ 420,000,000.00       100.000000000 %

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION

1.  
The matter captioned “DENBURY V. CROSSTEX” in the Crosstex Litigation Report,
dated as of February 2, 2010 (the “Litigation Report”), delivered to the
Administrative Agent.
  2.  
The matter captioned “FORMOSA CLAIM” in the Litigation Report delivered to the
Administrative Agent.
  3.  
The matter captioned “CROSSTEX NORTH TEXAS GATHERING, L.P. V. ROBERT L. DOW” in
the Litigation Report delivered to the Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS
Part (a)

                      Material             (indicate         Jurisdiction in
which   with     Entity   registered or qualified   “Material”)   Owners
 
 
1. Crosstex Energy Services, L.P.
  Delaware*, Louisiana, Texas   Material   Crosstex Energy, L.P. (99.999%
common) and Crosstex Operating GP, LLC (.001% general partner interest)
2. Crosstex Energy Services GP, LLC
  Delaware, Texas   Material   Crosstex Energy Services, L.P. (100%)
3. Crosstex Operating GP, LLC
  Delaware, Texas   Material   Crosstex Energy, L.P. (100%)
4. Crosstex Louisiana Energy, L.P.
  Delaware       Crosstex Energy, L.P. (99.999% limited partner interest) and
Crosstex Operating GP, LLC (.001% general partner interest)
5. LIG Chemical GP, LLC
  Delaware       Crosstex Louisiana Energy, L.P. (100%)
6. LIG Chemical, L.P.
  Delaware       Crosstex Louisiana Energy, L.P. (99.999% limited partner
interest) and LIG Chemical GP, LLC (.001% general partner interest)
7. LIG Liquids Holdings, L.P.
  Delaware       Crosstex Louisiana Energy, L.P. (90%) and LIG Chemical, L.P.
(10%)
8. Crosstex Acquisition Management, L.P.
  Delaware, Louisiana, Texas   Material   Crosstex Energy Services, L.P.
(99.999% limited partner interest) and Crosstex Energy Services GP, LLC (.001%
general partner interest)
9. Crosstex CCNG Processing Ltd.
  Texas   Material   Crosstex Energy Services, L.P. (99.999% limited partner
interest) and Crosstex Energy Services GP, LLC (.001% general partner interest)

 

 



--------------------------------------------------------------------------------



 



                      Material             (indicate         Jurisdiction in
which   with     Entity   registered or qualified   “Material”)   Owners
 
 
10. Crosstex Gulf Coast Marketing Ltd.
  Louisiana, Texas   Material   Crosstex Energy Services, L.P. (99.999% limited
partner interest) and Crosstex Energy Services GP, LLC (.001% general partner
interest)
11. Crosstex NGL Marketing, L.P.
  Louisiana, Texas   Material   Crosstex Energy Services, L.P. (99.999% limited
partner interest) and Crosstex Energy Services GP, LLC (.001% general partner
interest)
12. Crosstex NGL Pipeline, L.P.
  Texas   Material   Crosstex Energy Services, L.P. (99.999% limited partner
interest) and Crosstex Energy Services GP, LLC (.001% general partner interest)
13. Crosstex North Texas Gathering, L.P.
  Texas   Material   Crosstex Energy Services, L.P. (99.999% limited partner
interest) and Crosstex Energy Services GP, LLC (.001% general partner interest)
14. Crosstex North Texas Pipeline, L.P.
  Texas   Material   Crosstex Energy Services, L.P. (99.999% limited partner
interest) and Crosstex Energy Services GP, LLC (.001% general partner interest)
15. Crosstex DC Gathering Company, J.V.
  Texas       Crosstex North Texas Gathering, L.P. (71%); other third parties
(29%)
16. Crosstex LIG, LLC
  Louisiana   Material   Crosstex Energy Services, L.P. (100%)
17. Crosstex LIG Liquids, LLC
  Louisiana   Material   Crosstex Energy Services, L.P. (100%)
18. Crosstex Tuscaloosa, LLC
  Louisiana   Material   Crosstex Energy Services, L.P. (100%)
19. Crosstex Louisiana Gathering, LLC
  Louisiana       Crosstex Energy Services, L.P. (100%)

 

 



--------------------------------------------------------------------------------



 



                      Material             (indicate         Jurisdiction in
which   with     Entity   registered or qualified   “Material”)   Owners
 
 
20. Crosstex Eunice, LLC
  Louisiana   Material   Crosstex Energy Services, L.P. (100%)
21. Crosstex Processing Services, LLC
  Delaware, Louisiana   Material   Crosstex Energy Services, L.P. (100%)
22. Crosstex Pelican, LLC
  Delaware, Louisiana   Material   Crosstex Energy Services, L.P. (100%)
23. Sabine Pass Plant Facility Joint Venture
  Louisiana, Texas   Material   Crosstex Processing Services, LLC (81.05%) and
Crosstex Pelican, LLC (18.95%)
24. Crosstex Energy Finance Corporation
  Delaware       Crosstex Energy, L.P. (100%)

Part (b)
None.
 

      *  
States listed in bolded text indicate the jurisdiction in which the entity is
organized.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

1.  
Financing Statement 74530415 filed with the Delaware Secretary of State listing
Crosstex Energy Services, L.P. as Debtor, and Banc of America Leasing & Capital,
LLC, as Secured Party, in connection with items 2 through 7 on Schedule 7.03.

2.  
Financing Statement 80564730 filed with the Delaware Secretary of State listing
Crosstex Energy Services, L.P., as Debtor, and Banc of America Leasing &
Capital, LLC, as Secured Party, in connection with items 2 through 7 on
Schedule 7.03.

3.  
Financing Statement 81087459 filed with the Delaware Secretary of State listing
Crosstex Energy Services, L.P., as Debtor, and AIG Commercial Equipment Finance,
Inc., as Secured Party, in connection with items 2 through 7 on Schedule 7.03.

4.  
Financing Statement 82723961 filed with the Delaware Secretary of State listing
Crosstex Energy Services, L.P., as Debtor, and AIG Commercial Equipment Finance,
Inc., as Secured Party, in connection with items 2 through 7 on Schedule 7.03.

5.  
Financing Statement 83396130 filed with the Delaware Secretary of State listing
Crosstex Energy Services, L.P., as Debtor, and Bank of the West, as Secured
Party, in connection with items 2 through 7 on Schedule 7.03.

6.  
Financing Statement 83475280 filed with the Delaware Secretary of State listing
Crosstex Energy Services, L.P., as Debtor, and Caterpillar Financial Services
Corp., as Secured Party, in connection with items 2 through 7 on Schedule 7.03.

7.  
Financing Statement 90180437 filed with the Delaware Secretary of State listing
Crosstex Energy Services, L.P., as Debtor, and Centex Service Company, LLC, as
Secured Party, in connection with personal property located in leased premises.

8.  
Financing Statement 090005463592 filed with the Texas Secretary of State listing
Crosstex Energy Services, L.P, as Debtor, and Centex Service Company, LLC, as
Secured Party, in connection with personal property located in leased premises.

9.  
Financing Statement 53485993 filed with the Delaware Secretary of State listing
Crosstex Processing Services, LLC, as Debtor, and J.P. Morgan Trust Company,
National Association, as Secured Party in connection with that certain Indenture
of Trust, Pledge and Security Agreement, dated as of May 18, 1987, in connection
with the processing plant in Acadia Parish, Louisiana.

10.  
Financing Statement 080026624008 filed with the Texas Secretary of State listing
Crosstex North Texas Gathering, L.P., as Debtor, and AIG Commercial Equipment
Finance, Inc., as Secured Party, in connection with items 2 through 7 on
Schedule 7.03.

 

 



--------------------------------------------------------------------------------



 



11.  
Financing Statement 080032963950 filed with the Texas Secretary of State listing
Crosstex North Texas Gathering, L.P., as Debtor, and Bank of the West, as
Secured Party, in connection with items 2 through 7 on Schedule 7.03.

12.  
Financing Statement 080033719112 filed with the Texas Secretary of State listing
Crosstex North Texas Gathering, L.P., as Debtor, and Caterpillar Financial
Services Corp., as Secured Party, in connection with items 2 through 7 on
Schedule 7.03.

13.  
Financing Statement 090008220253 filed with the Texas Secretary of State listing
Crosstex North Texas Gathering, L.P., as Debtor, and Banc of America Leasing &
Capital, LLC, as Secured Party, in connection with items 2 through 7 on
Schedule 7.03.

14.  
Financing Statement 090008221052 filed with the Texas Secretary of State listing
Crosstex North Texas Gathering, L.P., as Debtor, and Banc of America Leasing &
Capital, LLC, as Secured Party, in connection with items 2 through 7 on
Schedule 7.03.

15.  
Financing Statement 080010882209 filed with the Texas Secretary of State listing
Crosstex North Texas Gathering, L.P., as Debtor, and AIG Commercial Equipment
Finance, Inc., as Secured Party, in connection with items 2 through 7 on
Schedule 7.03.

16.  
Financing Statement 28-436885 filed in Lafayette Parish, Louisiana listing
Crosstex LIG, LLC, as Debtor, and MidSouth Bank, N.A., as Secured Party, in
connection with item 8 on Schedule 7.03.

17.  
Financing Statement 01-052003 filed in Acadia Parish, Louisiana listing Crosstex
Processing Services, LLC, as Debtor, and J.P. Morgan Trust Company, as Secured
Party, in connection with that certain Indenture of Trust, Pledge and Security
Agreement, dated as of May 18, 1987, in connection with the processing plant in
Acadia Parish, Louisiana.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INVESTMENTS
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS

1.  
Amounts owed pursuant to the Eunice Lease Documents.

  •  
Balance as of January 21, 2010: $18,053,622.45

2.  
Amounts owed in connection with the lease of certain natural gas compressors
pursuant to the Master Lease Agreement, dated as of November 2, 2007, between
Banc of America Leasing & Capital, LLC (the “Lessor”) and Crosstex Energy
Services, L.P. (the “Lease Agreement”), maturing on December 30, 2017.

  •  
Original lease amount: $4,010,950.00

  •  
Balance as of December 31, 2009: $3,403,795.46

3.  
Amounts owed in connection with the lease of certain natural gas compressors
pursuant to the Lease Agreement as supplemented by that certain Schedule to
Master Lease Agreement, dated as of February 15, 2008, between the Lessor and
Crosstex North Texas Gathering, L.P., maturing on March 15, 2018.

  •  
Original lease amount: $4,595,808.00

  •  
Balance as of December 31, 2009: $3,961,658.88

4.  
Amounts owed in connection with the lease of certain natural gas compressors
pursuant to the Lease Agreement as supplemented by that certain Schedule to
Master Lease Agreement, dated as of March 30, 2008, between the Lessor and
Crosstex North Texas Gathering, L.P., maturing on April 30, 2017.

  •  
Original lease amount: $7,662,631.00

  •  
Balance as of December 31, 2009: $6,583,995.63

5.  
Amounts owed in connection with the lease of certain natural gas compressors
pursuant to the Lease Agreement as supplemented by that certain Schedule to
Master Lease Agreement, dated as of August 5, 2008, between the Lessor and
Crosstex North Texas Gathering, L.P., maturing on August 31, 2017.

  •  
Original lease amount: $2,883,867.00

  •  
Balance as of December 31, 2009: $2,589,412.76

 

 



--------------------------------------------------------------------------------



 



6.  
Amounts owed in connection with the lease of certain natural gas compressors
pursuant to the Lease Agreement as supplemented by that certain Schedule to
Master Lease Agreement, dated as of October 6, 2008, between the Lessor and
Crosstex North Texas Gathering, L.P., maturing on October 9, 2017.

  •  
Original lease amount: $3,149,458.14

  •  
Balance as of December 31, 2009: $2,860,644.75

7.  
Amounts owed in connection with the lease of certain natural gas compressors
pursuant to the Lease Agreement as supplemented by that certain Schedule to
Master Lease Agreement, dated as of October 14, 2008, between the Lessor and
Crosstex North Texas Gathering, L.P., maturing on October 16, 2018.

  •  
Original lease amount: $4,820,288.84

  •  
Balance as of December 31, 2009: $4,372,260.25

8.  
Amounts owed in connection with the lease of an American Eagle Forklift pursuant
to the Master Lease Agreement, dated as of September 10, 2008, between MidSouth
Bank and Crosstex LIG, LLC, maturing on September 1, 2010.

  •  
Original lease amount: $68,479.00

  •  
Balance as of December 31, 2009: $27,128.60

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
CROSSTEX ENERGY, L.P.:
2501 Cedar Springs
Suite 100
Dallas, Texas 75201
Attention: General Counsel 
Telephone: 214-953-9500
Telecopier: 214-721-9383
Electronic Mail: joe.davis@crosstexenergy.com
Website Address:        www.crosstexenergy.com
U.S. Taxpayer Identification Number: 16-1616605
 
with a copy to:
 
CROSSTEX ENERGY, L.P.
2501 Cedar Springs
Suite 100
Dallas, Texas 75201
Attention: Chief Financial Officer
Telephone: 214-953-9500
Electronic Mail: bill.davis@crosstexenergy.com
 
with a copy to:
 
BAKER BOTTS L.L.P
2001 Ross Avenue
Suite 600
Dallas, Texas 75201
Attention: Luke A. Weedon, Esq. 
Telephone: 214-953-6970
Telecopier: 214-661-4970
Electronic Mail: luke.weedon@bakerbotts.com

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, 66th Floor
Mail Code: TX1-492-14-04
Dallas, Texas 75202-3714
Attention: Melissa Lopez
Telephone: (214) 209-2031
Telecopier: (214) 290-9485
Electronic Mail: melissa.lopez@baml.com
Account No.: 1292000883
Ref: Crosstex Energy LP, L.P.- Attn – Melissa Lopez
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street, 66th Floor
Mail Code: TX1-492-14-11
Dallas, Texas 75202-3714
Attention: Renita Cummings
Telephone: (214) 209-4130
Telecopier: (214) 290-8371
Electronic Mail: renita.m.cummings@baml.com
L/C ISSUER:
Bank of America, N.A.
Trade Operations
Street Address: 100, Temple Street
Mail Code: CA9-705-07-05
City, State ZIP Code: Los Angeles CA 900012-1514
Attention: Sandra Leon
Telephone: 213-580-8369
Telecopier: 213-457-8841
Electronic Mail: sandra.leon@baml.com

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     , _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February [_____], 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Crosstex Energy,
L.P., a Delaware limited partnership (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.
The undersigned hereby requests (select one):

                     
 
  o   A Borrowing of Committed Loans       o   A conversion of [Base Rate
Loan][Eurodollar Rate Loan] or continuation of Eurodollar Rate Loans

1.  
On                                          (a Business Day).
  2.  
In the amount of $                                        .

[principal amount to be borrowed, converted or continued]

  3.  
Comprised of                                        .

[Type of Committed Loan requested or to which an existing Committed Loan is to
be converted into]

  4.  
For Eurodollar Rate Loans: with an Interest Period of  _____  months.
    [5.  
Description of conversion or continuation:
                                                                      
                                       ]

[For conversions or continuations, provide additional description of the
Committed Loan to be converted or continued]
[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.]1
 

      1  
Applicable if requesting a Borrowing of Committed Loans

A - 1
Form of Committed Loan Notice

 

 



--------------------------------------------------------------------------------



 



                      CROSSTEX ENERGY, L.P.    
 
                    By:   Crosstex Energy GP, L.P.,
its general partner         By:   Crosstex Energy GP, LLC,
its general partner    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

A - 2
Form of Committed Loan Notice

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
                                        
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each Loan (as defined in the Agreement
described below) from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of February [_____],
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement for
such unpaid amounts.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also endorse on
Schedule A attached hereto the date, amount and maturity of its Loans and
payments with respect thereto; provided that the failure of Lender to endorse
Schedule A, or the inaccuracy of any amount endorsed on Schedule A, shall not
impair the Lender’s rights under this Note.
To the extent set forth in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.
Except as provided in the Agreement, this Note may not be assigned by the Lender
to any Person.
B - 1
Form of Note

 

 



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
THIS WRITTEN NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

                      CROSSTEX ENERGY, L.P.    
 
                    By:   Crosstex Energy GP, L.P.,
its general partner         By:   Crosstex Energy GP, LLC,
its general partner    
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

B - 2
Form of Note

 

 



--------------------------------------------------------------------------------



 



Schedule A
LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of                                           Principal or     Outstanding
                            End of     Interest     Principal             Type
of     Amount of     Interest     Paid This     Balance     Notation   Date  
Loan Made     Loan Made     Period     Date     This Date     Made By  
 
                                                                               
                                                                               
                                                                               
                                                                         

 
B - 3
Form of Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     , _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February [_____], 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Crosstex Energy,
L.P., a Delaware limited partnership (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer thereunder.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                              of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on the behalf of the
Borrower in the undersigned’s capacity as a Responsible Officer of the Borrower
and not in the undersigned’s individual capacity, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. The Borrower has delivered the audited consolidated balance sheet of the
Borrower and its Subsidiaries for the fiscal year ended                     ,
and the related consolidated statements of income or operations for such fiscal
year, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the Borrower’s fiscal year then ended. Such
consolidated financial statements fairly present in all material respects the
financial condition, results of operations, changes in shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. The Borrower has delivered a consolidated balance sheet of the Borrower and
its Subsidiaries dated                     , and the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Borrower’s fiscal year then ended. Such consolidated financial statements
fairly present in all material respects the financial condition, results of
operations, changes in shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
C - 1
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a reasonably
detailed review of the transactions and consolidated condition (financial or
otherwise) of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements.
3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto (or in such other format acceptable to the Administrative
Agent) are true and accurate on and as of the date of this Compliance
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                         , February _____, 2010.

                      CROSSTEX ENERGY, L.P.    
 
                    By:   Crosstex Energy GP, L.P.,
its general partner         By:   Crosstex Energy GP, LLC,
its general partner    
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

C - 2
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



For the Year/Quarter ended                                          (“Statement
Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.11(a) — Consolidated Interest Coverage Ratio.
       
A. Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):
  $                       
1. Consolidated Net Income for Subject Period:
  $                       
2. Consolidated Interest Charges for Subject Period:
  $                       
3. Provision for Federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for Subject Period:
  $                       
4. Depreciation expenses for Subject Period:
  $                       
5. Amortization expenses for Subject Period:
  $                       
6. Non-cash items of the Borrower and its Subsidiaries reducing Consolidated Net
Income for Subject Period:
  $                       
7. Other non-recurring items of the Borrower and its Subsidiaries reducing
Consolidated Net Income for Subject Period:
  $                       
8. Any Transaction Costs allocated to Subject Period (not to exceed
$35,000,000):
  $                       
9. Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for Subject Period:
  $                       
10. Non-cash items of the Borrower and its Subsidiaries increasing Consolidated
Net Income for Subject Period:
  $                       
11. Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 +7 +8-9-10):
  $                       
 
 
B. Consolidated Interest Charges for Subject Period, or such other period as set
forth in the Credit Agreement:
  $                       
 
 
C. Consolidated Interest Coverage Ratio (Line I.A.11 ¸ Line I.B):
               to 1  

C - 3
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



Minimum required:

          Minimum Consolidated     Interest Coverage Fiscal Quarter(s) Ending  
Ratio
March 31, 2010
  1.50 to 1.00
June 30, 2010 through December 31, 2010
  1.75 to 1.00
March 31, 2011
  2.00 to 1.00
June 30, 2011
  2.25 to 1.00
September 30, 2011 and each fiscal quarter thereafter
  2.50 to 1.00

         
II. Section 7.11(b) — Consolidated Leverage Ratio.
       
A. Consolidated Funded Indebtedness at Statement Date:
  $                       
B. Consolidated EBITDA for Subject Period (Line I.A.11 above):
  $                       
C. Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
                           to 1  

Maximum permitted:

          Maximum     Consolidated Four Fiscal Quarters Ending   Leverage Ratio
March 31, 2010 and June 30, 2010
  5.75 to 1.00
September 30, 2010
  5.50 to 1.00
December 31, 2010
  5.25 to 1.00
March 31, 2011
  5.00 to 1.00
June 30, 2011
  4.75 to 1.00
September 30, 2011 and each fiscal quarter thereafter
  4.50 to 1.00

         
III. Section 7.11(c) — Consolidated Senior Leverage Ratio.
       
A. Consolidated Secured Funded Indebtedness at Statement Date (Lines II.A
above):
  $                       
B. Consolidated EBITDA for Subject Period (Line I.A.11 above):
  $                       
C. Consolidated Senior Leverage Ratio (Line III.A ÷ Line III.B):
  $                       

Maximum permitted:

              Maximum       Consolidated   Commencing with the Fiscal Quarter  
Senior Leverage   Ending March 31, 2010   Ratio = 2.50 to 1.00  
 
       

C - 4
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



For the Year/Quarter ended                                          (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                             
Twelve       Quarter     Quarter     Quarter     Quarter     Months  
Consolidated   Ended     Ended     Ended     Ended     Ended   EBITDA          
                   
Consolidated Net Income
                                       
+ Consolidated Interest Charges
                                       
+ Federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries
                                       
+ depreciation expense
                                       
+ amortization expense
                                       
+ non-cash items of the Borrower and its Subsidiaries reducing Consolidated Net
Income
                                       
+ other non-recurring items of the Borrower and its Subsidiaries reducing
Consolidated Net Income
                                       
+ any allocated Transaction Costs (not to exceed $35,000,000)
                                       
- Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries
                                       
- non-cash items of the Borrower and its Subsidiaries increasing Consolidated
Net Income
                                       
= Consolidated EBITDA
                                       

C - 5
Form of Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified in item 5 below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the Assignor][each
Assignor] to the Assignee[s] pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 

      1  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is to a single Assignor, choose the first
bracketed language. If the assignment is to multiple Assignors, choose the
second bracketed language.
  2  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  3  
Select as appropriate.
  4  
Include bracketed language if there are multiple Assignors, multiple Assignees
or both.

D - 1
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



             
1.
  Assignor[s]:        
 
     
 
   
 
           
 
     
 
   
 
           
2.
  Assignee[s]:        
 
     
 
   
 
           
 
     
 
   

[if applicable, for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
3. Borrower: Crosstex Energy, L.P., a Delaware limited partnership
4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
5. Credit Agreement: Amended and Restated Credit Agreement, dated as of February
[_____], 2010, among Crosstex Energy, L.P., a Delaware limited partnership, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer
6. Assigned Interest[s]:

                                                                      Aggregate
            Percentage                             Amount of     Amount of    
Assigned of                     Facility     Commitment     Commitment    
Commitment     CUSIP   Assignor [s] 5   Assignee [s] 6     Assigned7     for all
Lenders8     Assigned     for all Lenders9     Number  
 
                  $       $           %        
 
                                       
 
                  $       $           %        
 
                                       
 
                  $       $           %        
 
                                       

[7. Trade Date:                     ]10
Effective Date:                                          20  _____  [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 

      5  
List each Assignor, as appropriate.
  6  
List each Assignee, as appropriate.
  7  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Committed Loan”,
participation in “L/C Obligations”, etc.).
  8  
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
  9  
Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
  10  
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D - 2
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name        Title:        

          [Consented to and] Accepted:


BANK OF AMERICA, N.A., as11
Administrative Agent
    By:         Name:         Title:         [Consented to:]


BANK OF AMERICA, N.A., as12
L/C Issuer
    By:         Name:         Title:        

 

      11  
Consent of Administrative Agent required (1) for any assignment of less than
$5,000,000.00 and (2) when such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender, or an Approved Fund with respect
to such Lender.
  12  
Consent of L/C Issuer required for any assignment that increases the obligation
of the assignee to participate in exposure under Letter(s) of Credit.

D - 3
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



                  [Consented to:]    
 
                Crosstex Energy, L.P., as Borrower13    
 
                By:   Crosstex Energy GP, L.P.,
Its general partner    
 
                    By:   Crosstex Energy GP, LLC,
Its general partner    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

      13  
Consent of Borrower required for any assignment unless (1) an Event of Default
has occurred and is continuing or (2) such assignment is to a Lender, an
Affiliate of a Lender, or an Approved Fund.

D - 4
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Amended and Restated Credit Agreement dated as of February [__], 2010,
among Crosstex Energy, L.P., a Delaware limited partnership, as Borrower,
the Lenders from time to time party thereto, and Bank of America, N.A.
as Administrative Agent and L/C Issuer thereunder
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[its portion of the] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][its portion of the]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
D - 5
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the applicable] Assignor
for amounts which have accrued to but excluding the Effective Date and to
[the][the applicable] Assignee for amounts which have accrued from and after the
Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption; provided that any such
delivery by electronic transmission shall be effective only if transmitted in
.pdf format, .tif format or other format in which the text is not readily
modifiable by any recipient thereof. This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New
York.
D - 6
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF GUARANTY
 
 
 
 
 
 
 
 
E - 1
Form of Security Agreement

 

 



--------------------------------------------------------------------------------



 



Amended and Restated Guaranty
AMENDED AND RESTATED GUARANTY (this agreement, together with all amendments,
restatements and other modifications hereto and all Guaranty Supplements, this
“Guaranty”), dated as of February 10, 2010, made by each of the parties listed
on the signature pages hereof and each other Person which may from time to time
become a party to this Guaranty pursuant to Section 22 (collectively, the
“Additional Guarantors,” and each, an “Additional Guarantor,” and together with
each of the signatories party hereto, collectively the “Guarantors,” and each, a
“Guarantor”), in favor of Bank of America, N.A., as administrative agent for the
Lenders party to the Credit Agreement (hereinafter defined) (“Administrative
Agent”), for the benefit of the Guaranteed Parties.
BACKGROUND.
Crosstex Energy, L.P., a Delaware limited partnership (“Borrower”), Bank of
America, N.A., as the administrative agent (the “Original Administrative
Agent”), and the other lenders party thereto (the “Original Lenders”), executed
that certain Fourth Amended and Restated Credit Agreement dated as of
November 1, 2005 (as amended, restated or otherwise modified, the “Existing
Credit Agreement”).
Pursuant to the Existing Credit Agreement, (i) certain subsidiaries of the
Borrower executed that certain Second Amended and Restated Subsidiary Guaranty,
dated as of November 1, 2005 (as amended, restated or otherwise modified, the
“Original Guaranty”), and (ii) Crosstex Eunice, LLC (“Crosstex Eunice”) executed
that certain Subsidiary Guaranty dated as of October 15, 2009 (the “Eunice
Guaranty”), in each case in favor of the financial institutions party thereto
and the administrative agent referenced therein for the benefit of the
guaranteed parties referenced therein.
The Borrower, the Original Administrative Agent and the Original Lenders desire
to amend and restate (but not novate) the Existing Credit Agreement. To evidence
the credit facility requested under the Credit Agreement referenced below, the
Borrower, the Administrative Agent (as defined in such Credit Agreement) and the
Lenders (as defined in such Credit Agreement) have agreed that such Credit
Agreement is an amendment and restatement of (but not a novation of) the
Existing Credit Agreement.
The Guarantors party hereto desire to amend and restate (but not novate) the
Original Guaranty and the Eunice Guaranty, and it is a condition precedent to
the effectiveness of the Credit Agreement that each Guarantor listed on the
signature pages hereto shall have executed and delivered this Guaranty. This
Guaranty is an amendment and restatement of (but not a novation of) the Original
Guaranty and the Eunice Guaranty.
Borrower and each of the Guarantors are members of the same consolidated group
of companies and are engaged in operations which require financing on a basis
pursuant to which credit can be made available from time to time to Borrower,
and each Guarantor will derive direct and indirect economic benefit from the
Loans, Letters of Credit and other financial accommodations under the Credit
Agreement, the other Loan Documents, the Secured Cash Management Agreements and
the Secured Hedge Agreements.
Administrative Agent, L/C Issuer, Lenders, Hedge Banks, Cash Management Banks
and the other Persons to whom the Guaranteed Obligations are owed are the
“Guaranteed Parties”.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT.
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party hereto, and in order to induce (a) Lenders to make
the Loans and issue Letters of Credit under the Credit Agreement and to extend
other credit and financial accommodations under the Loan Documents, and (b) the
Guaranteed Parties to make financial accommodations under the Secured Cash
Management Agreements and the Secured Hedge Agreements, as applicable, each
Guarantor hereby agrees with Administrative Agent, for the benefit of the
Guaranteed Parties, and each Guaranteed Party as follows:
SECTION 1. Definitions; Other Terms.
(a) For purposes of this Guaranty:
“Guaranteed Obligations” has the meaning set forth in Section 2.
“Insolvency Proceeding” means any voluntary or involuntary liquidation,
dissolution, sale of all or substantially all assets, marshaling of assets or
liabilities, receivership, conservatorship, assignment for the benefit of
creditors, insolvency, bankruptcy, reorganization, arrangement or composition of
any Guarantor, any other Loan Party or any Subsidiary (whether or not pursuant
to any Debtor Relief Laws) or any other proceedings involving any Guarantor, any
other Loan Party or any Subsidiary or any of the assets of any Guarantor, any
other Loan Party or any Subsidiary under any Debtor Relief Laws.
“Louisiana Regulated Entities” means Crosstex LIG, LLC, a Louisiana limited
liability company and Crosstex Tuscaloosa, LLC, a Louisiana limited liability
company.
“Release Date” means, for each Guarantor, the earliest date on which either of
the following occurs: (i) delivery of an approval, authorization or ratification
in writing by the Required Lenders releasing such Guarantor from its obligations
hereunder and (ii) if any Guarantor ceases to be a Subsidiary as a result of a
transaction permitted by the Credit Agreement, delivery of a release by the
Administrative Agent releasing such Guarantor from its obligations hereunder.
“Termination Date” means the earliest date on which all of the following occurs:
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).
(b) Each capitalized term not otherwise defined herein has the meaning specified
for such term in the Credit Agreement, and, to the extent of a conflict between
the definition assigned to a term in the Credit Agreement and the definition
assigned to such term herein, such term as defined herein shall control
(provided, that a more expansive or explanatory definition shall not be deemed a
conflict).
(c) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or any other Loan Document, Secured Cash Management Agreement
or Secured Hedge Agreement, as applicable), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Guaranty in its entirety and not to any
particular provision hereof, (iv) all references herein to Sections shall be
construed to refer to Sections of this Guaranty and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. This Guaranty is a Loan Document.

 

2



--------------------------------------------------------------------------------



 



SECTION 2. Guaranty. Each of the Guarantors hereby jointly and severally,
unconditionally and irrevocably guarantees the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Secured Obligations, (b) any and all reasonable
out-of-pocket expenses (including, without limitation, expenses and counsel fees
and expenses of Administrative Agent and each Lender) incurred by any of the
Guaranteed Parties in enforcing any rights under this Guaranty, and (c) all
present and future amounts that would become due with respect to the foregoing
but for the operation of any provision of Debtor Relief Laws, and all present
and future accrued and unpaid interest with respect to the foregoing, including,
without limitation, all post-petition interest if Borrower or any Guarantor
becomes subject to any Insolvency Proceeding or Debtor Relief Laws; provided
that the maximum obligation of the Louisiana Regulated Entities hereunder shall
be limited to $500 million in the aggregate (the items set forth in clauses (a),
(b) and (c), being herein referred to as the “Guaranteed Obligations”). Upon
failure of Borrower to pay any of the Guaranteed Obligations when due (whether
at stated maturity, by acceleration or otherwise), each Guarantor hereby further
jointly and severally agrees to promptly pay the same to Administrative Agent
for the benefit of the Guaranteed Parties, without any other demand or notice
whatsoever, including without limitation, any notice having been given to any
Guarantor of either the acceptance of the benefits of this Guaranty or the
creation or incurrence of any of the Guaranteed Obligations (other than the
giving of notice by the Administrative Agent and/or any of the Guaranteed
Parties after the expiration of any applicable cure period in each case provided
for in the Credit Agreement and the other Loan Documents, any Secured Hedge
Agreement or any Secured Cash Management Agreement, as applicable); provided
that in no event shall the Louisiana Regulated Entities be required to pay more
than $500 million in the aggregate in respect of this Guaranty. This Guaranty is
an absolute guaranty of payment and performance of the Guaranteed Obligations
and not a guaranty of collection, meaning that it is not necessary for
Administrative Agent (for and on behalf of the Guaranteed Parties), in order to
enforce payment by Guarantors, first or contemporaneously to accelerate payment
of any of the Guaranteed Obligations, to institute suit or exhaust any rights
against any Loan Party or any other Person, or to enforce any rights against any
Collateral or other security for the Secured Obligations. Notwithstanding
anything herein or in any other Loan Document, Secured Cash Management Agreement
or Secured Hedge Agreement to the contrary, in any action or proceeding
involving any state corporate or other business entity Law, or any state or
federal bankruptcy, insolvency, reorganization or other Law affecting the rights
of creditors generally (including any Debtor Relief Law), if, as a result of
applicable Law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state Law (collectively, “Fraudulent Transfer Laws”), the obligations
of any Guarantor under this Section 2 would otherwise, after giving effect to
all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation, reimbursement or contribution of
such Guarantor pursuant to (a) applicable Law, or (b) any agreement providing
for rights of subrogation, reimbursement or contribution in favor of such
Guarantor, or for an equitable allocation among such Guarantor, Borrower, any
other Loan Party, and any other Person of obligations arising under guaranties
or grants of collateral by such Persons, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Section 2, then the amount
of such liability shall, without any further action by such Guarantor, any
Guaranteed Party or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

3



--------------------------------------------------------------------------------



 



SECTION 3. Guaranty Absolute. Subject to the limitations on the maximum
obligation of the Louisiana Regulated Entities set forth in Section 2, each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, the Secured Cash Management
Agreements and the Secured Hedge Agreements, as applicable, without set-off or
counterclaim, and regardless of any applicable Law now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Guaranteed
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:
(a) any lack of validity or enforceability of any provision of any Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement,
any other agreement or instrument relating to any of the foregoing or avoidance
or subordination of any of the Guaranteed Obligations;
(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all or any of the Guaranteed Obligations,
or any other amendment or waiver of any term of, or any consent to departure
from any requirement of, any of the Loan Documents, the Secured Cash Management
Agreements or the Secured Hedge Agreements;
(c) any exchange, release or non-perfection of any Lien on any Collateral or
other security for, or any release of any other Loan Party or amendment or
waiver of any term of any other guaranty of, or any consent to departure from
any requirement of any other guaranty of, all or any of the Guaranteed
Obligations;
(d) the absence of any attempt to collect any of the Guaranteed Obligations from
Borrower or from any other Loan Party or any other action to enforce the same or
the election of any remedy by any of the Guaranteed Parties;
(e) any waiver, consent, extension, forbearance or granting of any indulgence by
any of the Guaranteed Parties with respect to any provision of any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
(except to the extent any written waiver, consent, forbearance or indulgence
executed in accordance with such Loan Document, such Secured Cash Management
Agreement or such Secured Hedge Agreement, as applicable, expressly modifies or
terminates the obligations of such Guarantor);
(f) the election by any of the Guaranteed Parties in any Insolvency Proceeding;
(g) any borrowing or grant of a security interest by Borrower, as
debtor-in-possession, under any Debtor Relief Law; or
(h) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of Borrower, any Guarantor or any other Loan Party other
than payment or performance of the Guaranteed Obligations.
SECTION 4. Waiver.
(a) Each Guarantor hereby (i) waives (A) promptness, diligence, and, except as
otherwise provided herein, notice of acceptance and any and all other notices,
including, without limitation, notice of intent to accelerate and notice of
acceleration, with respect to any of the Guaranteed Obligations or this
Guaranty, (B) any requirement that any of the Guaranteed Parties protect,
secure, perfect or insure any security interest in or other Lien on any property
subject thereto or exhaust any right or take any action against Borrower or any
other Person or any Collateral or other security, (C) the filing of any claim
with a court in the event of any Insolvency Proceeding of any Loan Party or any
other Person, (D) except as otherwise provided herein, protest or notice with
respect to nonpayment of all or any of the Guaranteed Obligations, (E) except as
otherwise provided herein, all demands whatsoever (and any requirement that
demand be made on any Loan Party or any other Person as a condition precedent to
such Guarantor’s obligations hereunder), (F) all rights by which any Guarantor
might be entitled to require suit on an accrued right of action in respect of
any of the Guaranteed Obligations or require suit against any Loan Party or any
other Person, (G) any defense based upon an election of remedies by any
Guaranteed Party, or (H) notice of any events or circumstances set forth in
clauses (a) through (h) of Section 3; and (ii) covenants and agrees that, except
as otherwise agreed by the parties, this Guaranty will not be discharged as to
such Guarantor except on earliest to occur of the Release Date applicable to
such Guarantor and the Termination Date.

 

4



--------------------------------------------------------------------------------



 



(b) If, in the exercise of any of its rights and remedies in accordance with the
provisions of applicable Law, any of the Guaranteed Parties shall forfeit any of
its rights or remedies, including, without limitation, its right to enter a
deficiency judgment against any Loan Party or any other Person, whether because
of any applicable Law pertaining to “election of remedies” or the like, each
Guarantor hereby consents to such action by such Guaranteed Party and waives any
claim based upon such action. Any election of remedies which, by reason of such
election, results in the denial or impairment of the right of such Guaranteed
Party to seek a deficiency judgment against any Loan Party or any other Person
shall not impair the obligation of such Guarantor to pay the full amount of the
Guaranteed Obligations or any other obligation of such Guarantor contained
herein.
(c) If any of the Guaranteed Parties shall bid at any foreclosure or trustee’s
sale or at any private sale permitted by Law or under any of the Loan Documents,
the Secured Cash Management Agreements, and the Secured Hedge Agreements, to the
extent not prohibited by applicable Law, such Guaranteed Party may bid all or
less than the amount of the Guaranteed Obligations and the amount of such bid,
if successful, need not be paid by such Guaranteed Party but shall be credited
against the Guaranteed Obligations.
(d) Each Guarantor agrees that, notwithstanding any provision of this Guaranty
and without limiting the generality of any provision of this Guaranty, if an
Event of Default exists and (i) Administrative Agent or the Guaranteed Parties
are prevented by applicable Law from exercising their respective rights to
accelerate the maturity of the Guaranteed Obligations, to collect interest on
the Guaranteed Obligations, or to enforce or exercise any other right or remedy
with respect to the Guaranteed Obligations, or (ii) Administrative Agent is
prevented from taking any action to realize on any Collateral or other security,
such Guarantor shall pay to Administrative Agent for the account of the
Guaranteed Parties, upon demand therefor, for application to the Guaranteed
Obligations, the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Guaranteed Parties.
(e) Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of Borrower and of each other Loan Party, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations or any part thereof, that diligent inquiry would reveal. Each
Guarantor hereby agrees that the Guaranteed Parties shall have no duty to advise
any Guarantor or any other Loan Party of information known to any of the
Guaranteed Parties regarding such condition or any such circumstance. In the
event that any of the Guaranteed Parties in its sole discretion undertakes at
any time or from time to time to provide any such information to any Guarantor
or other Loan Party, such Guaranteed Party shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which, pursuant to accepted or reasonable banking or
commercial finance practices or agreement, such Guaranteed Party wishes to
maintain as confidential, or (iii) to make any other or future disclosures of
such information or any other information to such Guarantor or other Loan Party.
(f) Each Guarantor consents and agrees that the Guaranteed Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or any other
Loan Party or otherwise in connection with obtaining payment of any or all of
the Guaranteed Obligations from any Person or source.

 

5



--------------------------------------------------------------------------------



 



(g) Each Guarantor acknowledges and agrees that nothing contained in this
Guaranty or in any other Loan Document shall be construed as requiring the
Administrative Agent to reduce a claim for payment under this Guaranty to
judgment or otherwise pursue any remedy under this Guaranty before exercising
the rights and remedies granted the Administrative Agent in respect of the
Collateral in any Loan Document.
SECTION 5. No Waiver; Remedies.
(a) No failure on the part of any Guaranteed Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by applicable
Law or any of the other Loan Documents, the Secured Cash Management Agreements
or the Secured Hedge Agreements.
(b) No waiver by the Guaranteed Parties of any default shall operate as a waiver
of any other default or the same default on a future occasion, and no action by
any of the Guaranteed Parties permitted hereunder shall in way affect or impair
any of the rights of the Guaranteed Parties or the obligations of any Guarantor
under this Guaranty or under any of the other Loan Documents, any Secured Cash
Management Agreement or any Secured Hedge Agreement, except as specifically set
forth in any such waiver. Any determination by a court of competent jurisdiction
of the amount of any principal and/or interest or other amount constituting any
of the Guaranteed Obligations shall be conclusive and binding on each Guarantor
irrespective of whether such Guarantor was a party to the suit or action in
which such determination was made.
SECTION 6. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Guaranteed Parties that the representations and warranties set
forth in Article V of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party are true and correct in
all material respects in the manner specified in the Credit Agreement on and as
of the date hereof, except for any such representations and warranties that were
made as of a specified date and the Guaranteed Parties shall be entitled to rely
on such representations and warranties as if they were fully set forth herein.
SECTION 7. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor herefrom shall in any
event be effective unless the same shall be in writing and signed by
Administrative Agent and each Guarantor, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
SECTION 8. Addresses for Notices. Notices and Deliveries. All notices and other
communications provided for hereunder shall be effectuated in the manner
provided for in Section 10.02 of the Credit Agreement, said notice addressed to
a Guarantor shall be to its notice address set forth opposite its signature
hereto.
SECTION 9. Right of Set-off. If an Event of Default exists, each of the
Guaranteed Parties is hereby authorized at any time and from time to time, to
the fullest extent not prohibited by applicable Law, to set-off and apply any
and all deposits (general or special (except trust and escrow accounts), time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Guaranteed Party to or for the credit or the account of each
Guarantor against the Guaranteed Obligations, irrespective of whether or not
such Guaranteed Party shall have made any demand under this Guaranty and
although such obligations may be contingent and unmatured; provided, however,
such Guaranteed Party shall promptly notify such Guarantor and Borrower after
such set-off and the application made by such Guaranteed Party; provided,
further, any failure to deliver such notice shall not invalidate any such
action. The rights of each Guaranteed Party under this Section 9 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which such Guaranteed Party may have.

 

6



--------------------------------------------------------------------------------



 



SECTION 10. Continuing Guaranty; Transfer of Guaranteed Obligations. This
Guaranty (a)(i) is a continuing guaranty and, as to each Guarantor, shall remain
in full force and effect until the earliest to occur of the Release Date
applicable to such Guarantor and the Termination Date and (ii) is binding upon
each Guarantor, its heirs, devisees, executors, administrators, permitted
successors and assigns, and such Guarantor as debtor–in–possession, and
(b) subject to Section 10.03 of the Credit Agreement, inures to the benefit of
and is enforceable by the Guaranteed Parties and their respective successors,
permitted transferees, and permitted assigns. Without limiting the generality of
the foregoing clause (b), to the extent so permitted in the Credit Agreement,
each of the Guaranteed Parties may assign or otherwise transfer any Guaranteed
Obligations owed to it to any other Person, and such other Person shall
thereupon become vested with all the rights in respect thereof granted to such
Guaranteed Party herein or otherwise with respect to such Guaranteed Obligations
so transferred or assigned. No Guarantor may assign any of its obligations under
this Guaranty except in connection with a transaction permitted by
Sections 7.04(a) or (b) of the Credit Agreement.
SECTION 11. Application of Payments. All amounts and property received by
Administrative Agent and the Guaranteed Parties pursuant to this Guaranty
(including amounts and property received or applied pursuant to Section 9 or
application of other rights of set-off) shall be applied to the Guaranteed
Obligations as provided in Section 8.03 of the Credit Agreement.
SECTION 12. Reinstatement; Termination. This Guaranty shall remain in full force
and effect and continue to be effective (i) should any petition be filed by or
against any Loan Party under any Debtor Relief Law, (ii) should any Loan Party
become insolvent or make an assignment for the benefit of creditors or
(iii) should a receiver or trustee be appointed for all or any significant part
of any Loan Party’s assets, and this Guaranty shall, to the fullest extent
permitted by applicable Law, continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligees of
the Guaranteed Obligations or such part thereof, whether as a “voidable
preference,” “fraudulent transfer,” or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Guaranteed Obligations
shall, to the fullest extent not prohibited by Law, be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned. Subject to the reinstatement provisions of this Section 12, this
Guaranty shall, as to each Guarantor, remain in full force and effect until the
earliest to occur of the Release Date applicable to such Guarantor and the
Termination Date.
SECTION 13. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Guaranty shall be construed in accordance with and governed by the Laws
of the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations Law of the State of New York without regard to conflict of
law principles that would require application of laws of another jurisdiction)
and federal Laws applicable to national banking associations.

 

7



--------------------------------------------------------------------------------



 



(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in the County of New York and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state or, to the extent not prohibited by Law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Guaranty shall affect any right that Administrative Agent or any other
Guaranteed Party may otherwise have to bring any action or proceeding relating
to this Guaranty against any Guarantor or the Collateral or other security in
the courts of any jurisdiction.
(c) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in Section 13(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent not prohibited by Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 8. Nothing in this Guaranty or any
other Loan Document will affect the right of any party to this Guaranty to serve
process in any other manner permitted by Law. This Section 13 shall survive the
termination of this Guaranty, and any satisfaction and discharge of each
Guarantor by virtue of any payment, court order, or Law.
SECTION 14. WAIVER OF JURY TRIAL. EACH PARTY HERETO AND, BY ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY, EACH GUARANTEED PARTY, HEREBY WAIVES, TO THE FULLEST
EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO AND, BY ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY, EACH
GUARANTEED PARTY, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO OR ACCEPT THE BENEFITS OF THIS GUARANTY (AS APPLICABLE) BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THIS SECTION 14
SHALL SURVIVE THE TERMINATION OF THIS GUARANTY, AND ANY SATISFACTION AND
DISCHARGE OF EACH GUARANTOR BY VIRTUE OF ANY PAYMENT, COURT ORDER, OR LAW.
SECTION 15. Section Titles. The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not to be used in any interpretation of this Guaranty.
SECTION 16. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument. Executed counterpart signature
pages delivered by facsimile or as an attachment to electronic mail shall be
deemed to be an original.

 

8



--------------------------------------------------------------------------------



 



SECTION 17. Miscellaneous. All references herein to any Loan Party or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, heirs, devisees, executors, administrators, receivers,
trustees or debtor-in-possession of or for such Loan Party or such Guarantor.
All references to the singular shall be deemed to include the plural where the
context so requires.
SECTION 18. Subrogation and Subordination.
(a) Until the Termination Date, no Guarantor shall assert, enforce, or otherwise
exercise (i) any right of subrogation to any of the rights or Liens of
Administrative Agent or any other Guaranteed Party or any Person acting for the
benefit of Administrative Agent or any other Guaranteed Party against any other
Loan Party or any Collateral or any other security, or (ii) any right of
recourse, reimbursement, contribution, indemnification, or similar right against
any other Loan Party on all or any part of the Guaranteed Obligations, and each
Guarantor hereby, until the Termination Date, waives any and all of the
foregoing rights and the benefit of, and any right to participate in, any
Collateral or other security given to Administrative Agent, any other Guaranteed
Party or any Person acting for the benefit of Administrative Agent or any other
Guaranteed Party to secure payment of the Guaranteed Obligations.
(b) With respect to each Guarantor, all debt and other liabilities of each other
Loan Party to such Guarantor (“Loan Party Debt”) are expressly subordinate and
junior to the Guaranteed Obligations and any instruments evidencing the
Guaranteed Obligations to the extent provided below.
(i) Until the Termination Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Loan Party
Debt or any security therefor, except as specifically allowed pursuant to
clause (ii);
(ii) Notwithstanding the provisions of clause (i), Borrower and each other Loan
Party may pay to such Guarantor and such Guarantor may request, demand, accept
and receive and retain from Borrower and such other Loan Party payments, credits
or reductions of all or any part of the amounts owing under the Loan Party Debt
or any security therefor on the Loan Party Debt, provided that each Borrower’s
and other Loan Party’s right to pay and such Guarantor’s right to receive any
such amount shall automatically and be immediately suspended and cease (A) if an
Event of Default exists or (B) if, after taking into account the effect of such
payment, an Event of Default would exist. Such Guarantor’s right to receive
amounts under this clause (ii) (including any amounts which theretofore may have
been suspended) shall automatically be reinstated at such time as the Event of
Default which was the basis of such suspension has been cured or waived
(provided that no subsequent Event of Default exists) or such earlier date, if
any, as Administrative Agent gives notice to Guarantors of reinstatement by
Administrative Agent, in Administrative Agent’s sole discretion;
(iii) If any Guarantor receives any payment on the Loan Party Debt in violation
of this Guaranty, such Guarantor will hold such payment in trust for the
Guaranteed Parties and will promptly deliver such payment to Administrative
Agent; and
(iv) If Borrower or any other Loan Party is subject to an Insolvency Proceeding,
the Guaranteed Obligations shall first be paid, discharged and performed in full
before any payment or performance is made upon the Loan Party Debt
notwithstanding any other provisions which may be made in such Insolvency
Proceeding. In the event of any Insolvency Proceeding, each Guarantor will at
any time prior to the earliest to occur of the Release Date applicable to such
Guarantor and the Termination Date (A) file, at the request of the
Administrative Agent, any claim, proof of claim or similar instrument necessary
to enforce Borrower’s or such other Loan Party’s obligation to pay the Loan
Party Debt, and (B) hold in trust for and pay to Administrative Agent, for the
benefit of the Guaranteed Parties, any and all monies, obligations, property,
stock dividends or other assets received in any such proceeding on account of
the Loan Party Debt in order that the Guaranteed Parties may apply such monies
or the cash proceeds of such other assets to the Guaranteed Obligations.

 

9



--------------------------------------------------------------------------------



 



SECTION 19. Guarantor Insolvency. Should any Guarantor voluntarily seek, consent
to, or acquiesce in the benefits of any Debtor Relief Law or become a party to
or be made the subject of any Insolvency Proceeding (other than as a creditor or
claimant) that could suspend or otherwise adversely affect the rights of any
Guaranteed Party granted hereunder, then, the obligations of such Guarantor
under this Guaranty shall be, as between such Guarantor and such Guaranteed
Party, a fully-matured, due, and payable obligation of such Guarantor to such
Guaranteed Party (without regard to whether an Event of Default exists or
whether any part of the Guaranteed Obligations is then due and owing by Borrower
to such Guaranteed Party), payable in full by such Guarantor to Administrative
Agent, for the benefit of such Guaranteed Party, upon demand, which shall be the
estimated amount owing in respect of the contingent claim created hereunder.
SECTION 20. Interest Rate Limitation. Notwithstanding any other provision of
this Guaranty, any other Loan Document, any Secured Cash Management Agreement or
Secured Hedge Agreement, each Guarantor and each Guaranteed Party (by its
acceptance of the benefits hereof) agrees that no Guarantor shall be required or
obligated to pay interest in excess of the maximum non-usurious interest rate as
may be authorized by applicable Law for the written contracts which constitute
the Guaranteed Obligations. It is the intention of each Guarantor and each
Guaranteed Party to conform strictly to the applicable Laws which limit interest
rates, and any of the aforesaid contracts for interest, if and to the extent
payable by any Guarantor, shall be held to be subject to reduction to the
maximum non-usurious interest rate allowed under said Law.
SECTION 21. No Setoff or Deductions; Taxes. Each Guarantor represents and
warrants that it is incorporated or formed, and resides in, the United States of
America. All payments by each Guarantor hereunder shall be paid in full, without
setoff or counterclaim (other than mandatory) or any deduction or withholding
whatsoever, including for any and all present and future Taxes except for any
Excluded Taxes required by applicable Laws to be withheld or deducted. If each
Guarantor must make a payment under this Guaranty, each Guarantor represents and
warrants that it will make the payment from one of its U.S. resident offices to
Administrative Agent or each other Guaranteed Party. If, notwithstanding the
foregoing, any Guarantor makes a payment under this Guaranty, including payments
made pursuant to this Section 21, from which Taxes are required by applicable
Laws to be withheld or deducted, such Guarantor shall pay all such Taxes to the
relevant authority in accordance with applicable Law and, to the extent such
Taxes are Indemnified Taxes or Other Taxes, such Guarantor shall pay additional
amounts such that Administrative Agent or any other Guaranteed Party receives
the sum it would have received had no such deduction or withholding been made on
account of such Indemnified Taxes or Other Taxes. Each Guarantor shall promptly
provide Administrative Agent or any other Guaranteed Party with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.
SECTION 22. Additional Guarantors. Upon the execution and delivery by any other
Person of a Guaranty Supplement in substantially the form of Exhibit A (each, a
“Guaranty Supplement”), such Person shall become a “Guarantor” hereunder with
the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any Guaranty Supplement shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.

 

10



--------------------------------------------------------------------------------



 



SECTION 23. Amendment and Restatement. This Guaranty renews, extends, amends,
modifies, and restates in its entirety (but does not extinguish or novate) the
Original Guaranty and the Eunice Guaranty. Each Guarantor that was a guarantor
under the Original Guaranty and Crosstex Eunice as the guarantor under the
Eunice Guaranty, by the execution hereof, acknowledges and ratifies its
obligations under the Original Guaranty and the Eunice Guaranty, respectively,
and recognizes the Loans outstanding under the Existing Credit Agreement and all
accrued and unpaid interest thereon, and all accrued and unpaid fees and
expenses under the Existing Credit Agreement, shall be extended, renewed, and
deemed to be outstanding and owed (not extinguished or novated) by the Borrower
and shall be governed by the Credit Agreement and guaranteed hereby.
SECTION 24. Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
The Remainder of This Page is Intentionally Left Blank.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.

              ADDRESS FOR ALL GUARANTORS:   CROSSTEX ENERGY SERVICES, L.P.    
 
           
2501 Cedar Springs
  By:   Crosstex Operating GP, LLC,    
Suite 100
      its general partner    
Dallas, Texas 75201
           
Attention: General Counsel
           
 
  By:        
 
     
 
Michael J. Garberding    
 
      Vice President — Finance    
 
                CROSSTEX OPERATING GP, LLC
CROSSTEX ENERGY SERVICES GP, LLC
CROSSTEX LIG, LLC
CROSSTEX TUSCALOOSA, LLC
CROSSTEX LIG LIQUIDS, LLC
CROSSTEX PROCESSING SERVICES, LLC
CROSSTEX PELICAN, LLC
CROSSTEX EUNICE, LLC    
 
           
 
  By:        
 
     
 
Michael J. Garberding    
 
      Vice President — Finance    
 
                CROSSTEX ACQUISITION MANAGEMENT, L.P.
CROSSTEX GULF COAST MARKETING LTD.
CROSSTEX CCNG PROCESSING LTD.
CROSSTEX NORTH TEXAS PIPELINE, L.P.
CROSSTEX NORTH TEXAS GATHERING, L.P.
CROSSTEX NGL MARKETING, L.P.
CROSSTEX NGL PIPELINE, L.P.    
 
           
 
  By:   Crosstex Energy Services GP, LLC,    
 
      general partner of each above limited    
 
      partnership    
 
           
 
  By:        
 
           
 
      Michael J. Garberding    
 
      Vice President — Finance    

Guaranty — Signature Page

 

 



--------------------------------------------------------------------------------



 



                  SABINE PASS PLANT FACILITY JOINT VENTURE    
 
           
 
  By:   Crosstex Processing Services, LLC,    
 
      as general partner, and    
 
  By:   Crosstex Pelican, LLC,    
 
      as general partner    
 
           
 
  By:        
 
     
 
Michael J. Garberding    
 
      Vice President — Finance    

Guaranty — Signature Page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

 

 



--------------------------------------------------------------------------------



 



Guaranty Supplement No. ___
THIS GUARANTY SUPPLEMENT NO.  _____  (this “Guaranty Supplement”) is made as of
                                        , to the Amended and Restated Guaranty
dated as of February 10, 2010 (such agreement, together with all amendments,
restatements, other modifications and Guaranty Supplements (as such term is
defined therein), the “Guaranty”), among the initial signatories thereto and
each other Person which from time to time thereafter became a party thereto
pursuant to Section 22 thereof (each, individually, a “Guarantor” and,
collectively, the “Guarantors”), in favor of Administrative Agent (as defined in
the Guaranty) for the benefit of the Guaranteed Parties (as defined in the
Guaranty).
BACKGROUND.
Capitalized terms not otherwise defined herein have the meaning specified in the
Guaranty. The Guaranty provides that additional parties may become Guarantors
under the Guaranty by execution and delivery of this Guaranty Supplement.
Pursuant to the provisions of Section 22 of the Guaranty, the undersigned is
becoming an Additional Guarantor under the Guaranty. The undersigned desires to
become a Guarantor under the Guaranty in order to induce the Guaranteed Parties
to continue to make credit extensions and accommodations under the Loan
Documents, Secured Cash Management Agreements and Secured Hedge Agreements.
AGREEMENT.
NOW, THEREFORE, the undersigned agrees with Administrative Agent and each other
Guaranteed Party as follows:
SECTION 1. In accordance with the Guaranty, the undersigned hereby becomes a
Guarantor under the Guaranty with the same force and effect as if it were an
original signatory thereto as a Guarantor and the undersigned hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof, except for any such representations and warranties that were
made as of a specified date. Each reference to a “Guarantor” or an “Additional
Guarantor” in the Guaranty shall be deemed to include the undersigned.
SECTION 2. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect in accordance with its terms.
SECTION 3. THIS GUARANTY SUPPLEMENT AND THE GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF LAWS OF ANOTHER JURISDICTION) AND FEDERAL LAWS APPLICABLE TO
NATIONAL BANKING ASSOCIATIONS.

 

 



--------------------------------------------------------------------------------



 



SECTION 4. This Guaranty Supplement hereby incorporates by reference the
provisions of the Guaranty, which provisions are deemed to be a part hereof, and
this Guaranty Supplement shall be deemed to be a part of the Guaranty.
SECTION 5. This Guaranty Supplement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Executed
counterpart signature pages delivered by facsimile or as an attachment to
electronic mail shall be deemed to be an original.
The Remainder of This Page is Intentionally Left Blank.

 

 



--------------------------------------------------------------------------------



 



EXECUTED as of the date above first written.

                          ADDRESS:           [ADDITIONAL GUARANTOR]    
 
                                         
 
                                         
 
          By:                              
 
              Print Name:                              
Attention:
              Print Title:        
 
 
 
             
 
   

              ACCEPTED BY:        
 
            BANK OF AMERICA, N.A., as Administrative Agent    
 
           
By: 
                   
 
Print Name:        
 
Print Title:  
 
   
 
     
 
   

Guaranty Supplement — Signature Page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SECURITY AGREEMENT
 
 
 
 
 
 
 
 
F - 1
Form of Security Agreement

 

 



--------------------------------------------------------------------------------



 



Amended and Restated Security Agreement
AMENDED AND RESTATED SECURITY AGREEMENT (this agreement, together with all
amendments, restatements, other modifications and Joinders, this “Agreement”),
dated as of February 10, 2010, is made by each of the signatories party hereto
and each other Person who becomes a party hereto pursuant to Section 6.15
(including any permitted successors and assigns, collectively, the “Debtors” and
each a “Debtor”), in favor of BANK OF AMERICA, N.A., as Administrative Agent
under the Credit Agreement referenced below (in such capacity, “Secured Party”),
for the benefit of each Creditor.
BACKGROUND.
Crosstex Energy, L.P., a Delaware limited partnership (“Borrower”), Bank of
America, N.A., as the administrative agent (the “Original Administrative
Agent”), and the other lenders party thereto (the “Original Lenders”), executed
that certain Fourth Amended and Restated Credit Agreement dated as of
November 1, 2005 (as amended, supplemented or otherwise modified to date, the
“Existing Credit Agreement”).
Pursuant to the Existing Credit Agreement, Borrower and Bank of America, N.A.,
as the collateral agent for the parties referenced therein, are party to that
certain Amended and Restated Security Agreement dated as of November 1, 2005 (as
amended, supplemented or otherwise modified to date, the “Borrower Security
Agreement”).
Pursuant to the Existing Credit Agreement, certain subsidiaries of the Borrower
(the “Existing Grantors”) and Bank of America, N.A., as the collateral agent for
the parties referenced therein, are party to that certain Third Amended and
Restated Subsidiary Security Agreement dated as of November 1, 2005 (as amended,
supplemented or otherwise modified to date, the “Subsidiary Security
Agreement”).
The Borrower, the Original Administrative Agent and the Original Lenders desire
to amend and restate (but not novate) the Existing Credit Agreement. To evidence
the credit facility requested under the Credit Agreement referenced below, the
Borrower, the Administrative Agent (as defined in such Credit Agreement) and the
Lenders (as defined in such Credit Agreement) have agreed that such Credit
Agreement is an amendment and restatement of (but not a novation of) the
Existing Credit Agreement.
The Borrower, the Original Administrative Agent, the Existing Grantors and the
Debtors party hereto desire to amend and restate (but not novate) the Borrower
Security Agreement and the Subsidiary Security Agreement.
The Borrower, Bank of America, N.A., as Administrative Agent and L/C Issuer, and
the Lenders party thereto entered into the Amended and Restated Credit Agreement
dated as of even date herewith (such agreement, together with all amendments,
restatements and other modifications thereto, the “Credit Agreement”).
It is a condition precedent to the effectiveness of the Credit Agreement that
each Debtor shall have executed and delivered this Agreement. This Agreement is
an amendment and restatement of (but not a novation of) the Borrower Security
Agreement and the Subsidiary Security Agreement.
Borrower and each other Debtor are members of the same consolidated group of
companies and are engaged in operations that require financing on a basis in
which credit can be made available from time to time to Borrower and the other
Debtors, and Debtors will derive direct and indirect economic benefit from the
Loans, Letters of Credit and other financial accommodations under the Credit
Agreement, the other Loan Documents, the Secured Cash Management Agreements and
the Secured Hedge Agreements, as applicable.

 

 



--------------------------------------------------------------------------------



 



It is the intent of the parties hereto that this Agreement create a first
priority security interest (subject to certain Liens permitted by Section 7.01
of the Credit Agreement) in the Collateral in favor of Secured Party for the
benefit of Creditors, in order to secure the payment and performance of the
Secured Obligations.
AGREEMENT.
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party hereto, and in order to induce Creditors to (a) make
Loans and issue Letters of Credit under the Credit Agreement and to extend other
credit and financial accommodations under the Loan Documents, and (b) make
financial accommodations under Secured Cash Management Agreements and Secured
Hedge Agreements, each Debtor hereby agrees with Secured Party, for the benefit
of Creditors, that the Borrower Security Agreement and the Subsidiary Security
Agreement are hereby amended and restated in their entirety (but not novated) as
follows:
ARTICLE I
DEFINITIONS
1.01. Definitions. For purposes of this Agreement:
“Acquisition Rights” means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to each warrant, option, instrument, subscription right, redemption right and
other right (including any instrument or right convertible into an Equity
Interest) to acquire or sell any Equity Interest in any Person.
“Collateral” has the meaning specified in Section 2.01.
“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.
“Control Agreement” means an agreement in form and substance reasonably
acceptable to Secured Party among Secured Party, the applicable Debtor that owns
a Deposit Account, Securities Account or Commodities Account, and the applicable
bank with which the Deposit Account, is maintained, Securities Intermediary or
Commodity Intermediary, as applicable, which agreement grants Secured Party
control (as defined in the UCC) over such Deposit Account, Securities Account or
Commodities Account.
“Copyright License” means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting any right to any
third party under any Copyright now or hereafter owned by such Debtor or which
such Debtor otherwise has the right to license, or granting any right to such
Debtor under any Copyright now or hereafter owned by any third party, and all
rights of such Debtor under any such agreement.
“Copyrights” means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all copyright rights in any work subject to the copyright Laws of any
Governmental Authority, whether as author, assignee, transferee, or otherwise,
(b) all registrations and applications for registration of any such copyright in
any Governmental Authority, including registrations, recordings, supplemental
registrations, and pending applications for registration in any jurisdiction,
and (c) all rights to use and/or sell any of the foregoing.

 

2



--------------------------------------------------------------------------------



 



“Creditor” means, singly and collectively, Secured Party, the L/C Issuer, the
Lenders, the Cash Management Banks, and Hedge Banks, each sub agent appointed by
the Administrative Agent pursuant to Section 9.05 of the Credit Agreement and
the other Persons the Secured Obligations owing to which are or are purported to
be secured by the Collateral under this Agreement.
“Crosstex Eunice” means Crosstex Eunice, LLC, a Louisiana limited liability
company.
“Event of Default” has the meaning provided in Section 5.03.
“Excluded Property” means, collectively, (a) any lease, license, Permit,
contract, Property rights or agreement to which a Debtor is a party or any of
its rights or interests thereunder if and for so long as the grant of a security
interest herein would constitute or result in the abandonment, termination
pursuant to the terms of, or a breach or default under, any such lease, license,
Permit, contract, Property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9.406, 9.407,
9.408 or 9.409 of the UCC [or any successor provision or provisions] of any
relevant jurisdiction or any other applicable Law [including any Debtor Relief
Law] or principles of equity); provided, however, that such lease, license,
Permit, contract, Property rights or agreement (i) shall immediately and
automatically become part of the Collateral (and cease being Excluded Property)
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and (ii) to the extent severable, shall
immediately and automatically be a part of the Collateral (and not be Excluded
Property) as to any portion of such lease, license, Permit, contract, Property
rights or agreement that does not result in any of the consequences specified
above; (b) any Property (and all improvements and Accessions thereto and
Proceeds thereof) of any Debtor that secures Indebtedness permitted by
Section 7.03(b), 7.03(e) or 7.03(j) of the Credit Agreement, if the contract or
other agreement in which such Lien is granted (or the documentation providing
for such Indebtedness) prohibits the creation of any other Lien on such
Property; provided, however, that such Property (and all improvements and
Accessions thereto and Proceeds thereof) securing Indebtedness permitted by
Section 7.03(b), 7.03(e) or 7.03(j) of the Credit Agreement (i) shall
immediately and automatically become part of the Collateral (and cease being
Excluded Property) at such time as such prohibition in such contract or other
agreement in which such Lien is granted (or the documentation providing for such
Indebtedness) shall be remedied, lifted, removed or otherwise rendered
ineffective and (ii) to the extent severable, shall immediately and
automatically be a part of the Collateral (and not be Excluded Property) as to
any portion of such Property the grant of a Lien in which is not so prohibited;
(c) such portion and only such portion of each Deposit Account, Securities
Account, Securities Entitlements, Financial Assets credit to any Securities
Account, Commodity Accounts or Commodity Contracts of any Debtor secured by a
Lien permitted by Section 7.01(p) or 7.01(u) of the Credit Agreement; and
(d) 35% of the issued and outstanding Equity Interests of each Foreign
Subsidiary.
“Foreign Subsidiary” means any Subsidiary of any Person that is organized under
the Laws of a jurisdiction other than the United States or a political
subdivision of the United States.
“Insurance” means all insurance policies for which each Debtor is the owner, an
insured, an additional insured, a beneficiary or loss payee, including any
policy covering any or all of the Collateral (regardless of whether Secured
Party is the loss payee or an additional insured thereof).
“Intellectual Property” means all right, title, and interest of each Debtor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to all intellectual and similar property of every kind and nature, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, Trade Secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, Software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

3



--------------------------------------------------------------------------------



 



“Joinder” means a Security Agreement Joinder in substantially the form of
Exhibit A.
“License” means any Patent License, Trademark License, Copyright License, or
other similar license or sublicense.
“Louisiana Regulated Entities” means Crosstex LIG, LLC, a Louisiana limited
liability company and Crosstex Tuscaloosa, LLC, a Louisiana limited liability
company.
“Patent License” means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting to any third party
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by such Debtor or which such Debtor otherwise has the right to license, is
in existence, or granting to such Debtor any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any third party, is in
existence, and all rights of such Debtor under any such agreement.
“Patents” means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all letters patent of any Governmental Authority, all registrations and
recordings thereof, and all applications for letters patent of any Governmental
Authority, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
“Permit” means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
authorization, consent, approval, permit, license or exemption of, registration
or filing with, or report or notice to, any Governmental Authority.
“Permitted Liens” means Liens permitted by Section 7.01 of the Credit Agreement.
“Pledged Debt” means all indebtedness owed to each Debtor, the instruments
evidencing such indebtedness, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.
“Pledged Equity Interests” means all Acquisition Rights, Pledged Stock, Pledged
LLC Interests, Pledged Partnership Interests and Pledged Trust Interests.
“Pledged LLC Interests” means, with respect to each Debtor, all interests of
such Debtor in any limited liability company and the certificates, if any,
representing such limited liability company interests and any limited liability
company interest of such Debtor on the books and records of such limited
liability company or on the books and records of any securities intermediary
pertaining to each such limited liability company interest, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests.

 

4



--------------------------------------------------------------------------------



 



“Pledged Partnership Interests” means, with respect to such Debtor, all
interests of such Debtor in any general partnership, limited partnership,
limited liability partnership or other partnership and the certificates, if any,
representing such partnership interests and any partnership interest of such
Debtor on the books and records of each such partnership or on the books and
records of any securities intermediary pertaining to such partnership interests
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests.
“Pledged Stock” means, with respect to each Debtor, all shares of capital stock
of such Debtor in any corporation and the certificates, if any, representing
such shares and any equity interest of such Debtor on the books of the issuer of
such shares or on the books of any securities intermediary pertaining to such
shares, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares.
“Pledged Trust Interests” means, with respect to each Debtor, all interests of
such Debtor in a business trust or other trust and the certificates, if any,
representing such trust interests and any interest of such Debtor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.
“Release Date” means the date on which Liens securing the Obligations may be
released pursuant to Section 9.10(a)(i) of the Credit Agreement.
“Schedule Effective Date” means, with respect to any Schedule to this Agreement,
the effective date of such Schedule or any restatement of such Schedule, which
effective date shall be stated on such Schedule or restatement and agreed to by
Secured Party as provided in Section 4.17.
“Secured Obligations” means (i) with respect to the Borrower, the Secured
Obligations (as such term is defined in the Credit Agreement) and (ii) with
respect to each other Debtor, the Guaranteed Obligations, as such term is
defined in the Subsidiary Guaranty.
“Subsidiary Guaranty” means that certain Amended and Restated Guaranty, dated as
of the date hereof, by the Guarantors party thereto in favor of the
Administrative Agent for the benefit of the Guaranteed Parties, as such term is
defined in the Subsidiary Guaranty.
“Trade Secrets” means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
trade secrets, all know-how, inventions, processes, methods, information, data,
plans, blueprints, specifications, designs, drawings, engineering reports, test
reports, materials standards, processing standards and performance standards,
and all Software directly related thereto, and all Licenses or other agreements
to which such Debtor is a party with respect to any of the foregoing.
“Trademark License” means all right, title, and interest of each Debtor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting to any third party
any right to use any Trademark now or hereafter owned by such Debtor or which
such Debtor otherwise has the right to license, or granting to such Debtor any
right to use any Trademark now or hereafter owned by any third party, and all
rights of such Debtor under any such agreement.
“Trademarks” means all right, title, and interest of each Debtor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof, and all registration and
recording applications filed with any Governmental Authority in connection
therewith, and all extensions or renewals thereof, (b) all goodwill associated
therewith or symbolized thereby, (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill, (d) all rights to use and/or sell any
of the foregoing, and (e) the portion of the business to which each trademark
pertains.

 

5



--------------------------------------------------------------------------------



 



“UCC” means Chapters 1, 5, 8 and 9 of the Uniform Commercial Code as in effect
from time to time in the State of New York or, where applicable as to specific
items or types of Collateral, any other relevant state.
1.02. Other Definitional Provisions. Each capitalized term not otherwise defined
herein has the meaning specified for such term in the Credit Agreement, and, to
the extent of a conflict between the definition assigned to a term in the Credit
Agreement and the definition assigned to such term herein, such term as defined
herein shall control (provided, that a more expansive or explanatory definition
that is not adverse to the interests of any party hereto shall not be deemed a
conflict). The following terms that are defined in the UCC are used herein as so
defined therein: Accessions, Account, Account Debtor, As-Extracted Collateral,
Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity Contract,
Commodity Intermediary, Deposit Account, Document, Electronic Chattel Paper,
Entitlement Holder, Equipment, Farm Products, Financial Asset, Fixtures, General
Intangible, Goods, Instrument, Inventory, Investment Property, Letter of Credit,
Letter-of-Credit Right, Money, Payment Intangible, Proceeds, Record, Securities
Account, Securities Intermediary, Security, Security Entitlement, Software,
Supporting Obligation and Tangible Chattel Paper.
1.03. Construction. Unless otherwise expressly provided in this Agreement or the
context requires otherwise, (a) the singular shall include the plural, and vice
versa, (b) words of a gender include the other gender, (c) monetary references
are to Dollars, (d) time references are to Eastern time, (e) references to the
“Agreement” and to “Articles,” “Sections,” “Exhibits,” and “Schedules” are to
this Agreement and to the Articles, Sections, Exhibits, and Schedules of and to
this Agreement, together with all amendments, restatements or other
modifications thereto, (f) headings used in this Agreement are for convenience
only and shall not be used in connection with the interpretation of any
provision hereof, (g) references to any Person include that Person’s heirs,
personal representatives, successors, trustees, receivers, and permitted
assigns, that Person as a debtor-in possession, and any receiver, trustee,
liquidator, conservator, custodian, or similar party appointed for such Person
or all or substantially all of its assets, (h) references to any Law include
every amendment, restatement or other modification to it, rule and regulation
adopted under it, and successor or replacement for it, (i) references to a
particular Loan Document include each amendment, restatement or other
modification made to it in accordance with the Credit Agreement and such Loan
Document, (j) references to a particular Secured Hedge Agreement include each
amendment, restatement or other modification made to it in accordance with such
Secured Hedge Agreement, (k) references to a particular Secured Cash Management
Agreement include each amendment, restatement or other modification made to it
in accordance with such Secured Cash Management Agreement, and (l) the inclusion
of Proceeds in the definition of “Collateral” shall not be deemed a consent by
Secured Party or any other Creditor to any sale or other disposition of any
Collateral not otherwise specifically permitted by the terms of the Credit
Agreement or this Agreement. This Agreement is a Loan Document.

 

6



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF SECURITY INTEREST
2.01. Assignment and Grant of Security Interest. As security for the payment and
performance, as the case may be, in full of the Secured Obligations, each Debtor
hereby assigns to, and pledges and grants to Secured Party, for the benefit of
Creditors, a security interest in the entire right, title, and interest of such
Debtor in and to (a) all property of such Debtor, and (b) all of the following
property of such Debtor, in each case whether now or hereafter existing, owned,
arising or acquired: (i) Accounts, (ii) Accessions, (iii) As-Extracted
Collateral, (iv) Chattel Paper, (v) Collateral Records, (vi) Commercial Tort
Claims, including but not limited to the specific Commercial Tort Claims
described on Schedule 10, (vii) Commodity Accounts, (viii) Commodity Contracts,
(ix) Deposit Accounts, (x) Documents, (xi) Equipment, (xii) Financial Assets,
(xiii) Fixtures, (xiv) General Intangibles, (xv) Goods, (xvi) Instruments,
(xvii) Insurance, (xviii) Intellectual Property, (xix) Inventory,
(xx) Investment Property, (xxi) Letters of Credit of which a Debtor is the
beneficiary, (xxii) Letter-of-Credit Rights, (xxiii) Licenses, (xxiv) Money,
(xxv) Payment Intangibles, (xxvi) Permits, (xxvii) Pledged Debt,
(xxviii) Pledged Equity Interests, (xxix) Securities, (xxx) Securities Accounts,
(xxxi) Security Entitlements, (xxxii) Software, (xxxiii) Supporting Obligations,
and (xxxiv)  all Proceeds of the foregoing; provided, that in no event shall the
foregoing include the Excluded Property (collectively, the non-excluded Property
described in this Section 2.01 is referred to herein as the “Collateral”).
2.02. Debtors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each Debtor shall remain liable with respect to and under all Collateral,
(b) the exercise by Secured Party or any other Creditor of any of the rights
hereunder shall not release any Debtor from any of its duties or obligations
with respect to or under such Debtor’s Collateral or under this Agreement, and
(c) other than as specifically provided in this Agreement or non-waivable
provisions of applicable Law, neither Secured Party nor any other Creditor shall
have any obligation or liability with respect to or under any Collateral by
reason of this Agreement, nor shall Secured Party or any other Creditor be
obligated to perform any of the obligations or duties of any Debtor thereunder
or to take any action to collect or enforce any claim for payment assigned or in
which a security interest is granted hereunder.
2.03. Delivery of Security and Instrument Collateral. All certificates, if any,
or Instruments having a value in excess of $500,000 in the aggregate,
constituting or evidencing the Collateral shall be delivered to and held by or
on behalf of Secured Party pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by undated and duly executed stock
powers and instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party. If an Event of Default
exists, Secured Party has the right without notice to any Debtor to transfer to
or to register in the name of Secured Party or any of its nominees any or all of
such Collateral described in the first sentence of this Section 2.03. In
addition, if an Event of Default exists, Secured Party has the right, if Secured
Party reasonably determines that the exercise of such right is necessary to
protect its rights, to exchange certificates or Instruments representing or
evidencing the Collateral for certificates or Instruments of smaller or larger
denominations.
2.04. Agreement With Respect to Collateral. Each Debtor and Secured Party agree
that to the extent that any of the Collateral may be deemed to be a Fixture as
opposed to Equipment, Inventory, or any other form of Collateral that may be
perfected by the filing of a UCC financing statement, it is the intention of the
Debtors and Creditors that such Collateral be deemed to be Equipment, Inventory,
or any other form of Collateral that, to the extent not prohibited by Law, may
be perfected by the filing of a UCC financing statement and such Collateral not
be deemed to be a Fixture.
2.05. Future Advances. Each Debtor acknowledges that the Loan Documents, each
Secured Hedge Agreement and each Secured Cash Management Agreement provide for
future advances and financial accommodations and this Agreement secures
performance of such future advances and financial accommodations.
2.06. Limited Exclusions. Notwithstanding anything herein to the contrary, in no
event shall the security interest granted in Section 2.01 attach to, or the
representations and warranties contained herein apply to, any Excluded Property.
So long as any Property of a Debtor is excluded from the security interest
granted in Section 2.01 pursuant to the immediately preceding sentence, such
Property shall be excluded from the term “Collateral” and each defined term used
therein for all purposes hereunder.

 

7



--------------------------------------------------------------------------------



 



2.07. Maximum Liability. Anything in this Agreement to the contrary
notwithstanding, the obligations of each Debtor (other than Borrower) hereunder
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable Law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Debtor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Debtor
in respect of intercompany indebtedness to other Loan Parties or Affiliates of
other Loan Parties to the extent that such indebtedness would be discharged in
an amount equal to the amount paid or property conveyed by such Debtor under the
Loan Documents) and after giving effect as assets, subject to Section 6.01, to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation or contribution of such Debtor
pursuant to (a) applicable Law or (b) any agreement providing for an equitable
allocation among such Debtor and other Loan Parties of obligations arising under
the Loan Documents, Secured Hedge Agreements and Secured Cash Management
Agreements.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.01. Representations and Warranties-All Debtors. Each Debtor represents and
warrants to each Creditor with respect to itself and its Collateral that:
(a) This Agreement and the grant of the security interest pursuant to this
Agreement in the Collateral create a valid security interest in the Collateral
in favor of Secured Party for the benefit of Creditors, securing the payment and
performance of the Secured Obligations, and when properly perfected by the
(i) filing of UCC-1 financing statements or UCC-3 amendments, as necessary, for
such Debtor, in the form agreed to by such Debtor and Secured Party on or prior
to the date of this Agreement, in the filing offices applicable to such Debtor
listed on Schedule 1, Section (g), (ii) granting of control (as defined in the
UCC) to Secured Party, (iii) delivery to and continuing possession by Secured
Party of all certificates evidencing the Pledged Equity Interests, (iv) filing
of an appropriate notice with the United States Patent and Trademark office or
the United States Copyright Office, as applicable, or (v) notation of the Lien
in favor of Secured Party created hereunder on certificates of title (as defined
in the UCC), as appropriate for the item and type of Collateral in question,
shall constitute a valid, first priority, perfected security interest in such
Collateral, other than with respect to Collateral constituting Fixtures and
As-Extracted Collateral (subject (A) in the case of Collateral other than
Pledged Equity Interests, to Permitted Liens, and (B) in the case of Pledged
Equity Interests, to Liens arising under the Loan Documents and Liens for taxes
not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of such Debtor in accordance with GAAP) to the extent
such security interests can be perfected by taking the actions described in
clauses (i)-(v) above.
(b) The execution, delivery and performance by such Debtor of this Agreement
have been duly authorized by all necessary corporate, limited liability company,
partnership or similar action, and do not and will not (i) contravene the terms
of any of such Debtor’s Organization Documents; (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien (other than the Lien
created by this Agreement) under, or require any payment to be made (other than
payments required under any Loan Document) under (A) any Contractual Obligation
to which such Debtor is a party or affecting such Debtor or the properties of
such Debtor or any of its Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Debtor
or its property is subject; or (iii) violate any Law; except in each case
referred to in clause (ii) above, to the extent that such conflict, breach,
contravention or violation could not reasonably be expected to have a Material
Adverse Effect.

 

8



--------------------------------------------------------------------------------



 



(c) This Agreement has been duly executed and delivered by such Debtor. This
Agreement constitutes a legal, valid and binding obligation of such Debtor,
enforceable against such Debtor in accordance with its terms, subject as to
enforcement of remedies to any Debtor Relief Laws and to general equitable
principles.
(d) Such Debtor has good title to, or a valid easements or leasehold interests
in, all of the Collateral (except for such defects in title as would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect) free and clear of any Lien, except for Liens granted pursuant to
this Agreement and Permitted Liens. Such Debtor has not granted a security
interest or other Lien in or made an assignment of any of the Collateral (except
for the security interest and Lien granted by this Agreement and Permitted
Liens). Such Debtor has neither entered into nor is it or any of its property
subject to any agreement limiting the ability of such Debtor to grant a Lien in
any of the Collateral, or the ability of such Debtor to agree to grant or not
grant a Lien in any of the Collateral, except as permitted by Section 7.09 of
the Credit Agreement. No material portion of the Collateral is consigned goods,
subject to any agreement of repurchase, or subject to any dispute, defense, or
counterclaim. No effective financing statement or other similar effective
document used to perfect and preserve a security interest or other Lien under
the Laws of any jurisdiction covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed (i) pursuant to
this Agreement or other Loan Documents, (ii) relating to Permitted Liens or
(iii) in favor of Bank of America, N.A., as collateral agent under the Existing
Credit Agreement. Such Debtor has not sold any interest in any of its Accounts,
Chattel Paper, promissory notes, Payment Intangibles, or consigned any of its
Goods or been a party to any securitization of any of its property in any
transaction prohibited by the Credit Agreement. Other than agreements in favor
of Bank of America, N.A., as collateral agent under the Existing Credit
Agreement, no control agreement in favor of any Person other than Secured Party
exists with respect to any Collateral.
(e) All of the Pledged Equity Interests have been duly and validly issued, and
the Pledged Equity Interests (other than any general partner interest, if any),
are fully paid and nonassessable. None of the Pledged Equity Interests were
issued in violation of the preemptive rights of any Person or any agreement to
which Debtor or the issuer thereof is a party or the Pledged Equity Interest is
subject. All capital contributions required to be made by the terms of each
partnership agreement for each partnership any interest in which is a Pledged
Partnership Interest have been made. All Pledged Equity Interests that are
certificated, if any, have been delivered and pledged to Secured Party duly
endorsed and accompanied by such duly executed instruments of transfer or
assignment as are necessary for such pledge, to be held as pledged collateral.
Except with respect to partnership or limited liability company interests of
issuers the Organization Documents of which do not provide that any interest in
such issuer is a security governed by Article 8 of the UCC, there are no Pledged
Equity Interests other than those represented by certificated securities in the
possession of Secured Party. As of each Schedule Effective Date, the Pledged
Equity Interests include (i) the percentage set forth on Schedule 13 of the
issued and outstanding Equity Interests of each entity in which such Debtor owns
a direct interest and which entity is not a Foreign Subsidiary, and (ii) up to
65% of the issued and outstanding Equity Interests of each first-tier Foreign
Subsidiary, if any, issued to such Debtor. There are no restrictions (other than
those that have been effectively waived by all necessary Persons) in any
Organization Document governing any Pledged Equity Interest or any other
document related thereto which would limit or restrict (i) the grant of a Lien
in the Pledged Equity Interests, (ii) the perfection of such Lien, (iii) the
exercise of remedies in respect of such perfected Lien in the Pledged Equity
Interests as contemplated by this Agreement or (iv) the admission of any
transferee of the Collateral as a shareholder, member, partner or equity holder
of the issuer of such Collateral. As of each Schedule Effective Date, Borrower
has delivered to Secured Party

 

9



--------------------------------------------------------------------------------



 



complete and correct copies of all Organization Documents for each issuer of the
Pledged Equity Interests. Except as set forth on Schedule 13, the Organization
Documents of each issuer that is a partnership or limited liability company do
not provide that any interest in such issuer is a security governed by Article 8
of the UCC and no Equity Interest of such issuer is evidenced by a certificate
or other instrument. Upon Secured Party’s exercise of remedies in accordance
with this Agreement in respect of Pledged Equity Interests, a transferee or
assignee of any such capital stock, partnership interest or membership interest,
as the case may be, of such corporation, partnership or limited liability
company, as the case may be, shall become a shareholder, partner or member, as
the case may be, of such corporation, partnership or limited liability company,
as the case may be, entitled to participate in the management thereof and, upon
the transfer of the entire interest of such Debtor in such issuer, such Debtor
shall cease to be a shareholder, partner or member, as the case may be, of such
issuer.
(f) As of each Schedule Effective Date:
(i) Schedule 1, Section (a) states the exact name of such Debtor, as such name
appears in its currently effective Organization Documents as filed with the
appropriate authority of the jurisdiction of such Debtor’s organization.
(ii) Schedule 1, Section (b) states the jurisdiction of organization of such
Debtor.
(iii) Such Debtor is not organized in more than one jurisdiction.
(iv) Schedule 1, Section (c) sets forth the current type of entity of such
Debtor.
(v) Schedule 1, Section (d) states each other entity type, jurisdiction of
organization and legal name such Debtor has had in the five-year period
preceding such Schedule Effective Date, together with the approximate date of
each such change.
(vi) Except as set forth on Schedule 1, Section (d), such Debtor has not changed
its identity or type of entity, jurisdiction of organization or name in any way
within the five-year period preceding such Schedule Effective Date (changes in
identity or type of entity include mergers, consolidations, acquisitions
(including both equity and asset acquisitions), and any change in the form,
nature or jurisdiction of organization).
(vii) Schedule 1, Section (e) states the Federal Taxpayer Identification Number
of such Debtor.
(viii) Schedule 1, Section (f) states the corporate or other organizational
number of such Debtor issued by such Debtor’s jurisdiction of organization (or
“N/A” if such jurisdiction does not issue an organizational number for such
Debtor’s entity type).
Schedules 1 and 2 contain the information required by this Section as to each
acquiree or constituent party to a merger, consolidation or acquisition.

 

10



--------------------------------------------------------------------------------



 



(g) As of each Schedule Effective Date, the chief executive office of such
Debtor is located at the address stated next to such Debtor’s name on
Schedule 2, Section (a). As of each Schedule Effective Date, Schedule 2,
Section (b) states all locations where such Debtor maintains originals or copies
of all books or records (other than invoices generated in the ordinary course of
business) relating to all Accounts having an aggregate value in excess of
$1,000,000 (with each such location at which Chattel Paper, if any, is kept
being indicated by an “*”). All Tangible Chattel Paper, promissory notes, and
other Instruments evidencing the Accounts having an aggregate value in excess of
$1,000,000, which this Agreement requires to be delivered to Secured Party have
been delivered and pledged to Secured Party duly endorsed and accompanied by
such duly executed instruments of transfer or assignment as are necessary for
such pledge, to be held as pledged collateral. As of each Schedule Effective
Date, Schedule 2, Section (c) lists all locations where such Debtor maintains
any tangible personal property (including Equipment and Inventory, but excluding
pipelines and Property in transit) having a value in excess of $5,000,000 at any
such location. Schedule 2, Section (d) lists all real property (excluding
pipelines) owned or leased by such Debtor having a value in excess of $5,000,000
(or with respect to leased real property, annual rental payments in excess of
$500,000), and with respect to each parcel of real property that is improved,
whether such real property is located in a special flood hazard area as
designated by any federal Governmental Authority and, if so, whether such Debtor
has flood insurance for such real property and the amount thereof. As of each
Schedule Effective Date, Schedule 2, Section (e) states the names and addresses
of all Persons other than such Debtor who have possession of any of the
Collateral or other property of such Debtor having a value in excess of
$5,000,000 (not including Equipment located with such Person in the ordinary
course of business).
(h) All Accounts have been originated by such Debtor and all Inventory has been
acquired by such Debtor in the ordinary course of business or in an Acquisition
permitted by the Credit Agreement.
(i) Such Debtor has exclusive possession and control of the Equipment and
Inventory (other than (i) Inventory and Equipment in transit (whether by
pipeline or otherwise) in the ordinary course of business, (ii) Inventory and
Equipment leased by such Debtor to third parties, and (iii) Inventory and
Equipment in the possession of other Persons as is necessary for purposes of
maintenance, repair or otherwise in the ordinary course of such Debtor’s
business) pledged by it hereunder.
(j) As of each Schedule Effective Date, Schedule 3 is a complete and correct
list of all Pledged Debt, promissory notes and other instruments in excess of
$500,000 in the aggregate evidencing indebtedness held by such Debtor, including
all intercompany notes and other instruments between such Debtor and Borrower or
any other Subsidiary of Borrower.
(k) As of each Schedule Effective Date, Schedule 4(a) is a complete and correct
list of substantially all Trademark registrations (but in any event all material
Trademark registrations) in which such Debtor has any interest (whether as
owner, licensee, or otherwise), including the name of the registered owner and
the nature of such Debtor’s interest if not owned by such Debtor, the registered
Trademark, the Trademark serial and/or registration number, the date of
Trademark registration, and the country or state registering the Trademark.
(l) As of each Schedule Effective Date, Schedule 4(b) is a complete and correct
list of substantially all Trademark applications (but in any event all material
Trademark applications) in which such Debtor has any interest (whether as owner,
licensee, or otherwise), including the name of the Person applying to be the
registered owner and the nature of such Debtor’s interest if such Debtor is not
the Person applying to be the registered owner, the applied for Trademark, the
Trademark application serial and/or registration number, the date of Trademark
application, and the country or state with which the Trademark application was
filed.
(m) As of each Schedule Effective Date, Schedule 4(c) is a complete and correct
list of substantially all Patents (but in any event all material Patents) in
which such Debtor has any interest (whether as owner, licensee, or otherwise),
including the name of the registered owner and the nature of such Debtor’s
interest if not owned by such Debtor, the Patent number, the date of Patent
issuance, and the country issuing the Patent.

 

11



--------------------------------------------------------------------------------



 



(n) As of each Schedule Effective Date, Schedule 4(d) is a complete and correct
list of substantially all Patent applications (but in any event all material
Patent applications) in which such Debtor has any interest (whether as owner,
licensee, or otherwise), including the name of the Person applying to be the
registered owner and the nature of such Debtor’s interest if such Debtor is not
the Person applying to be the registered owner, the Patent application number,
the date of Patent application filing, and the country with which the Patent
application was filed.
(o) As of each Schedule Effective Date, Schedule 4(e) is a complete and correct
list of substantially all Copyrights (but in any event all material Copyrights,
regardless of whether registered) in which such Debtor has any interest (whether
as owner, licensee, or otherwise), including, if applicable, the name of the
registered owner (or owner, if not registered) and the nature of such Debtor’s
interest if such Debtor is not the owner, the title of the work which is the
subject of the registered Copyright (or, if not registered, a description of the
work subject to such unregistered Copyright), the date of Copyright issuance,
the registration number (if applicable) and the country issuing the Copyright.
(p) As of each Schedule Effective Date, Schedule 4(f) is a complete and correct
list of substantially all Copyright applications (but in any event all material
Copyright applications) in which such Debtor has any interest (whether as owner,
licensee, or otherwise), including the name of the Person applying to be the
registered owner and the nature of such Debtor’s interest if such Debtor is not
the Person applying to be the registered owner, the title of the work which is
the subject of the applied for Copyright, the date of Copyright application, the
registration number (if applicable) and the country with which the Copyright
application was filed.
(q) As of each Schedule Effective Date, Schedule 5 is a complete and correct
list of all Deposit Accounts maintained by or in which such Debtor has any
interest, the name of the depository bank, the ABA number of such bank, the
account number, and account type.
(r) As of each Schedule Effective Date, Schedule 6 is a complete and correct
list of all Securities Accounts in which such Debtor has any interest, including
the complete name and identification number of the account, the jurisdiction the
Law of which governs such account, and the name and street address of the
Securities Intermediary maintaining the account.
(s) As of each Schedule Effective Date, Schedule 7 is a complete and correct
list of all Commodity Accounts in which such Debtor has any interest, including
the complete name and identification number of the account, the jurisdiction the
Law of which governs such account, and the name and street address of the
Commodity Intermediary maintaining the account.
(t) As of each Schedule Effective Date, Schedule 8 is a complete and correct
list of all letters of credit in which such Debtor has any interest (other than
solely as an applicant) and describes the bank which issued the letter of
credit, and the letter of credit’s number, issue date, expiry, and face amount.
(u) As of each Schedule Effective Date, Schedule 9 is a complete and correct
list of all insurance policies owned by such Debtor.
(v) As of each Schedule Effective Date, Schedule 10 is a complete and correct
list of all Commercial Tort Claims in which such Debtor knows it has any
interest, including the complete case name or style, the case number, and the
court or other Governmental Authority in which the case is pending.

 

12



--------------------------------------------------------------------------------



 



(w) As of each Schedule Effective Date, Schedule 11 is a complete and correct
list of all internet domain names, the complete name of the registered owner,
and the domain registration provider for each domain name and internet website
in which such Debtor has any interest.
(x) As of each Schedule Effective Date, Schedule 12 is a complete and current
list of all rolling stock or other railroad equipment or aircraft (including
engines) in which such Debtor has any interest.
(y) As of each Schedule Effective Date, (i) Schedule 13 is a complete and
correct list of all Equity Interests in which such Debtor has a direct ownership
interest, (ii) Schedule 13 contains a complete and correct description of each
certificate or other instrument included in or evidencing such Equity Interests,
(iii) Schedule 13 is a complete and correct list of the exact name of each
issuer of all Equity Interests described on Schedule 13, such issuer’s
jurisdiction of organization, and the authorized, issued and outstanding Equity
Interests of such issuer, and (iv) such Debtor’s interest in each such issuer is
as stated on Schedule 13.
(z) Such Debtor has no interest in any Farm Products.
(aa) Except for (i) the filing or recording of UCC financing statements and
continuation statements, (ii) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office,
(iii) Secured Party’s obtaining control to perfect the Liens created by this
Agreement with respect to certain types of Collateral, (iv) compliance with the
Federal Assignment of Claims Act or comparable state law, no consent of any
other Person and no authorization, approval or other action by, and no notice to
or filing (other than filings required hereunder) with, any Governmental
Authority is required (x) for the pledge by such Debtor of the Collateral
pledged by it hereunder, for the grant by such Debtor of the security interest
granted hereby, or for the execution, delivery, or performance of this Agreement
by such Debtor or (y) for the perfection or maintenance of the pledge,
assignment, and security interest created hereby (including the first priority
nature of such pledge, assignment, and security interest) and (v) except as
required by non-waivable provisions of applicable law, for the enforcement of
remedies by Secured Party or any other Creditor.
3.02. Representations and Warranties-Subsidiaries. Each Debtor (other than
Borrower) represents and warrants to each Creditor with respect to itself and
its Collateral that: This Agreement may reasonably be expected to benefit,
directly or indirectly, such Debtor, and the Board of Directors of such Debtor,
the requisite number of its partners, the requisite number of its members or the
requisite number of the appropriate governance body or equity holders, as
appropriate, have determined that this Agreement may reasonably be expected to
benefit, directly or indirectly, such Debtor.
3.03. Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof and any update of any Schedule. Such representations and warranties
have been or will be relied upon by each Creditor, regardless of any
investigation made by any Creditor or on their behalf and notwithstanding that
any Creditor may have had notice or knowledge of any Default at the time of any
credit extension, and shall continue in full force and survive the Release Date.

 

13



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
4.01. Further Assurances.
(a) Each Debtor will, from time to time and at such Debtor’s expense, promptly
execute and deliver all further instruments and documents (including the
delivery of certificated securities, if any, and supplements to all schedules),
authenticate, execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices as Secured Party may
reasonably request, in order to perfect and preserve the pledge, collateral
assignment, and security interest granted or intended by the parties hereto to
be granted hereby, and take all further action that Secured Party may reasonably
request, in order to perfect and protect any pledge, collateral assignment, or
security interest granted or intended by the parties hereto to be granted
hereby, and the priority thereof, or to enable Secured Party to exercise and
enforce Secured Party’s rights and remedies hereunder with respect to the
Collateral.
(b) In addition to such other information as shall be specifically provided for
herein, each Debtor shall furnish to Secured Party such other information
(including copies of documents) with respect to such Debtor and the Collateral
as Secured Party may reasonably request.
(c) Each Debtor authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the authentication of such Debtor where permitted by Law
and that (i) indicate the Collateral (A) as “all assets of the Debtor” (or words
of similar effect), regardless of whether any particular asset included in the
Collateral is within the scope of Article 9 of the Uniform Commercial Code of
any applicable jurisdiction or whether such assets are included in the
Collateral, or (B) as being of an equal or lesser scope or with greater detail,
and (ii) contain any other information required by Article 9 of the Uniform
Commercial Code of any applicable jurisdiction for the sufficiency or filing
office acceptance of any financing statement, continuation or amendment,
including (A) whether such Debtor is an organization, the type of organization,
and any organization identification number issued to such Debtor and, (B) in the
case of a financing statement filed as a fixture filing or indicating the
Collateral as Fixtures, As-Extracted Collateral or timber to be cut, a
sufficient description of the real property to which the Collateral relates.
Each Debtor agrees to furnish any such information required by this
Section 4.01(c) to Secured Party promptly upon the reasonable request of Secured
Party. A photocopy or other reproduction of this Agreement or any financing
statement covering such Debtor’s Collateral or any part thereof shall be
sufficient as a financing statement where permitted by Law. Each Debtor ratifies
its authentication, execution and delivery of, and the filing of, any financing
statement or amendment thereto describing any of the Collateral which was filed
prior to the date of this Agreement.
(d) Each Debtor shall (i) use commercially reasonable efforts to obtain a
landlord subordination agreement executed by each lessor of real property
occupied by such Debtor with annual lease payments in excess of $500,000 (but in
any event where the chief executive office of such Debtor is located, if leased)
or at which is located any Collateral of such Debtor having a value in excess of
$5,000,000 (not including Equipment located with such lessor in the ordinary
course of business), in each case in form and substance acceptable to Secured
Party; provided, Secured Party may waive such requirement as to leased property
if the operations of such Debtor or the Collateral located at such real property
are immaterial; and (ii) provide 30 days’ (or such shorter period agreed to in
writing by Secured Party in its sole discretion) notice to Secured Party prior
to (A) locating Collateral at leased real property the lessor of which has not
executed a subordination agreement in accordance with the immediately preceding
clause (i) and at which will be located Collateral having a value in excess of
$5,000,000, or (B) entering into a lease with annual lease payments in excess of
$500,000 (or in any event, entering a lease where the chief executive office of
such Debtor will be located).

 

14



--------------------------------------------------------------------------------



 



(e) Each Debtor shall cooperate to determine what may or shall be required to
satisfy the Laws of the United States with respect to the recordation and
validation of the license of, and Lien in, Intellectual Property as Secured
Party may reasonably require, or otherwise to render this Agreement and the
Intellectual Property effective, and shall execute all documents which may be
necessary or desirable to implement this subsection, including registered user
statements or other documents suitable for filing with the appropriate
Governmental Authorities.
4.02. Place of Perfection; Records; Collection of Accounts, Chattel Paper and
Instruments.
(a) No Debtor shall change its name from the name specified for such Debtor in
Schedule 1, Section (a), the jurisdiction of its organization from the
jurisdiction specified for such Debtor in Schedule 1, Section (b), its type of
entity from the type of entity specified for such Debtor in Schedule 1, Section
(c), or its organizational identification number from the organizational number
specified for such Debtor in Schedule 1, Section (f), unless such Debtor has
delivered to Secured Party thirty days prior written notice (unless Secured
Party has agreed in writing to a shorter period) and taken such actions as
Secured Party may reasonably require with respect to such change. Each Debtor
will hold and preserve its Records and Chattel Paper and Instruments in a
commercially reasonable manner and will permit representatives of Secured Party
at any time (or, if no Event of Default exists, upon reasonable advance notice
and not more than twice per calendar year) during normal business hours to
inspect and make abstracts from and copies of such Records and Chattel Paper and
Instruments. Each Debtor shall bear all reasonable costs associated with each
such inspection, such costs being part of the Secured Obligations and payable in
accordance with Section 5.07.
(b) Except as otherwise provided in this Section 4.02(b) or in Section 7.05(i)
of the Credit Agreement, each Debtor shall continue to collect, in accordance
with commercially reasonable procedures and at its own expense, all amounts due
or to become due to such Debtor under such Debtor’s Accounts, Chattel Paper, and
Instruments. In connection with such collections, each Debtor may take (and, at
Secured Party’s written request during an Event of Default, shall take) such
action as such Debtor (or, during the existence of an Event of Default, Secured
Party) may deem necessary or advisable to enforce collection of the Accounts,
Chattel Paper, and Instruments; provided, however, that Secured Party shall have
the right, if an Event of Default exists, without notice to any Debtor, to
notify the Account Debtors or obligors under such Accounts, Chattel Paper, and
Instruments of the assignment of such Accounts, Chattel Paper, and Instruments
to Secured Party and to direct such Account Debtors or obligors to make payment
of all amounts due or to become due to such Debtor thereunder directly to
Secured Party and, at the reasonable expense of such Debtor, to enforce
collection of any such Accounts, Chattel Paper, and Instruments, and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Debtor might have done in the ordinary course of
business or as Secured Party reasonably deems appropriate. Secured Party shall
endeavor to provide notice to such Debtor of any action by Secured Party
described in the preceding sentence; provided, any failure to provide any such
notice shall not impair any right or action of Secured Party or any Creditor. If
any Event of Default exists, all amounts and proceeds (including proceeds in the
form of Instruments) received by such Debtor in respect of the Accounts, Chattel
Paper, and Instruments shall be received in trust for the benefit of Secured
Party hereunder, shall be segregated from other funds and property of such
Debtor and shall be forthwith paid or delivered over to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
collateral, thereafter to be applied as provided in Section 8.03 of the Credit
Agreement and the other Loan Documents. No Debtor shall adjust, settle, or
compromise the amount or payment of any Account, Chattel Paper, or Instrument,
release wholly or partly any Account Debtor or obligor thereof, or allow any
credit or discount thereon, except in the ordinary course of business.

 

15



--------------------------------------------------------------------------------



 



4.03. Intentionally Omitted.
4.04. Chattel Paper and Instruments. (a) Each Debtor will: (i) upon the request
of Secured Party, mark conspicuously each item of Tangible Chattel Paper and
Instruments in the original amount of $500,000 or greater and all Tangible
Chattel Paper if the aggregate original amount of all Tangible Chattel Paper and
Instruments is $500,000 or greater and each of its Records pertaining to such
Collateral with the following legend:
THIS *[INSTRUMENT]*[OTHER RECORD]* IS SUBJECT TO THE SECURITY INTEREST AND LIEN
PURSUANT TO THE AMENDED AND RESTATED SECURITY AGREEMENT DATED FEBRUARY 10, 2010
(AS THE SAME MAY BE AMENDED OR RESTATED) MADE BY *[DEBTOR NAME]*, IN FAVOR OF
BANK OF AMERICA, N.A., AS SECURED PARTY.
or such other legend, in form and substance reasonably satisfactory to and as
specified by Secured Party, indicating that such Tangible Chattel Paper or such
Collateral is subject to the pledge, assignment, and security interest granted
hereby; and (ii) if any Collateral shall be or be evidenced by a promissory note
or other Instrument or be Tangible Chattel Paper, and is, in each case, in the
original amount of $500,000 or greater or the aggregate original amount of all
promissory notes, other Instruments and Tangible Chattel Paper is $500,000 or
greater, pledge to Secured Party hereunder and deliver to Secured Party such
note, Instrument, or Tangible Chattel Paper duly indorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to Secured Party; provided, however, during the
existence of an Event of Default, such Debtor shall, upon the request of Secured
Party, pledge to Secured Party all Tangible Chattel Paper and all Collateral
evidenced by a promissory note or other Instrument and shall deliver to Secured
Party such note, Instrument, or Tangible Chattel Paper duly indorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Secured Party.
(b) No Debtor shall have any rights in any Electronic Chattel Paper unless such
Debtor has, if requested by Secured Party, taken all actions reasonably
necessary to establish in Secured Party control (as that term is defined in the
UCC) of such Electronic Chattel Paper in the original amount of $500,000 or
greater and all Electronic Chattel Paper if the aggregate original amount of all
Electronic Chattel Paper is $500,000 or greater; provided, however, during the
existence of an Event of Default, such Debtor shall, upon the request of Secured
Party, take all actions reasonably necessary to establish in Secured Party
control (as that term is defined in the UCC) of all Electronic Chattel Paper.
(c) Each Debtor shall pledge to Secured Party all Tangible Chattel Paper,
promissory notes or other Instruments constituting or securing intercompany
loans or intercompany leases in the original amount of $1,000,000 or greater and
all such Collateral if the aggregate original amount of such Collateral is
$1,000,000 or greater and shall deliver to Secured Party such notes,
Instruments, or Tangible Chattel Paper duly indorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to Secured Party.
4.05. Deposit Accounts, Securities Accounts, Commodity Accounts and
Letter-of-Credit Rights. No Debtor shall establish or maintain any Deposit
Account, Securities Account or Commodities Account (other than any such Deposit
Account, Securities Account or Commodities Account constituting Excluded
Property) with any Person other than Secured Party, unless such Debtor delivers
to Secured Party an updated Schedule as required by the first sentence of
Section 4.17 and within 30 days (or such longer period as permitted by Secured
Party in its sole discretion) after the Closing Date or the establishment of
such new Deposit Account, Securities Account, or Commodity Account, whichever is
later, such Debtor executes and delivers to Secured Party a Control Agreement
with respect to such Deposit Account, Securities Account, or Commodity Account;
provided that,

 

16



--------------------------------------------------------------------------------



 



with respect to Deposit Accounts, Commodity Accounts and Securities Accounts in
existence on the Closing Date, the Debtors shall obtain such Control Agreements
within 270 days after the Closing Date (or such longer period as permitted by
Secured Party in its sole discretion). Promptly after the acquisition by any
Debtor of any rights in a letter of credit (other than rights solely as an
applicant) having a stated face amount of $1,000,000 or greater and tenor of one
year or greater, such Debtor shall deliver to Secured Party an updated
Schedule 8 as required by the first sentence of Section 4.17 and, if requested
by Secured Party, exercise commercially reasonable efforts to execute and
deliver to Secured Party collateral assignments of, or control agreements with
respect to, such letter of credit and Letter-of-Credit Right in such form as
Secured Party may reasonably request, and cause the bank or other Person that is
the issuer of such letter of credit to deliver to Secured Party acknowledgments
of the collateral assignment of, or control agreements with respect to, such
letter of credit and Letter-of-Credit Right in form and substance reasonably
satisfactory to Secured Party, and take all actions necessary to establish in
Secured Party control (as that term is defined in the UCC) with respect to such
letter of credit and Letter-of-Credit Right.
4.06. Transferable Record. Each Debtor shall, upon obtaining knowledge of the
acquisition by such Debtor of any transferable record, as that term is defined
in the federal Electronic Signatures in Global and National Commerce Act, or in
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, promptly notify Secured Party thereof and take such action as
Secured Party may reasonably request to vest in Secured Party control (as that
term is defined in the UCC) of such transferable record or control under the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.
4.07. Rolling Stock, Aircraft. No Debtor shall obtain any interest in any
rolling stock or other railroad equipment or aircraft or aircraft parts
(including engines and avionics), other than rolling stock or other railroad
equipment or aircraft or aircraft parts described in Schedule 12, unless such
Debtor complies with Sections 4.01(a) and 4.17.
4.08. Patents, Trademarks, and Copyrights.
(a) Each Debtor shall deliver to Secured Party on or within 30 days after the
date hereof with respect to Intellectual Property owned on the Closing Date and,
thereafter, concurrently with the delivery of each updated Schedule required
pursuant to Section 4.17 relating to Intellectual Property (or, in either case,
such longer period agreed to in writing by Secured Party in its sole discretion)
(i) an acknowledgment (approved in form and substance by Secured Party)
containing a description of all Collateral consisting of United States
registered Patents and Trademarks in suitable form for recordation by the United
States Patent and Trademark Office and (ii) an acknowledgment (approved in form
and substance by Secured Party) containing a description of all Collateral
consisting of United States registered Copyrights pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 in suitable form for recordation by the
United States Copyright Office, to protect the validity of and to establish a
legal, valid, and perfected security interest in favor of Secured Party in
respect of all Collateral consisting of Patents, Trademarks, and Copyrights in
which a security interest may be perfected by filing, recording, or registration
in the United States and its territories and possessions, or in such other
jurisdictions as may be reasonably required by Secured Party, and no further or
subsequent filing, refiling, recording, rerecording, registration, or
reregistration is necessary (other than such actions as are necessary to perfect
the security interest with respect to any Collateral consisting of Patents,
Trademarks, and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).
(b) Except as permitted pursuant to the Loan Documents and where an act or
failure to act could not reasonably be expected to result in a Material Adverse
Effect, no Debtor (either itself or through licensees or sublicensees) will do
any act, or omit to do any act, whereby any Patent may become invalidated or
dedicated to the public, and each Debtor (either itself or through licensees or
sublicensees) shall continue to mark any products covered by a Patent with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable Laws.

 

17



--------------------------------------------------------------------------------



 



(c) Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Debtor (either itself or through licensees or
sublicensees) will, for each Trademark, (i) maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use, except as
permitted pursuant to the Loan Documents; (ii) maintain the quality of products
and services offered under such Trademark, except products and services offered
under Trademarks disposed of as permitted pursuant to the Loan Documents,
(iii) display such Trademark with notice of United States federal or foreign
registration to the extent necessary and sufficient to establish and preserve
its maximum rights under applicable Law, except as to Trademarks disposed of as
permitted pursuant to the Loan Documents, and (iv) not use or permit the use of
such Trademark in violation of any third party rights.
(d) Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Debtor (either itself or through licensees or
sublicensees) will, for each work covered by a Copyright, continue to publish,
reproduce, display, adopt, and distribute the work with appropriate copyright
notice as necessary and sufficient to establish and preserve its maximum rights
under applicable Laws.
(e) Each Debtor shall notify Secured Party immediately if it knows or has reason
to know that any Intellectual Property may become abandoned, lost, or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office,
or any Governmental Authority in any jurisdiction) regarding such Debtor’s
ownership of any Intellectual Property, its right to register the same, or its
rights with respect to a License, or to keep and maintain the same, except to
the extent that the abandonment, loss, or dedication to the public, or any
adverse determination or development regarding such Debtor’s ownership of any
Intellectual Property, its right to register the same, or to keep and maintain
the same, is permitted pursuant to the Loan Documents and could not reasonably
be expected to have a Material Adverse Effect.
(f) In no event shall any Debtor, either itself or through any agent, employee,
licensee, or designee, file an application for any Patent, Trademark, or
Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office, or
any Governmental Authority in any jurisdiction, unless it complies with
Section 4.08(a) and with Section 4.17 within the time periods specified therein,
and, upon request of Secured Party, executes and delivers any and all
agreements, instruments, documents, and papers as Secured Party may reasonably
request to evidence Secured Party’s security interest in such Patent, Trademark,
or Copyright, and each Debtor hereby appoints Secured Party as its
attorney-in-fact to execute and file such writings for the foregoing purposes.
(g) Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Debtor will take all necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office, or any Governmental
Authority in any other jurisdiction as may be reasonably required by Secured
Party, to maintain and pursue each application relating to the Patents,
Trademarks, and/or Copyrights (and to obtain the relevant grant or
registration), and to maintain each issued Patent and each registration of the
Trademarks and Copyrights, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference, and cancellation proceedings against third parties.

 

18



--------------------------------------------------------------------------------



 



(h) If any Debtor has reason to believe that any Collateral consisting of a
Patent, Trademark, or Copyright has been or is about to be infringed,
misappropriated, or diluted by a third party, such Debtor promptly shall notify
Secured Party and shall, if consistent with good business judgment, unless such
Debtor shall reasonably determine that such Patent, Trademark or Copyright is
not material to the conduct of its business or operations, promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, and take such other
actions as are appropriate under the circumstances to protect such Collateral.
(i) Upon the request of Secured Party, each Debtor shall use commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License, or Trademark License to effect the
assignment of all of such Debtor’s right, title, and interest thereunder to
Secured Party or its designee.
(j) In no event shall any Debtor acquire or purchase any Patent, Trademark, or
Copyright unless it complies with Section 4.08(a) and with Section 4.17 within
the time periods specified therein, and, upon request of Secured Party, executes
and delivers any and all agreements, instruments, documents, and papers as
Secured Party may request to evidence Secured Party’s and Creditors’ security
interest in such purchased or acquired Patent, Trademark, or Copyright. Each
Debtor hereby appoints Secured Party as its attorney-in-fact to execute and file
any application for any Patent, Trademark, or Copyright (or for the registration
of any Trademark or Copyright) with the United States Patent and Trademark
Office, United States Copyright Office, or any Governmental Authority in any
other jurisdiction as may be required by Secured Party, in connection with such
purchase or acquisition of any Patent, Trademark, or Copyright.
(k) Secured Party acknowledges and agrees that the Intellectual Property is the
sole and exclusive property of each Debtor, subject to the terms and conditions
stated in this Agreement. Other than in connection with any security interest in
the Intellectual Property that a Debtor has granted to Secured Party, or any
rights and remedies of Secured Party under Laws, Secured Party shall not
challenge such Debtor’s ownership of the Intellectual Property. Each Debtor
expressly retains all rights, at such times when no Event of Default exists, to
license third parties to use the Intellectual Property for any purpose
whatsoever not in violation of the Loan Documents and which are not exclusive as
to prevent Secured Party from using any of the Intellectual Property.
(l) The license granted to Secured Party hereunder shall include the right of
Secured Party to grant sublicenses to others to use the Intellectual Property if
an Event of Default exists, and to enable such sublicensees to exercise any
rights and remedies of Secured Party with respect to the Collateral, as Secured
Party reasonably deems necessary or appropriate in the exercise of the rights
and remedies of Secured Party. In any country where sublicenses are incapable of
registration or where registration of a sublicense will not satisfactorily
protect the rights of each Debtor and Secured Party, Secured Party shall also
have the right to designate other parties as direct licensees of such Debtor to
use such Debtor’s Intellectual Property if an Event of Default exists and to
enable such direct licensees to exercise any rights and remedies of Secured
Party as such licensees reasonably deem necessary or appropriate and each Debtor
agrees to enter into direct written licenses with the parties as designated on
the same terms as would be applicable to a sublicense, and any such direct
license may, depending on the relevant local requirements, be either (a) in lieu
of a sublicense or (b) supplemental to a sublicense. In either case, the parties
hereto shall cooperate to determine what shall be necessary or appropriate in
the circumstances. For each sublicense to a sublicensee and direct license to a
licensee, each Debtor appoints Secured Party its agent for the purpose of
exercising quality control over the sublicensee. Each Debtor shall execute this
Agreement and each other agreement necessary to effect the purposes of this
Agreement in any form, content and language suitable for recordation, notice
and/or registration in all available and appropriate agencies of foreign
countries as Secured Party may reasonably require.

 

19



--------------------------------------------------------------------------------



 



(m) In connection with the assignment or other transfer (in whole or in part) of
its obligations to any other Person, Secured Party may assign the license
granted herein without any Debtor’s consent (other than any consent required by
the Credit Agreement) and upon such assignment or transfer such other Person
shall thereupon become vested with all rights and benefits in respect thereof
granted to Secured Party under this Agreement (to the extent of such assignment
or transfer).
(n) The parties hereto shall take reasonable action to preserve the
confidentiality of the Intellectual Property; provided, that Secured Party shall
not have any liability to any Person for any disclosure of the Intellectual
Property in connection with Secured Party’s enforcement of its rights under this
Agreement or Laws.
4.09. Equity Interests; Dilution of Ownership. No Debtor will, nor will any
Debtor permit any Person to, revise, modify, amend or restate the Organization
Documents of any issuer of such Debtor’s Pledged Equity Interests in a manner
that adversely affects the security interest of Secured Party therein (except as
permitted by the Loan Documents), or terminate, cancel, or dissolve any such
Person (except as permitted by the Loan Documents). As to any Pledged Equity
Interests, no Debtor will consent to or approve of the issuance of (a) any
additional shares or units of any class of Equity Interests of such issuer
(unless promptly upon issuance additional Equity Interests are pledged and
delivered to Secured Party pursuant to the terms hereof to the extent necessary
to give Secured Party a security interest after such issuance in at least the
same percentage of such issuer’s outstanding securities or other Equity Interest
as Secured Party had before such issuance), (b) any instrument convertible
voluntarily by the holder thereof or automatically upon the occurrence or
non-occurrence of any event or condition into, or exchangeable for, any such
securities or other Equity Interests, or (c) any warrants, options, contracts or
other commitments entitling any third party to purchase or otherwise acquire any
such securities or other Equity Interests (except as permitted by the Loan
Documents).
4.10. Waiver. To the extent not prohibited by applicable Laws or Permits, each
Debtor agrees that any provision of any Organization Document of any issuer of
any Collateral, any applicable Law, any certificate or instrument evidencing
Collateral or any other governance document that in any manner restricts,
prohibits or provides conditions to (a) the grant of a Lien on any Equity
Interest of such issuer or any other Collateral, (b) any transfer of any Equity
Interest of such issuer or any other Collateral, (c) any change in management or
control of such issuer or any other Collateral, (d) the admission of any
transferee of any Collateral as a shareholder, member, partner or other equity
holder of the issuer of such Collateral, or (e) any other exercise by Secured
Party or any other Creditor of any rights pursuant to this Agreement, any other
Loan Document or Law shall not apply to (i) the grant of any Lien hereunder,
(ii) the execution, delivery and performance of this Agreement by such Debtor,
(iii) the foreclosure or other realization upon any interest in any Collateral,
or (iv) the exercise of rights with respect to such Collateral, including the
right to participate in the management of such issuer. Furthermore, to the
extent not prohibited by applicable Laws or Permits, and except as otherwise
permitted by the Credit Agreement, no Debtor will permit any amendment to, or
restatement of, any Organization Document or any other governance document or
enter into or permit to exist any agreement that in any manner adversely affects
Secured Party’s ability to foreclose on any Collateral or which conflicts with
the provisions of this Section.

 

20



--------------------------------------------------------------------------------



 



4.11. Restrictions on Securities. No issuer of any Pledged Equity Interests
which is either a partnership or limited liability company shall amend or
restate its Organization Documents (if its Organization Documents do not provide
that any Equity Interest of such issuer is a security governed by Article 8 of
the UCC or that any Equity Interest of such issuer is evidenced by a certificate
or other instrument) to provide that any Equity Interest of such issuer is a
security governed by Article 8 of the UCC or permit any Equity Interest of such
issuer to be evidenced by a certificate or other instrument. No certificate or
other instrument evidencing or constituting any Pledged Equity Interest shall
contain any restriction on transfer or other legend not reasonably acceptable to
Secured Party. With respect to each certificate that contains any such legend
that is not reasonably acceptable to Secured Party, each Debtor shall, as to any
issuer any Debtor Controls cause, and as to any issuer that no Debtor Controls
exercise commercially reasonable efforts to cause, the issuer of each such
certificate to issue one or more certificates in a form reasonably acceptable to
Secured Party.
4.12. Rights to Dividends and Distributions. With respect to any certificates,
bonds, or other Instruments or Securities constituting a part of the Collateral,
Secured Party shall have authority if an Event of Default exists, without notice
to any Debtor, either to have the same registered in Secured Party’s name or in
the name of a nominee, and, with or without such registration, to demand of the
issuer thereof, and to receive and receipt for, any and all dividends and
distributions (including any stock or similar dividend or distribution) payable
in respect thereof, whether they be ordinary or extraordinary. Secured Party
shall endeavor to provide such Debtor with notice of any such action by Secured
Party pursuant to the preceding sentence; provided, any failure to provide any
such notice shall not impair any right or action of Secured Party or any
Creditor. If any Debtor shall become entitled to receive, or shall receive, any
interest in or certificate (including, without limitation, any interest in, or
certificate representing, a dividend or a distribution in connection with any
reclassification, increase, or reduction of capital, or issued in connection
with any reorganization), or any option or rights arising from or relating to
any of the Collateral, whether as an addition to, in substitution of, as a
conversion of, or in exchange for, any of the Collateral, or otherwise, such
Debtor agrees to accept the same as Secured Party’s agent and to hold the same
in trust on behalf of and for the benefit of Secured Party, and, except as
otherwise specified in this Agreement, to deliver the same promptly to Secured
Party in the exact form received, with appropriate undated stock or similar
powers, duly executed in blank, to be held by Secured Party, subject to the
terms hereof, as Collateral. Unless an Event of Default exists or will result
therefrom and Secured Party has given Borrower notice of its intent to exercise
its rights under this Section, and subject to the other Loan Documents, such
Debtor shall be entitled to receive all cash dividends and distributions not
representing a return of capital or liquidating dividend paid or distributed
with respect to the Pledged Equity Interests and Securities, other than
dividends or distributions or interests payable in Securities of the issuer of
such Securities (which, if evidenced by certificated securities, shall be
delivered to Secured Party as set forth in the immediately preceding sentence,
whether or not an Event of Default exists). Subject to the terms of the Credit
Agreement, if an Event of Default exists, Secured Party shall be entitled to all
dividends and distributions, and to any sums paid upon, or in respect of, any
Collateral, upon the liquidation, dissolution, or reorganization of the issuer
thereof which during the continuance of an Event of Default shall be paid to
Secured Party to be held by it as additional collateral security for, and
application to, the Secured Obligations as provided in the Loan Documents. All
dividends, distributions and Proceeds paid or distributed in respect of the
Collateral which are received by any Debtor in violation of this Agreement
shall, until paid or delivered to Secured Party, be held by such Debtor in trust
as additional Collateral of the applicable Debtor for the Secured Obligations.
4.13. Right of Secured Party to Notify Issuers. If an Event of Default exists,
Secured Party may notify issuers of any Collateral which is or represents a
Security or an Equity Interest to make payments of all dividends and
distributions directly to Secured Party and Secured Party may take control of
all Proceeds of such Securities and Equity Interests. Until Secured Party elects
to exercise such rights, during the continuance of an Event of Default each
Debtor, as agent of Secured Party, shall collect, segregate and hold in trust
all dividends and other amounts paid or distributed with respect to Securities
and Equity Interests.

 

21



--------------------------------------------------------------------------------



 



4.14. Insurance. Each Debtor shall, at its own expense, maintain insurance in
accordance with the terms set forth in the Credit Agreement. Upon request by
Secured Party, each Debtor shall promptly furnish to Secured Party evidence of
such insurance in form and content reasonably satisfactory to Secured Party. If
such Debtor fails to perform or observe any applicable covenants as to
insurance, Secured Party may, after giving Borrower two Business Day’s prior
notice of its intent to exercise its remedies under this Section, at its option
obtain insurance on only Secured Party’s interest in the Collateral, any premium
thereby paid by Secured Party to become part of the Secured Obligations, bear
interest prior to the existence of an Event of Default, at the rate then
applicable to Base Rate Loans, and during the existence of an Event of Default,
at the Default Rate. If Secured Party maintains such substitute insurance, the
premium for such insurance shall be due on demand and payable by such Debtor to
Secured Party. Subject to Borrower’s reinvestment rights set forth in
Section 2.05 of the Credit Agreement, each Debtor grants and appoints Secured
Party its attorney-in-fact to endorse any check or draft that may be payable to
such Debtor in order to collect any payments in respect of insurance, including
any refunds of unearned premiums in connection with any cancellation,
adjustment, or termination of any policy of insurance. Secured Party shall
endeavor to provide such Debtor with a copy of each such item endorsed by
Secured Party; provided, any failure to provide any such copy shall not impair
any right or action of Secured Party or any other Creditor. Any such sums
collected by Secured Party shall be credited, except to the extent applied to
the purchase by Secured Party of similar insurance, to any amounts then owing on
the Secured Obligations in accordance with the Credit Agreement.
4.15. Transfers and Other Liens. Except as permitted by the Loan Documents, each
Debtor shall not (a) sell, assign (by operation of Law or otherwise) or
otherwise Dispose of any of the Collateral, or (b) create or permit to exist any
Lien upon or with respect to any of the Collateral.
4.16. Secured Party Appointed Attorney-in-Fact. Each Debtor hereby irrevocably
appoints Secured Party such Debtor’s attorney-in-fact, with full authority in
the place and stead of such Debtor and in the name of such Debtor or otherwise
to take any action and to execute any instrument which Secured Party may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation (provided, Secured Party shall not have any duty
to take any such action or execute any such instrument):
(a) to obtain and adjust insurance required pursuant to Section 4.14
(b) if an Event of Default exists, to ask, demand, collect, sue for, recover,
compromise, receive, and give acquittance and receipts for moneys due and to
become due under or in connection with the Collateral;
(c) if an Event of Default exists, to receive, indorse, and collect any drafts
or other Instruments, Documents, and Chattel Paper, in connection with
Section 4.16(b); and
(d) if an Event of Default exists, to file any claims or take any action or
institute any proceedings which Secured Party may deem necessary or desirable
for the collection of any of the Collateral or otherwise to enforce compliance
with the terms and conditions of any Collateral or the rights of Secured Party
with respect to any of the Collateral.
EACH DEBTOR HEREBY IRREVOCABLY GRANTS TO SECURED PARTY SUCH DEBTOR’S PROXY
(EXERCISABLE ONLY IF AN EVENT OF DEFAULT EXISTS) TO VOTE ANY SECURITIES INCLUDED
IN THE COLLATERAL AND APPOINTS SECURED PARTY SUCH DEBTOR’S ATTORNEY-IN-FACT
(EXERCISABLE ONLY IF AN EVENT OF DEFAULT EXISTS) TO PERFORM ALL OBLIGATIONS OF
SUCH DEBTOR UNDER THIS AGREEMENT AND TO EXERCISE ALL OF SECURED PARTY’S RIGHTS
HEREUNDER. THE PROXY AND EACH POWER OF ATTORNEY HEREIN GRANTED, AND EACH STOCK
POWER AND SIMILAR POWER NOW OR HEREAFTER GRANTED (INCLUDING ANY EVIDENCED BY A
SEPARATE WRITING), ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE BEFORE THE
RELEASE DATE.

 

22



--------------------------------------------------------------------------------



 



Secured Party shall endeavor to provide such Debtor with notice of any action by
Secured Party pursuant to this Section; provided, any failure to provide any
such notice shall not impair any right or action of Secured Party or any other
Creditor.
4.17. Changes to Representations, Schedules. Not later than 120 days after the
last day of each fiscal year of each Debtor commencing with the fiscal year
ending December 31, 2010 during which any information disclosed on any Schedule
to this Agreement changed and at such other times as required by this Agreement,
each such Debtor shall deliver to Secured Party an updated Schedule (which
updates shall restate (and not supplement) such Schedule in its entirety);
provided, the delivery of any updated Schedule shall not be (a) deemed a waiver
of any (i) obligation of any Debtor under any Loan Document, or
(ii) representation or warranty of any Debtor with respect to a Schedule during
the period such Schedule was effective, and (b) effective until Secured Party
agrees in writing to (i) the substitution of such updated Schedule, and (ii) the
Schedule Effective Date of such updated Schedule. Each Debtor shall promptly
notify Secured Party of any change in any representation herein and any
information on any Schedule hereto if such change could reasonably be expected
to have a Material Adverse Effect. Each representation and warranty made as of a
particular Schedule Effective Date shall be deemed made as of such
Schedule Effective Date until the Schedule Effective Date of the next effective
succeeding restated Schedule.
ARTICLE V
RIGHTS AND POWERS OF SECURED PARTY.
5.01. Secured Party May Perform. If any Debtor fails to perform any agreement of
such Debtor contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Secured Party
incurred in connection therewith shall be payable by Debtor under Section 5.07.
Secured Party shall endeavor to provide such Debtor with notice of any action by
Secured Party pursuant to the preceding sentence; provided, any failure to
provide any such notice shall not impair any right or action of Secured Party or
any other Creditor.
5.02. Secured Party’s Duties. The powers conferred on Secured Party hereunder
are solely to protect Secured Party’s and Creditors’ interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by Secured Party and Creditors hereunder, neither
Secured Party nor any other Creditor shall have any duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders, or other matters relative to any Collateral,
whether or not Secured Party or any other Creditor has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property. Except as provided in this
Section, neither Secured Party nor any other Creditor shall have any duty or
liability to protect or preserve any Collateral or to preserve rights pertaining
thereto. Nothing contained in this Agreement shall be construed as requiring or
obligating Secured Party or any other Creditor, and neither Secured Party nor
any other Creditor shall be required or obligated, except as required by
non-waivable provisions of applicable Law, to (a) present or file any claim or
notice or take any action, with respect to any Collateral or in connection
therewith or (b) notify any Debtor of any decline in the value of any
Collateral. This Section shall survive the termination of this Agreement, and
any satisfaction and discharge of each Debtor by virtue of any payment, court
order, or Law.
5.03. Events of Default. The occurrence of any Event of Default (as defined in
the Credit Agreement) shall constitute an Event of Default (each, an “Event of
Default”) under this Agreement.

 

23



--------------------------------------------------------------------------------



 



5.04. Remedies. If an Event of Default exists:
(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it or
any other Creditor pursuant to any applicable Laws, all the rights and remedies
of a secured party on default under the UCC (whether or not the UCC applies to
the affected Collateral), and also may require each Debtor to, and each Debtor
will at its expense and upon request of Secured Party forthwith, assemble all or
part of the Collateral as directed by Secured Party and make it available to
Secured Party at a place to be designated by Secured Party which is reasonably
convenient to both parties for public or private sale, at any of Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as Secured Party may deem commercially reasonable. Each Debtor
agrees that, to the extent notice of sale shall be required by Law, ten days’
prior notice to such Debtor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
(b) All proceeds received by Secured Party upon any sale of, collection of, or
other realization upon, all or any part of the Collateral shall be applied as
set forth in Section 8.03 of the Credit Agreement.
(c) All payments received by each Debtor under or in connection with any
Collateral shall be received in trust for the benefit of Secured Party, shall be
segregated from other funds of such Debtor, and shall be forthwith paid or
delivered over to Secured Party in the same form as so received (with any
necessary endorsement).
(d) Because of the Securities Act of 1933, as amended (“Securities Act”), and
other Laws, including without limitation state “blue sky” Laws, or contractual
restrictions or agreements, there may be legal restrictions or limitations
affecting Secured Party in any attempts to dispose of the Collateral and the
enforcement of rights under this Agreement. For these reasons, Secured Party is
authorized by each Debtor, but not obligated, if any Event of Default exists, to
sell or otherwise dispose of any of the Collateral at private sale, subject to
an investment letter, or in any other manner which will not require the
Collateral, or any part thereof, to be registered in accordance with the
Securities Act, or any other Law. Secured Party is also hereby authorized by
each Debtor, but not obligated, to take such actions, give such notices, obtain
such consents, and do such other things as Secured Party may deem required or
appropriate under the Securities Act or other securities Laws or other Laws or
contractual restrictions or agreements in the event of a sale or disposition of
any Collateral. Each Debtor understands that Secured Party may in its discretion
approach a restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for the Collateral than would otherwise be
obtainable if same were registered and/or sold in the open market. No sale so
made in good faith by Secured Party shall be deemed to be not “commercially
reasonable” because so made. Each Debtor agrees that if an Event of Default
exists, and Secured Party sells the Collateral or any portion thereof at any
private sale or sales, Secured Party shall have the right to rely upon the
advice and opinion of appraisers and other Persons, which appraisers and other
Persons are acceptable to Secured Party, as to the best price reasonably
obtainable upon such a private sale thereof. In the absence of fraud or gross
negligence, such reliance shall be conclusive evidence that Secured Party and
the other Creditors handled such matter in a commercially reasonable manner
under applicable Law. To the extent required by non-waivable provisions of
applicable Law, Secured Party shall provide notice to the applicable Debtor of
an action taken by Secured Party pursuant to this Section 5.04(d).

 

24



--------------------------------------------------------------------------------



 



(e) After notice to any Debtor, Secured Party and such Persons as Secured Party
may reasonably designate shall have the right, at such Debtor’s own cost and
expense, to verify under reasonable procedures, the validity, amount, quality,
quantity, value, condition, and status of, or any other matter relating to, the
Collateral, including, in the case of Accounts or Collateral in the possession
of any third person, by contacting Account Debtors or the third person
possessing such Collateral for the purpose of making such a verification.
Secured Party shall have the absolute right to share any information it gains
from such inspection or verification with any Creditor.
(f) For purposes of enabling Secured Party to exercise rights and remedies under
this Agreement, each Debtor grants (to the extent not otherwise prohibited by
such Debtor’s license with respect thereto; provided, such prohibition is
imposed upon such Debtor by a third party under such license and not created by
any Debtor) to Secured Party an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to any Debtor or any other
Person; provided, that if the license granted to Secured Party is a sublicense,
each Debtor shall be solely responsible for, and indemnify Secured Party and
each Creditor against, any royalty or other compensation payable to such
Debtor’s licensor or other Person) to use all of such Debtor’s Software, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded and all related manuals. The use of such license
by Secured Party shall be exercised, at the option of Secured Party, if an Event
of Default exists; provided, that any license, sub-license, or other transaction
entered into by Secured Party in accordance herewith shall be binding upon such
Debtor notwithstanding any subsequent cure or waiver of an Event of Default.
Secured Party shall endeavor to provide such Debtor with notice of exercise of
any rights with respect to such license; provided, any failure to provide any
such notice shall not impair any right or action of Secured Party or any other
Creditor.
(g) For the purpose of enabling Secured Party to exercise rights and remedies
under this Agreement, each Debtor grants (to the extent not otherwise prohibited
by a license with respect thereto) to Secured Party an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to any
Debtor or any other Person; provided, that if the license granted to Secured
Party is a sublicense, such Debtor shall be solely responsible for, and
indemnify Secured Party and Creditors against, any royalty or other compensation
payable to such Debtor’s licensor or other Person) to use, license, or
sub-license any of the Collateral consisting of Intellectual Property and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all Software used for the use, compilation, or printout thereof. In
connection therewith, each Debtor shall execute and deliver a license agreement
to Secured Party to evidence the grant of such license. The use of such license
by Secured Party shall be exercised, at the option of Secured Party, if an Event
of Default exists; provided, that any license, sub-license, or other transaction
entered into by Secured Party in accordance herewith shall be binding upon each
Debtor notwithstanding any subsequent cure or waiver of an Event of Default.
Secured Party shall endeavor to provide such Debtor with notice of exercise of
any rights with respect to such license; provided, any failure to provide any
such notice shall not impair any right or action of Secured Party or any other
Creditor.
Nothing contained in this Agreement or in any other Loan Document shall be
construed as requiring Secured Party to reduce a claim for payment under the
Subsidiary Guaranty to judgment or otherwise pursue any remedy under the
Subsidiary Guaranty before exercising the rights and remedies granted Secured
Party in respect of the Collateral in this Agreement or in any other Loan
Document.

 

25



--------------------------------------------------------------------------------



 



5.05. Appointment of Receiver or Trustee. In connection with the exercise of
Secured Party’s rights under this Agreement or any other Loan Document, Secured
Party may, if an Event of Default exists, obtain the appointment of a receiver
or trustee to assume, upon receipt of any necessary judicial or other
Governmental Authority consents or approvals, control of or ownership of any
Collateral. Such receiver or trustee shall have all rights and powers provided
to it by Law or by court order or provided to Secured Party under this Agreement
or any other Loan Document. Upon the appointment of such trustee or receiver,
each Debtor shall cooperate, to the extent necessary or appropriate, in the
expeditious preparation, execution, and filing of an application to any
Governmental Authority or for consent to the transfer of control or assignment
of such Collateral to the receiver or trustee. To the extent required by
applicable Law, Secured Party shall provide to each Debtor notice of the request
for or appointment of such receiver or trustee.
5.06. Further Approvals Required.
(a) In connection with the exercise by Secured Party of rights under this
Agreement that affects the disposition of or use of any Collateral (including
rights relating to the disposition of or operation under any Permit), it may be
necessary to obtain the prior consent or approval of Governmental Authorities
and other Persons to a transfer or assignment of Collateral. Each Debtor shall
execute, deliver, and file, and hereby appoints (to the extent not prohibited by
applicable Law) Secured Party as its attorney (exercisable only if an Event of
Default exists), to execute, deliver, and file on such Debtor’s behalf and in
such Debtor’s name, all applications, certificates, filings, instruments, and
other documents (including without limitation any application for an assignment
or transfer of control or ownership) that may be necessary or appropriate, in
Secured Party’s reasonable opinion, to obtain such consents or approvals.
Secured Party shall endeavor to provide such Debtor with a copy of each such
document executed, delivered or filed by Secured Party; provided, any failure to
provide any such copy shall not impair any right or action of Secured Party or
any Creditor. Upon Secured Party’s request, each Debtor shall use commercially
reasonable efforts to obtain the foregoing consents, waivers, and approvals,
including receipt of consents, waivers, and approvals under applicable
agreements.
(b) Each Debtor acknowledges that there is no adequate remedy at Law for failure
by it to comply with the provisions of this Section and that such failure would
not be adequately compensable in damages, and therefore agrees that this Section
may be specifically enforced.
5.07. INDEMNITY AND EXPENSES.
(a) EACH DEBTOR WILL UPON DEMAND BY SECURED PARTY PAY TO EACH CREDITOR THE
AMOUNT OF ANY AND ALL EXPENSES, INCLUDING THE FEES AND EXPENSES OF ITS COUNSEL
AND OF ANY EXPERTS AND AGENTS, WHICH SECURED PARTY OR SUCH CREDITOR MAY INCUR IN
CONNECTION WITH (I) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE
OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL, (II) THE
EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF SECURED PARTY OR ANY CREDITOR
HEREUNDER, OR (III) THE FAILURE BY SUCH DEBTOR TO PERFORM OR OBSERVE ANY OF THE
PROVISIONS HEREOF.
(b) EACH DEBTOR WILL UPON DEMAND BY SECURED PARTY PAY TO SECURED PARTY THE
AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND
EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH SECURED PARTY OR
SUCH CREDITOR MAY INCUR IN CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT.

 

26



--------------------------------------------------------------------------------



 



(c) EACH DEBTOR SHALL INDEMNIFY SECURED PARTY (AND ANY AGENT THEREOF), EACH
CREDITOR, AND EACH RELATED PARTY OF ANY OF THE FOREGOING (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE),
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY ANY DEBTOR OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT
OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE ADMINISTRATION OF
THIS AGREEMENT, (II) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY DEBTOR OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY DEBTOR OR
ANY OF ITS SUBSIDIARIES, OR (III) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
DEBTOR OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(I) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (II) RESULT FROM CLAIMS SOLELY BETWEEN OR AMONG
INDEMNITEES. THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, AND
ANY SATISFACTION AND DISCHARGE OF EACH DEBTOR BY VIRTUE OF ANY PAYMENT, COURT
ORDER, OR LAW.
ARTICLE VI
MISCELLANEOUS
6.01. Waiver of Subrogation. Until the Release Date, no Debtor shall assert,
enforce, or otherwise exercise (a) any right of subrogation to any of the rights
or Liens of Secured Party, any other Creditor or any Person acting for the
benefit of Secured Party or any other Creditor against any other Loan Party or
any Collateral or other security, or (b) any right of recourse, reimbursement,
contribution, indemnification, or similar right against any other Loan Party on
all or any part of the Secured Obligations or any other Loan Party, and until
the date that is 370 days after the Release Date, each Debtor hereby waives any
and all of the foregoing rights and the benefit of, and any right to participate
in, and Collateral or other security given to Secured Party or any other
Creditor or any other Person acting for the benefit of Secured Party or any
other Creditor, to secure payment of the Secured Obligations. This Section 6.01
shall survive the termination of this Agreement, and any satisfaction and
discharge of each Debtor by virtue of any payment, court order, or Law.
6.02. Cumulative Rights. All rights of Secured Party and each other Creditor
under the Loan Documents, Secured Hedge Agreements and Secured Cash Management
Agreements are cumulative of each other and of every other right which Secured
Party and each other Creditor may otherwise have at Law or in equity or under
any other agreement. The exercise of one or more rights shall not prejudice or
impair the concurrent or subsequent exercise of other rights.

 

27



--------------------------------------------------------------------------------



 



6.03. Amendments; Waivers. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Debtor, shall be effective
unless in writing signed by Secured Party and each Debtor, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No election not to exercise, failure to exercise or
delay in exercising any right, nor any course of dealing or performance, shall
operate as a waiver of any right of Secured Party or any Creditor under this
Agreement or applicable Laws, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right of Secured Party or any Creditor under this Agreement or applicable
Laws.
6.04. Continuing Security Interest; Release. This Agreement creates a continuing
security interest in the Collateral and shall (a) remain in full force and
effect until the Release Date, (b) be binding upon each Debtor, its successors
and assigns, and (c) inure to the benefit of, and be enforceable by, Secured
Party and its successors, transferees and assigns. Upon the occurrence of the
Release Date, this Agreement and all obligations (other than those expressly
stated to survive such termination) of Secured Party and each Debtor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the granting
parties and Secured Party will, at each Debtor’s expense, execute and deliver to
each Debtor such documents (including without limitation UCC termination
statements) as such Debtor shall reasonably request to evidence such termination
and shall deliver to such Debtor any Collateral held by Secured Party hereunder.
Each Debtor agrees that to the extent that Secured Party or any other Creditor
receives any payment or benefit and such payment or benefit, or any part
thereof, is subsequently invalidated, declared to be fraudulent or preferential,
set aside or is required to be repaid to a trustee, receiver, or any other
Person under any Debtor Relief Law, common law or equitable cause, then to the
extent of such payment or benefit, the Secured Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or benefit had not been made and, further, any such repayment
by Secured Party or any other Creditor, to the extent that Secured Party or any
other Creditor did not directly receive a corresponding cash payment, shall be
added to and be additional Secured Obligations payable upon demand by Secured
Party or any other Creditor and secured hereby, and, if the Lien and security
interest, any power of attorney, proxy or license hereof shall have been
released, such Lien and security interest, power of attorney, proxy and license
shall be reinstated with the same effect and priority as on the date of
execution hereof all as if no release of such Lien or security interest, power
of attorney, proxy or license had ever occurred. This Section 6.04 shall survive
the termination of this Agreement, and any satisfaction and discharge of each
Debtor by virtue of any payment, court order, or Law.
6.05. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND SERVICE
OF PROCESS.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION OF
THE SECURITY INTERESTS HEREUNDER OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN NEW YORK;
PROVIDED, THAT SECURED PARTY AND EACH CREDITOR SHALL RETAIN ALL RIGHTS ARISING
UNDER FEDERAL LAW.
(b) SECURED PARTY AND EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH DEBTOR,
SECURED PARTY AND EACH CREDITOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST

 

28



--------------------------------------------------------------------------------



 



EXTENT NOT PROHIBITED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH DEBTOR,
SECURED PARTY AND EACH CREDITOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT SECURED PARTY OR ANY CREDITOR MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY DEBTOR OR ITS PROPERTIES IN THE COURTS OF OR ANY JURISDICTION.
(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 6.11. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(d) SECURED PARTY AND EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 6.05(b).
EACH DEBTOR, SECURED PARTY, AND EACH CREDITOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. THIS
SECTION 6.05 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, AND ANY
SATISFACTION AND DISCHARGE OF EACH DEBTOR BY VIRTUE OF ANY PAYMENT, COURT ORDER,
OR LAW.
6.06. Waiver of Right to Trial by Jury. EACH DEBTOR, SECURED PARTY AND EACH
CREDITOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH, OR RELATED OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH DEBTOR, SECURED PARTY, AND EACH CREDITOR HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
THIS SECTION 6.06 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, AND ANY
SATISFACTION AND DISCHARGE OF EACH DEBTOR BY VIRTUE OF ANY PAYMENT, COURT ORDER,
OR LAW.
6.07. Secured Party’s Right to Use Agents. Secured Party may exercise its rights
under this Agreement through an agent or other designee.
6.08. No Interference, Compensation or Expense. Secured Party may exercise its
rights under this Agreement (a) without resistance or interference by any Debtor
and (b) without payment of any rent, license fee, or compensation of any kind to
any Debtor.

 

29



--------------------------------------------------------------------------------



 



6.09. Waivers of Rights Inhibiting Enforcement. To the extent not prohibited by
non-waivable provisions of applicable Law, each Debtor waives (a) any claim
that, as to any part of the Collateral, a private sale, should Secured Party
elect so to proceed, is, in and of itself, not a commercially reasonable method
of sale for such Collateral, (b) except as otherwise provided in this Agreement,
TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, NOTICE OR JUDICIAL
HEARING IN CONNECTION WITH SECURED PARTY’S DISPOSITION OF ANY OF THE COLLATERAL
INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES AND ANY SUCH RIGHT THAT SUCH DEBTOR WOULD OTHERWISE HAVE UNDER ANY LAW
AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR OTHER
REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF SECURED PARTY’S OR CREDITORS’
RIGHTS HEREUNDER and (c) all rights of redemption, appraisement or valuation.
6.10. Obligations Not Affected. To the fullest extent not prohibited by
applicable Laws, the obligations of each Debtor under this Agreement shall
remain in full force and effect without regard to, and shall not be impaired or
affected by:
(a) any amendment, addition, or supplement to, or restatement of any Loan
Document, Secured Hedge Agreement, Secured Cash Management Agreement or any
instrument delivered in connection therewith or any assignment or transfer
thereof;
(b) any exercise, non-exercise, or waiver by Secured Party or any other Creditor
of any right, remedy, power, or privilege under or in respect of, or any release
of any guaranty, any collateral, or the Collateral or any part thereof provided
pursuant to, this Agreement, any Loan Document, any Secured Hedge Agreement or
any Secured Cash Management Agreement;
(c) any waiver, consent, extension, indulgence, or other action or inaction in
respect of this Agreement, any other Loan Document, any Secured Hedge Agreement
or any Secured Cash Management Agreement or any assignment or transfer of any
thereof;
(d) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, or the like of any Loan Party or any other Person,
whether or not any Debtor shall have notice or knowledge of any of the
foregoing; or
(e) any other event which may give any Debtor or any other Loan Party a defense
to, or a discharge of, any of its obligations under any Loan Document, any
Secured Hedge Agreement or any Secured Cash Management Agreement (other than any
defense of final payment in full of the Secured Obligations).
6.11. Notices and Deliveries. All notices and other communications provided for
herein shall be effectuated (a) in the case of notices to Secured Party, in the
manner provided for in the Credit Agreement, and (b) in the case of notices to
any Debtor, in the manner provided for in the Credit Agreement. Each Debtor
appoints Borrower such Debtor’s agent, and Borrower shall act as agent for each
other Debtor, for receipt of notices and other communications pursuant to the
Loan Documents.
6.12. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

30



--------------------------------------------------------------------------------



 



6.13. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns (including, as to each Debtor, all Persons who may become
bound as a debtor or a new debtor to this Agreement); provided, no Debtor may
assign any of its rights or obligations under this Agreement except as permitted
by the Loan Documents.
6.14. Counterparts. This Agreement may be executed in any number of counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Executed counterpart signature pages delivered by facsimile or
as an attachment to electronic mail shall be deemed to be an original.
6.15. Additional Debtors. Any Person who was not a “Debtor” under this Agreement
at the time of initial execution hereof shall become a “Debtor” hereunder if
required pursuant to the terms of the Loan Documents by executing and delivering
to Secured Party a Joinder. Such Person shall also deliver such items to Secured
Party in connection with the execution of such Joinder as required by the terms
of the Loan Documents and this Agreement. Any such Person shall thereafter be
deemed a “Debtor” for all purposes under this Agreement.
6.16. Louisiana Regulated Entities. Notwithstanding anything contained in this
Agreement to the contrary, as to the Louisiana Regulated Entities only, the
maximum amount of Secured Obligations secured by this Agreement shall be limited
to $500 million in the aggregate.
6.17. ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT AND EACH RELATED AGREEMENT
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
6.18. This Agreement amends, restates, supplements, and consolidates (but does
not extinguish or novate) (i) the Subsidiary Security Agreement, and (ii) the
Borrower Security Agreement. The execution, delivery and effectiveness of this
Agreement shall not discharge or release any Lien or priority of any Lien
granted by the Subsidiary Security Agreement, the Borrower Security Agreement,
or any security agreement, pledge agreement or other instrument securing the
Secured Obligations. This Agreement continues, renews and extends all Liens,
rights, powers, privileges, superior titles, estates and security interests
existing by virtue of the Subsidiary Security Agreement and the Borrower
Security Agreement without interruption or lapse, but the terms, provisions and
conditions of such Liens, rights, powers, privileges, superior titles, estates
and security interests shall hereafter be governed by this Agreement and any
amendments or supplements hereto.
The Remainder of This Page Is Intentionally Left Blank.

 

31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

                  CROSSTEX ENERGY, L.P.    
 
           
 
  By:   Crosstex Energy GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Crosstex Energy GP, LLC,    
 
      its general partner    
 
           
 
  By:        
 
     
 
Michael J. Garberding    
 
      Senior Vice President — Finance    
 
                CROSSTEX ENERGY SERVICES, L.P.    
 
           
 
  By:   Crosstex Operating GP, LLC,    
 
      its general partner    
 
           
 
  By:        
 
     
 
Michael J. Garberding    
 
      Vice President — Finance    
 
                CROSSTEX OPERATING GP, LLC
CROSSTEX ENERGY SERVICES GP, LLC
CROSSTEX LIG, LLC
CROSSTEX TUSCALOOSA, LLC
CROSSTEX LIG LIQUIDS, LLC
CROSSTEX PROCESSING SERVICES, LLC
CROSSTEX PELICAN, LLC
CROSSTEX EUNICE, LLC    
 
           
 
  By:        
 
     
 
Michael J. Garberding    
 
      Vice President — Finance    

Security Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                  CROSSTEX ACQUISITION MANAGEMENT, L.P.
CROSSTEX GULF COAST MARKETING LTD.
CROSSTEX CCNG PROCESSING LTD.
CROSSTEX NORTH TEXAS PIPELINE, L.P.
CROSSTEX NORTH TEXAS GATHERING, L.P.
CROSSTEX NGL MARKETING, L.P.
CROSSTEX NGL PIPELINE, L.P.    
 
           
 
  By:   Crosstex Energy Services GP, LLC,    
 
      general partner of each above limited    
 
      partnership    
 
           
 
  By:        
 
     
 
Michael J. Garberding    
 
      Vice President — Finance    
 
                SABINE PASS PLANT FACILITY JOINT VENTURE
 
           
 
  By:   Crosstex Processing Services, LLC,    
 
      as general partner, and    
 
  By:   Crosstex Pelican, LLC,    
 
      as general partner    
 
           
 
  By:        
 
     
 
Michael J. Garberding    
 
      Vice President — Finance    

Security Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



           
SECURED PARTY:

BANK OF AMERICA, N.A., as Administrative Agent
      By:           Name:   Tyler D. Levings        Title:   Senior Vice
President     

Security Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Security Agreement Joinder

 

 



--------------------------------------------------------------------------------



 



Security Agreement Joinder No.     
SECURITY AGREEMENT JOINDER NO.       (this “Joinder”) dated as of
                    , to the Amended and Restated Security Agreement dated as of
February 10, 2010 (such agreement, together will all amendments, restatements,
other modifications thereto and other Joinders (as such term is defined in the
Security Agreement), the “Security Agreement”), by the initial signatories
(other than Secured Party) thereto and each other Person who from time to time
thereafter became a party thereto pursuant to Section 6.15 thereof (each,
individually, a “Debtor” and collectively, the “Debtors”), in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, “Secured Party”), for
the benefit of each Creditor.
BACKGROUND.
Capitalized terms not otherwise defined herein have the meaning specified in the
Security Agreement. The Security Agreement provides that additional parties may
become Debtors under the Security Agreement by execution and delivery of this
Joinder. Pursuant to the provisions of Section 6.15 of the Security Agreement,
the undersigned by executing this Joinder is becoming a Debtor under the
Security Agreement. The undersigned desires to become a Debtor under the
Security Agreement in order to induce Creditors to continue to make and maintain
financial accommodations under the Loan Documents, Secured Hedge Agreements and
Secured Cash Management Agreements.
AGREEMENT.
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce Creditors to continue to make and maintain
financial accommodations under the Loan Documents, Secured Hedge Agreements and
Secured Cash Management Agreements, the undersigned hereby agrees with Secured
Party, for the benefit of Creditors, as follows:
1. Joinder. In accordance with the Security Agreement, the undersigned hereby
becomes a Debtor under the Security Agreement with the same force and effect as
if it were an original signatory thereto as a Debtor and the undersigned hereby
(a) agrees to all the terms and provisions of the Security Agreement applicable
to it as a Debtor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Debtor thereunder are true and
correct on and as of the date hereof. Each reference to a “Debtor” in the
Security Agreement shall be deemed to include the undersigned.
2. Assignment and Grant of Security Interest. As security for the payment and
performance, as the case may be, in full of the Secured Obligations, the
undersigned hereby assigns to, and pledges and grants to Secured Party, for the
benefit of each Creditor, a security interest in the entire right, title, and
interest of the undersigned in and to all Collateral, whether now or hereafter
existing, owned, arising or acquired.
3. Representations and Warranties. On and as of the date hereof, the undersigned
makes each representation and warranty set forth in Article III of the Security
Agreement.
4. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 6.11 of the Security Agreement.

 

1



--------------------------------------------------------------------------------



 



5. GOVERNING LAW. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THE VALIDITY OR
PERFECTION OF THE SECURITY INTERESTS HEREUNDER OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
NEW YORK; PROVIDED, THAT SECURED PARTY AND EACH CREDITOR SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
6. Full Force of Security Agreement. Except as expressly supplemented hereby,
the Security Agreement remains in full force and effect in accordance with its
terms.
7. Schedules. Schedules 1 through 13 to the Security Agreement shall be
supplemented by the addition of Schedules 1 through 13 attached hereto as to the
undersigned.
8. Severability. If any provision of this Joinder is held to be illegal,
invalid, or unenforceable under present or future Laws during the term thereof,
such provision shall be fully severable, this Joinder shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid, or unenforceable provision there shall be added
automatically as a part of this Joinder a legal, valid, and enforceable
provision as similar in terms to the illegal, invalid, or unenforceable
provision as may be possible.
9. Counterparts. This Joinder may be executed in any number of counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Executed counterpart signature pages delivered by facsimile or
as an attachment to electronic mail shall be deemed to be an original.
10. ENTIRE AGREEMENT. THIS JOINDER AND EACH RELATED AGREEMENT REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
The Remainder of This Page Is Intentionally Left Blank.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

                 
 
  By:                          
 
      Print Name:        
 
      Print Title:  
 
   
 
               

Joinder Agreement (Security Agreement) — Signature Page

 

 



--------------------------------------------------------------------------------



 



              ACCEPTED BY:    
 
            BANK OF AMERICA, N.A., as Administrative Agent    
 
           
By:
                     
 
  Print Name:        
 
  Print Title:  
 
   
 
           

 
 
 
 
 
 
 
 
Joinder Agreement (Security Agreement) — Signature Page

 

 